Exhibit 10.1








FIFTH
AMENDED AND RESTATED
CREDIT AGREEMENT
- Among -
ASTRONICS CORPORATION
as Borrower


- And -
The Lenders Party Hereto
- And -
HSBC BANK USA, NATIONAL ASSOCIATION
as Agent, Swingline Lender and Issuing Bank


- And -
HSBC SECURITIES (USA) INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers


- And -
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Syndication Agent
- And -
HSBC SECURITIES (USA) INC.
as Sole Bookrunner


- And -
SUNTRUST BANK
as Documentation Agent
                                        


DATED: As of February 16, 2018




--------------------------------------------------------------------------------


Exhibit 10.1




This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 16, 2018
between ASTRONICS CORPORATION, a New York corporation with its principal place
of business at 130 Commerce Way, East Aurora, New York 14052 (“Borrower”) and
the several banks and other financial institutions from time to time party to
this Agreement (individually, a “Lender” and collectively, the “Lenders”) and
HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association organized
under the laws of the United States of America with an office at Commercial
Banking Department, 95 Washington Street, Buffalo, New York 14273 as Agent for
the Lenders, Swingline Lender and Issuing Bank.
RECITALS:
WHEREAS, the Borrower, certain Original Lenders (as defined below) and the Agent
have previously entered into a Fourth Amended and Restated Credit Agreement
dated as of September 26, 2014 by and among the Borrowers, the Agent and the
Original Lenders, as amended pursuant to Amendment No. 1 to Fourth Amended and
Restated Credit Agreement dated as of January 13, 2016 among the Borrower, the
Agent and the Original Lenders, (the “Existing Agreement”);
WHEREAS, the Lenders have agreed to increase the amount of Revolving Credit made
available under the Existing Agreement which in part will be used for Borrower’s
ongoing working capital and business requirements and to make certain other
amendments requested by the Borrower;
WHEREAS, it is the intention of the parties that the loans and other obligations
under the Existing Agreement be amended and restated as set forth herein and
that the obligations of the Borrower and the rights of the Agent and the
Original Lenders thereunder be evidenced by this Agreement.
NOW THEREFORE, the parties agree that, effective as of the Closing Date (as
defined below), the Existing Agreement shall be amended and restated as set
forth herein.
In consideration of the mutual covenants and agreements set forth herein, the
parties hereto covenant and agree as follows:
ARTICLE I. Definitions
1.1    Definitions. As used in this Credit Agreement, unless otherwise
specified, the following terms shall have the following respective meanings:
“30-Day LIBOR Rate” - The reserve adjusted rate of interest per annum determined
by the Agent to be applicable to a 30-day interest period appearing on ICE
Benchmark Administration (or any successor thereto approved by HSBC Bank in its
reasonable discretion) in an amount approximately equal to the amount of the
applicable ABR Loan; provided, however, if such rate of interest shall be less
than zero, the 30-Day LIBOR Rate shall be deemed to be zero for purposes of this
Agreement.
“ABR” or “Alternate Base Rate” - For any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greater of (i) the Prime
Rate, (ii) the Federal Funds




--------------------------------------------------------------------------------

Exhibit 10.1




Effective Rate from time to time in effect plus 0.5%, or (iii) the 30-Day LIBOR
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Libor Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Libor Rate, respectively.
“ABR Loan” - Any Loan for which interest is calculated based on the Alternate
Base Rate plus the Applicable Margin determined from time to time.
“ABR Option” - The Rate Option in which interest is based upon the Alternate
Base Rate plus the Applicable Margin for the applicable Loan.
“ACCC” - Astronics Custom Control Concepts Inc., a Washington corporation, and a
Domestic Subsidiary of the Borrower.
“ACSCC” - Astronics Connectivity Systems & Certification Corp., an Illinois
corporation, and a Domestic Subsidiary of the Borrower.
“Acquired Operating Lease” - The Irvine Lease and any other lease of the
Borrower or a Subsidiary that results from a Permitted Acquisition that would be
characterized as an operating lease under GAAP if the Borrower or its Subsidiary
were then entering into such lease, as lessee, but which is not permitted under
GAAP to be re-classified as an operating lease following such Permitted
Acquisition because of the historical classification of such lease as a capital
lease.
“Affiliate” or “Affiliates” - Individually or collectively, any Person that
directly or indirectly, through one or more intermediaries, Controls, or is
Controlled by, or is under Common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be considered an Affiliate of
a Person solely by reason of such individual’s position as an officer or
director of such Person or of an Affiliate of such Person, and neither the
Agents nor any Lender shall be considered an Affiliate of Borrower or any of
Borrower’s Subsidiaries.
“Agent” - HSBC Bank USA, National Association and any successor thereto
appointed pursuant to the terms of this Agreement.
“Agreement” - This Fifth Amended and Restated Credit Agreement, as the same may
from time to time be amended, restated, supplemented or otherwise modified.
“Anti-Money Laundering Laws” - As defined in Section 4.21(d) of this Agreement.
“Anti-Terrorism Laws” - Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by OFAC (as any of
the forgoing laws may from time to time be amended, renewed, extended or
replaced).
“Applicable Commitment Fee Rate” - (i) Initially, until changed in accordance
with the following provisions, the Applicable Commitment Fee Rate shall be
0.15%; and (ii) commencing with the fiscal quarter of Borrower ended on March
31, 2018, and continuing with each fiscal quarter




--------------------------------------------------------------------------------

Exhibit 10.1




thereafter, the Agent shall determine the Applicable Commitment Fee Rate in
accordance with the following matrix, based on the Leverage Ratio:


Level


Leverage Ratio


Commitment Fee
 
 
 
1
< 1.5 to 1.0


0.10%
2
> 1.5 to 1.0 but <  2.0 to 1.0
0.125%
3
>2.0 to 1.0 but <  3.0 to 1.0
0.15%
4
> 3.0 to 1.0 but < 3.5 to 1.0
0.175%
5
>3.5 to 1.0
0.20%

Changes in the Applicable Commitment Fee Rate shall become effective three (3)
Business Days immediately following the date of delivery by Borrower to the
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be
based upon the Leverage Ratio in effect at the end of the financial period
covered by such financial statement and Compliance Certificate. Notwithstanding
the foregoing provisions, during any period when the Borrower has failed to
deliver such a financial statement and Compliance Certificate when due, the
Applicable Commitment Fee Rate shall be applied at Level 5 above as of the first
Business Day after the date on which such financial statement and Compliance
Certificate were required to be delivered, regardless of the Leverage Ratio at
such time, until the date the required financial statement and Compliance
Certificate have been delivered. Any changes in the Applicable Commitment Fee
Rate shall be determined by the Agent in accordance with the provisions set
forth in this definition and the Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Agent shall be conclusive absent manifest error.
“Applicable Lending Office” - With respect to each Lender, such Lender’s
Domestic Lending Office in the case of an ABR Loan and such Lender’s Libor
Lending Office in the case of a Libor Loan.
“Applicable Margin” - (i) Initially, until changed in accordance with the
following provisions, the Applicable Margin shall be 0.25% for ABR Loans and
1.25% for Libor Loans; (ii) commencing with the fiscal quarter of Borrower ended
on March 31, 2018, and continuing with each fiscal quarter thereafter, the Agent
shall determine the Applicable Margin in accordance with the following matrix,
based on the Leverage Ratio:




--------------------------------------------------------------------------------

Exhibit 10.1






Level
Leverage
Ratio
Libor
Rate Option


ABR Option
 
 
 
 
1
< 1.5 to 1.0
1.0%
0%
2
> 1.5 to 1.0 but < 2.0 to 1.0
1.125%
0.125%
3
> 2.0 to 1.0 but < 3.0 to 1.0
1.25%
0.25%
4
> 3.0 to 1.0 but < 3.5 to 1.0
1.375%
0.375%
5
> 3.5 to 1.0
1.50%
0.50%

Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Borrower to the Agent of a
financial statement and a Compliance Certificate required to be delivered
pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be based upon
the Leverage Ratio in effect at the end of the financial period covered by such
financial statement and Compliance Certificate. Notwithstanding the foregoing
provisions, during any period when the Borrower has failed to deliver such
financial statement and Compliance Certificate when due, the Applicable Margin
shall be applied at Level 5 above as of the first Business Day after the date on
which such financial statement and Compliance Certificate were required to be
delivered, regardless of the Leverage Ratio at such time, until the date the
required financial statement and Compliance Certificate have been delivered. Any
changes in the Applicable Margin shall be determined by the Agent in accordance
with the provisions set forth in this definition and the Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Agent shall be conclusive absent manifest error.
“Applicable Percentage” - With respect to any Lender, at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment;
provided, that in the case of Section 2.15 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. Each Lender’s initial Applicable Percentage based on the total
Commitment as of the Closing Date is set forth on Schedule 2.1 to this
Agreement. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Total Commitment most recently in
effect, giving effect to any assignments, and to any Lender’s status as a
Defaulting Lender at the time of determination.
“Armstrong” - Armstrong Aerospace, Inc., an Illinois corporation, and a Domestic
Subsidiary of the Borrower.
“Asset Sale” - The sale, lease, transfer or other disposition (including by
means of sale and lease-back transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of Borrower or any
Subsidiary) by Borrower or any Subsidiary to any Person of Borrower’s or such
Subsidiary’s respective assets, including, without limitation, the sale of any
Equity Interests in any Subsidiary,




--------------------------------------------------------------------------------

Exhibit 10.1




provided that the term Asset Sale specifically excludes (i) any sales, leases,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business; (ii) any actual or
constructive total loss of property or the use thereof, resulting from
destruction, damage beyond repair or other rendition of such property as
permanently unfit for normal use from any casualty or similar occurrence
whatsoever; (iii) the destruction or damage of a portion of such property from
any casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within ninety (90) days after the occurrence of such
destruction or damage or such longer reasonable time period as determined under
the Borrower’s plan of restoration or replacement for such property established
within a 90 day period after such occurrence provided such plan is acceptable to
the Agent in its reasonable judgment; (iv) the condemnation, confiscation or
seizure of, or requisition of title to or use of any property; or (v) in the
case of any unmovable property located upon a leasehold, the termination or
expiration of such leasehold.
“Assignment and Assumption” - An assignment and assumption agreement entered
into by a Lender and an assignee and accepted by the Agent, substantially in the
form of Exhibit E hereto with all blanks appropriately completed.
“Astronics Advanced” - Astronics Advanced Electronic Systems Corp., a Washington
corporation, and a Domestic Subsidiary of the Borrower.
“Astronics AeroSat” - Astronics AeroSat Corporation, a New Hampshire
corporation, and a Domestic Subsidiary of the Borrower.
“ATS” - Astronics Test Systems Inc., a Delaware corporation, and a Domestic
Subsidiary of the Borrower.
“Authorized Officer” - With respect to Borrower or any Guarantor, any of the
following officers: the Chairman, the President, any Vice President, the Chief
Executive Officer, the Chief Financial Officer or the Treasurer, or such other
Person as is authorized in writing to act on behalf of Borrower and is
acceptable to the Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Borrower.
“Available Amount” - With respect to any Letter of Credit, the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents) as the same may be increased
or decreased from time to time in accordance with the terms of such Letter of
Credit.
“Availability Period” - The period from the Closing Date to, but excluding, the
earlier of the Revolving Credit Maturity Date and the date of termination of the
Revolving Credit Commitments.
“Ballard” - Ballard Technology, Inc., a Washington corporation, and a Domestic
Subsidiary of the Borrower.




--------------------------------------------------------------------------------

Exhibit 10.1




“Bankruptcy Code” - Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereafter in effect, or any successor thereto, as hereafter amended.
“Bankruptcy Event” - With respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Agent, has taken
any action in the furtherance of, or indicating its consent to, approval of,
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” - any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title 1 of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title 1 of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Blocked Person” - As defined in Section 4.21(b) of this Agreement.
“Borrower” - As defined in the opening paragraph to this Agreement.
“Borrower Collateral” - All of Borrower’s personal property and fixtures (other
than the 14,535 shares of common stock of Tel-Instrument Electronics Corp.
currently owned by Borrower), including 100% of the issued and outstanding
Equity Interest in each Domestic Subsidiary other than Astronics Air LLC and
Astronics Air II LLC, but limited to 65% of the issued and outstanding Equity
Interest in each Foreign Subsidiary, whether now owned or hereafter acquired,
wherever located, and any and all proceeds thereof.
“Breakage Fee” - An amount determined by the applicable Lender at the time of a
prepayment of a Libor Loan to be equal to the sum of the costs, losses, expenses
and penalties incurred by such Lender as a result of such prepayment; any loss
to any Lender shall be deemed to be an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Libor Loan had such event not occurred, for the
period from the date of such event to the last day of the then current Interest
Period therefor, over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period for deposits of Dollars
of a comparable amount and period from other banks in the London Interbank
Market. Any Lender’s calculation of any Breakage Fee shall be conclusive absent
manifest error.
“Business Day”- (a) For all purposes other than as set forth in clause (b) of
this definition, any day excluding Saturday, Sunday and any day on which banks
in New York City are authorized by law or other governmental action to close,
and (b) with respect to Libor Loans, any day which




--------------------------------------------------------------------------------

Exhibit 10.1




is a Business Day described in clause (a) and which is also a day for trading by
and between banks in U.S. dollar deposits in the London Interbank Eurodollar
Market.
“Capital Lease” - As applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that in conformity
with GAAP should be accounted for as a capital lease on the balance sheet of
that Person; provided however, any Acquired Operating Lease will be an Operating
Lease and not a Capital Lease for all purposes of this Agreement, without regard
to how such Acquired Operating Lease is classified under GAAP. All financial
calculations, including, without limitation, the amount of Consolidated EBITDA,
Consolidated Net Income and Consolidated Interest Expense, will be adjusted to
reflect such treatment of each Acquired Operating Lease as an Operating Lease
and compliance with any covenant set forth in this Agreement will be similarly
determined on the basis that each Acquired Operating Lease is an Operating
Lease, and not a Capital Lease, and does not create any Capital Lease
Obligations or Capitalized Lease Obligations.
“Capital Lease Obligations” - All obligations under Capital Leases of the
Borrower or any of its Subsidiaries, without duplication, in each case taken at
the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP; provided,
however, that “capital lease obligations” in respect of any Acquired Operating
Lease will not be Capital Lease Obligations for all purposes of this Agreement.


“Cash Collateralize” - The pledge and deposit with, or delivery to, the Agent,
for the benefit of itself, the Issuing Bank and the Lenders, as collateral for
the LC Exposure or obligations of Lenders to fund participations in respect of
Letters of Credit or for such other obligations for which the Borrower may be
required to provide cash collateral under the terms of this Agreement, as
applicable, cash or deposit account balances or, if the Agent shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Agent. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change of Control” - (i) The occupation of a majority of the seats (other than
vacant seats) on the board of directors of Borrower by Persons who were neither
(A) nominated by the Board of Directors of Borrower nor (B) appointed by
directors so nominated; (ii) the acquisition of, or, if earlier, the shareholder
or director approval of the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the date of this
Agreement, by any Person or group (within the meaning of Rule 13d‑3 of the SEC
under the 1934 Act, as then in effect), other than Kevin Keane and his estate
and Immediate Family (as defined below) taken as a whole, of shares representing
more than 20% of the aggregate ordinary power to vote for the election of
directors represented by the issued and outstanding capital stock of Borrower;
or (iii) the occurrence of a change in control, or other similar provision,
under or with respect to any agreement evidencing Material Indebtedness. As used
herein, “Immediate Family” means Kevin Keane’s spouse, children and siblings.




--------------------------------------------------------------------------------

Exhibit 10.1




“Change in Law” - (a) The adoption of any law, rule, regulation or treaty after
the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.10(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“CISADA” - The Comprehensive Iran Sanctions, Accountability, and Divestment Act
of 2010, United States Public Law 111195, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time.
“Closing Date” - February 16, 2018.
“Code” - The Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect on the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” - Collectively, the Borrower Collateral and the Guarantor
Collateral.
“Collateral Documents” - Collectively, the Existing Security Agreements, any
Guaranty and any financing statements filed to perfect the security interest
granted under the Existing Security Agreements, as any may have been reaffirmed
by the Reaffirmation.
“Commitments” or “Commitment” - (a) For all Lenders, the aggregate of the Total
Revolving Credit Commitment, and (b) for each Lender, the aggregate of such
Lender’s Revolving Credit Commitment.
“Commitment Fee” - As defined in Section 2.12 of this Agreement.
“Commodity Exchange Act” - The Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended from time to time, and any successor statute.
“Compliance Certificate” - A certificate of the Borrower substantially in the
form of Exhibit C hereto with all blanks appropriately completed.
“Confidential Information Materials” - The collective reference to the
confidential information with respect to the Borrower and the revolving credit
facility evidenced by the Existing




--------------------------------------------------------------------------------

Exhibit 10.1




Agreement, together with the information provided by, or on behalf of, the
Borrower to the Lenders in connection with this Agreement.
“Consideration” - In connection with an acquisition, the aggregate consideration
paid, including borrowed funds, cash, the issuance of securities or notes, the
assumption or incurring of liabilities (direct or contingent), excluding however
trade payables and short term accruals in the ordinary course of business, the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.
“Consolidated” or “Consolidated Basis” - The consolidation of the accounts of
any entity and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the
consolidated audited financial statements of Borrower delivered to the Lenders.
“Consolidated EBITDA” - For any period, an amount equal to: (i) Consolidated Net
Income, plus, in each case, to the extent deducted in determining Consolidated
Net Income for such period, the sum of the amounts for such period, without
duplication, of
(A) Transaction Costs;
(B) Consolidated Interest Expense;
(C) provisions for taxes based on income;
(D) total depreciation expense;
(E) total amortization expense;
(F) other non-cash items reducing Consolidated Net Income;
(G) any reduction of Consolidated Net Income resulting from the fair valuation
adjustment to inventory cost in connection with any Permitted Acquisition;
(H) any fees, charges or other expenses (including without limitation any awards
or settlement payments), made in connection with any action, suit, proceeding or
investigation that is outside the ordinary course of business, provided that the
aggregate amount of all such fees, charges or other expenses added back under
this subsection (H) shall not exceed $10,000,000 in the aggregate over the term
of this Agreement;
(I) any extraordinary, unusual or nonrecurring fees, charges, expenses or losses
determined in good faith by the Borrower made or incurred by Telefonix in the 12
months prior to the closing date of the Telefonix Acquisition, in each case to
the extent reasonably acceptable to Agent, provided that the aggregate amount of
all such fees, charges or other expenses added back under this clause (I) shall
not exceed $2,000,000 for any period;




--------------------------------------------------------------------------------

Exhibit 10.1




(J) any extraordinary, unusual or nonrecurring fees, charges, expenses or losses
determined in good faith by the Borrower made or incurred by a Target prior to
the closing date of a Permitted Acquisition;
(K) restructuring charges, net cost savings, business optimization expenses,
operating expense reductions and other operating improvements or synergies
determined in good faith by the Borrower to be reasonably expected to result
from any Permitted Acquisition (which, for the avoidance of doubt, shall include
but not be limited to retention, severance, systems establishment cost, contract
termination costs and costs to open, close or consolidate facilities and
relocate employees) , or reserves for the foregoing made within 12 months of the
date on which the applicable Permitted Acquisition is consummated, in each case
to the extent reasonably acceptable to Agent, provided that such operating
expense reductions and other operating improvements or synergies (1) are
reasonably identifiable and factually supportable, and (2) no such amounts shall
be added back to the extent paid from a reserve for such amounts added back to
Consolidated EBITDA in a prior period;
(L) expenses incurred to the extent covered by indemnification or refunding
provisions in any document governing any Permitted Acquisition to the extent
reimbursed;
(M) any extraordinary, unusual or nonrecurring cash fees, charges, expenses or
losses determined in good faith by the Borrower not added back to Consolidated
EBITDA pursuant to another subsection of this definition, provided that the
aggregate amount of all such cash fees, charges, expenses or losses added back
pursuant to this subsection (M) shall not in any period exceed five percent (5%)
of Consolidated EBITDA for such period (prior to giving effect to the add back
pursuant to this subsection (M));
minus (ii) other non-cash items increasing Consolidated Net Income for such
period;
provided, however extraordinary gains, whether cash or non-cash, and earn-out
adjustments in the purchase price for Permitted Acquisitions shall not be
included in the calculation of Consolidated EBITDA. Notwithstanding anything to
the contrary in this definition, for purposes of computing the Leverage Ratio
hereunder, or in connection with any pro-forma calculation required by this
Agreement, the term “Consolidated EBITDA” shall be computed, on a consistent
basis, to reflect purchases and acquisitions by Permitted Acquisition or
otherwise, and Asset Sales of a business entity or assets constituting a
business line or division, made by Borrower and the Subsidiaries during the
relevant period, as if they occurred at the beginning of such period, and
Borrower, during the twelve (12) month period following the date of any such
Permitted Acquisition may include in the calculation hereof the necessary
portion of the adjusted historical results of the entities acquired in
acquisitions that were achieved prior to the applicable date of the acquisition
for such time period as is necessary for Borrower to have figures on a Rolling
Four-Quarter Basis from the date of determination with respect to such acquired
entities.
“Consolidated Interest Expense” - For any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
indebtedness of the Borrower and its Subsidiaries, including, without
limitation, all




--------------------------------------------------------------------------------

Exhibit 10.1




commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under hedge agreements computed on a net basis after
reduction for any interest income, and excluding amortization of discount and
amortization of debt issuance costs, whether on a scheduled or accelerated
basis.
“Consolidated Net Funded Debt” - The sum (without duplication) of all
Indebtedness of the Borrower and its Subsidiaries for borrowed money, all as
determined on a Consolidated Basis, minus unrestricted Cash and Cash Equivalents
(each as defined under GAAP, but with respect to Cash there shall be an add-back
in an amount equal to any reduction in the calculation of Cash resulting from
credit card balances owing to Agent or any of its affiliates).
“Consolidated Net Income” - For any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.
“Consolidated Net Tangible Assets” - With respect to any Person means, as of any
date, the amount which, in accordance with GAAP, would be set forth under the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person and its Subsidiaries, less all intangible assets, as defined under
GAAP, including, without limitation, goodwill, patents, trademarks, copyrights,
franchises.
“Consolidated Total Assets” - At any date of determination, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or a similar caption) on a Consolidated balance sheet of Borrower and all
Subsidiaries at such date.
“Contingent Obligation” - Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guaranties, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the maximum amount or (y) if there
is no maximum amount, the amount of the obligation that is so guarantied or
supported.
“Control”, “Controlling”, “Controlled by”, and “under Common Control with” - The
possession, directly or indirectly, of the power to either (i) vote 50% or more
of the Equity Interests having voting power for the election of directors, or
persons performing similar functions, of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether by contract or
otherwise; provided however, no Plan or employee stock ownership plan of
Borrower shall be considered to have Control of Borrower or any Subsidiary.
“Default” - Any of the events specified in Article VII whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.




--------------------------------------------------------------------------------

Exhibit 10.1




“Default Rate” - For any day, with respect to any Loan, a rate per annum equal
to 2% per annum above the interest rate that would otherwise be applicable to
such Loan and with respect to any interest, fees and any other sums due
hereunder, 2% per annum above the interest rate that would be applicable to
Revolving Loans that are ABR Loans pursuant to Section 2.6.
“Defaulting Lender” - Any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to the Agent or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Agent or any other Lender in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Agent or any other Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Agent’s or
such other Lender’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event.
“Designated Hedge Agreement” - Any Hedge Agreement (other than a commodities
hedge agreement) to which Borrower or any Subsidiary is a party and as to which
a Lender or any of its Affiliates, or a Person that upon the effective date of
such Hedge Agreement was a Lender or an Affiliate of a Lender, is a counterparty
that, pursuant to a written instrument signed by the Agent at the request of the
Borrower or any such Lender or Affiliate, has been designated as a Designated
Hedge Agreement so that Borrower’s or such Subsidiary’s counterparty’s credit
exposure thereunder will be entitled to share in the benefits of the Collateral
and the Collateral Documents to the extent the Collateral and such Collateral
Documents provide guarantees or security for creditors of Borrower or any
Subsidiary under Designated Hedge Agreements.
“Disposal” - The intentional or unintentional abandonment, discharge, deposit,
injection, dumping, spilling, leaking, storing, burning, thermal destruction or
placing of any substance so that it or any of its constituents may enter the
Environment.
“DME” - Astronics DME LLC, a Florida limited liability company, and a Domestic
Subsidiary of the Borrower
“Dollars”, “U.S. Dollars” or “$” - Lawful money of the United States of America.




--------------------------------------------------------------------------------

Exhibit 10.1




“Domestic Lending Office” - With respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 2.1 hereto or in the Assignment and Assumption pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Agent.
“Domestic Subsidiary” - Any Subsidiary having any place of business located in
the United States of America.
“EEA Financial Institution” - (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” - any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority” - any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” - (i) A Lender, (ii) an Affiliate of a Lender, (iii) a fund
that is administered or managed by a Lender or an Affiliate of a Lender, or by
an entity or an Affiliate of any entity that administers or manages a Lender,
and (iv) any other Person (other than a natural Person) approved by (A) the
Agent, (B) each Issuing Bank, and (C) unless an Event of Default has occurred
and is continuing, the Borrower, each such approval not to be unreasonably
withheld or delayed; provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Guarantor or any of
their Affiliates or Subsidiaries.
“Eligible Contract Participant” - In respect of any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a (47) of
the Commodity Exchange Act, each Loan Party that has total assets exceeding
$10,000,000 at the time such swap was entered into or such other Subsidiary as
constitutes an eligible contract participant under the Commodity Exchange Act or
any regulations promulgated thereunder.
“Environment” - Any water including, but not limited to, surface water and
ground water or water vapor; and land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
“Environmental Law” - Any applicable Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, binding and enforceable guideline,
binding and enforceable written policy and rule of common law now or hereafter
in effect and in each case as amended, and any binding and enforceable judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
Borrower or any Subsidiary relating to the Environment, employee health and
safety or Hazardous Substances,




--------------------------------------------------------------------------------

Exhibit 10.1




including, without limitation, CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Substances); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.
“Environmental Permits” - All licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of Borrower’s property
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or Disposal of Hazardous
Substances.
“Equity Interest” - With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting) of equity of such Person, including,
if such Person is a partnership, partnership interests (whether general or
limited) or any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership, but in no event will Equity Interest include any
debt securities convertible or exchangeable into equity unless and until
actually converted or exchanged.
“ERISA” - The Employee Retirement Income Security Act of 1974, as amended by the
Multiemployer Pension Plan Amendment Act of 1980, and as otherwise amended from
time to time and the regulations and rulings promulgated and issued thereunder.
“ERISA Affiliate” - Each Subsidiary and any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or Section 4001(b)(1) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“Event of Default” or “Events of Default” - As defined in Section 7.1 of this
Agreement.
“Exchange Act” - The Securities Exchange Act of 1934, as amended.
“Excluded Hedge Obligation” - With respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Hedge Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any and all guarantees of such
Guarantor’s Hedge Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or grant by such Guarantor of a security interest, becomes
effective with respect to such Hedge Obligation. If a Hedge Obligation arises
under a Master Agreement governing more than one Hedge Agreement, such exclusion
shall apply only to the




--------------------------------------------------------------------------------

Exhibit 10.1




portion of such Hedge Obligation that is attributable to Hedge Agreements for
which such Guaranty or security interest becomes illegal.
“Excluded Taxes” - With respect to the Agent, any Lender or any other Recipient,
(a) Taxes imposed on or measured by net income and franchise Taxes (however
determined) in each case imposed by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office or management is located
(or with which it has a present or former connection) or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction, (c) any backup withholding Taxes imposed by the
United States of America or any similar Taxes imposed by any other jurisdiction,
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19), any withholding Tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 9.18,
except to the extent that such Foreign Lender (or, in the case of an assignment,
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment) to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.11 and (e) any Taxes
imposed or for which any Person is liable under or with respect to FATCA. For
purposes of determining Taxes imposed under FATCA, from and after the effective
date of this Agreement, Borrower and Agent shall treat (and Lenders hereby
authorize the Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
“Executive Order No. 13224” - The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, amended, renewed, extended or replaced.
“Existing Agreement” - The “Existing Agreement” as defined in the Recitals to
this Agreement.
“Existing Borrower Security Agreement” - The Second Amended and Restated General
Security Agreement dated as of July 18, 2013 from the Borrower to the Agent, for
the benefit of the Lenders, as amended and supplemented from time to time.
“Existing Guarantor Security Agreement” - The Second Amended and Restated
General Security Agreement dated July 18, 2013 from the Guarantors to the Agent,
for the benefit of the Lenders, as amended and supplemented from time to time.
“Existing Guaranty” - the Second Amended and Restated Continuing, Absolute and
Unconditional Guaranty Agreement dated as of July 18, 2013, among the Guarantors
and the Agent, for the benefit of the Lenders, as supplemented from time to
time.
“Existing Security Agreements” - Collectively, the Existing Borrower Security
Agreement and the Existing Guarantor Security Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1




“FATCA” - Sections 1471 through 1474 of the Code and any regulations (whether
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof.
“Federal Funds Effective Rate” - For any day, the rate per annum (based on a
year of 365 days and actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
“Fee Letter” - The Fee Letter dated as of February 16, 2018 between the Borrower
and the Agent as such letter may hereafter be amended, modified, restated or
replaced.
“Financial Covenant” - The financial covenant set forth in Section 6.13 of this
Agreement or any modification, amendment or replacement thereof made after the
Closing Date in accordance with Section 10.1 of this Agreement.
“Foreign Lender” - Any Lender that is organized under the laws of a jurisdiction
other than the United States of America or any state thereof or the District of
Columbia.
“Foreign Subsidiary” - Any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” - At any time there is a Defaulting Lender, with respect to
the Issuing Bank, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Exposure with respect to Letters of Credit issued by the Issuing
Bank other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“GAAP” - As of the date of any determination, generally accepted accounting
principles in the United States of America as promulgated by the Financial
Accounting Standards Board and/or the American Institute of Certified Public
Accountants or any successor entity or entities thereto, and which are effective
as of such date of determination, consistently applied and maintained throughout
the relevant periods and from period to period.
“Governmental Authority” - The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” or “Guarantors” - Individually, each of ACCC, ACSCC, Armstrong,
Astronics Advanced, Ballard, DME, LSI, Max-Viz, PECO, Astronics AeroSat and ATS,
and




--------------------------------------------------------------------------------

Exhibit 10.1




collectively, all of them, and any other Subsidiary of Borrower which is
required to deliver a Guaranty hereunder .
“Guarantor Collateral” - All of each Guarantor’s respective personal property
and fixtures, including 100% of the issued and outstanding Equity Interest in
each Domestic Subsidiary, but limited to 65% of the issued and outstanding
Equity Interest in any Foreign Subsidiary, whether now owned or hereafter
acquired, wherever located, and any and all proceeds thereof.
“Guaranty” - A guaranty agreement in form and content reasonably satisfactory to
the Agent and the Lenders evidencing the obligation of a Person to guarantee
payment of any Indebtedness and any other reimbursement, payment or performance
obligations of another Person which arise under this Agreement or any other Loan
Document.
“Guaranty Obligations” - As to any Person (without duplication) any obligation
of such Person guaranteeing any Indebtedness (“primary Indebtedness”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
“Hazardous Substances” - Without limitation, any explosives, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
hazardous wastes, hazardous or toxic substances and any other material defined
as a hazardous substance in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et
seq.) the Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections
1801, et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Section 6901 et seq.), Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations promulgated thereunder.
“Hedge Agreement” - An interest rate swap, cap or collar agreement, foreign
currency exchange agreement, or any arrangement similar to any of the foregoing
between Borrower or any Subsidiary and any Lender or Affiliate of a Lender
relating to any Indebtedness under this Agreement, each as providing for the
transfer or mitigation of interest rate or foreign currency risk either
generally or under specific contingencies.




--------------------------------------------------------------------------------

Exhibit 10.1




“Hedge Obligation” - With respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1(a)(47) of the Commodity Exchange Act.
“HSBC Bank” - HSBC Bank USA, National Association, and its successors and
assigns.
“Indebtedness” - For any Person, at a particular date, without duplication
(i) all indebtedness of such Person for borrowed money; (ii) all bonds, notes,
debentures and similar debt securities of such Person; (iii) the deferred
purchase price of capital assets or services that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person, excluding
earn-outs and similar contingent consideration payable in connection with any
Permitted Acquisition; (iv) the maximum amount available to be drawn on all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder; (v) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; (vi) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such indebtedness has been assumed; (vii) all
Capitalized Lease Obligations of such Person; (viii) the present value,
determined on the basis of the implicit interest rate, of all basic rental
obligations under all Synthetic Leases of such Person; (ix) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations; (x) all
net obligations of such Person under Hedge Agreements; (xi) the full outstanding
balance of trade receivables, notes or other instruments sold with full recourse
(and the portion thereof subject to potential recourse, if sold with limited
recourse), other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts; (xii) the stated value, or liquidation value
if higher, of all redeemable Equity Interests of such Person; and (xiii) all
Guaranty Obligations of such Person (without duplication under clause (vi));
provided, however that (x) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business, nor
obligations in respect of insurance policies or performance or surety bonds that
themselves are not guarantees of Indebtedness (nor drafts, acceptances or
similar instruments evidencing the same nor obligations in respect of letters of
credit supporting the payment of the same), shall constitute Indebtedness;
(y) any Letter of Credit, where there are no outstanding reimbursement
obligations with respect thereto and the bonds or other obligations supported by
such Letter of Credit have been satisfied but the Letter of Credit has not yet
been terminated in accordance with requirements of the issuer, shall not
constitute Indebtedness; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.
“Indemnified Taxes” - Taxes imposed on or with respect to any payment made by
Borrower under this Agreement, other than Excluded Taxes and Other Taxes.
“Indemnitee” - As defined in Section 8.1 of this Agreement.
“Interest Period” or “Interest Periods” - Individually, and collectively, with
respect to a Libor Loan, the one, three or six month interest periods selected
by the Borrower pursuant to the




--------------------------------------------------------------------------------

Exhibit 10.1




terms of this Agreement to be applicable to specific Libor Loans from time to
time or any such other periods of such other durations as the Borrower and all
Lenders may agree shall be applicable to specific Libor Loans from time to time;
provided, however, that (i) no Interest Period may be selected that would end
after the Revolving Credit Maturity Date; (ii) if any Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month; (iii) if any Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day; and (iv) if any Interest Period
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day.
“Investment” - With respect to any Person, any loan, advance or other extension
of credit (other than unsecured normal trade credit or leases to customers
extended upon customary terms in the ordinary course of such Person’s business)
or capital contribution to, any purchase or other acquisition of any security of
or interest in, or any other investment in, any other Person.
“Irvine Lease” - That certain Lease Agreement dated as of May 21, 2002, between
RII (CA) QRS 15‑2, Inc., a Delaware corporation, as landlord, and EADS North
America, Inc., a Delaware corporation (as successor-in-interest), as tenant, as
amended by that certain First Amendment to Lease Agreement dated as of July 12,
2007 and that certain Second Amendment to Lease Agreement, Release and Consent
dated as of February 28, 2014, and assigned by EADS North America, Inc. to, and
assumed by ATS, as tenant, pursuant to an Assignment and Assumption of Lease
dated as of February 28, 2014, with respect to certain premises located in
Irvine, California as those premises are more particularly described in such
Irvine Lease.
“Issuing Bank” - HSBC Bank, in its capacity as an issuer of Letters of Credit
under this Agreement, and any replacements or successors of HSBC Bank in such
capacity as provided in Section 2.4(j) of this Agreement.
“Law” or “Laws” - Any law, constitution, statute, regulation, rule, opinion,
ruling, ordinance, order, injunction, writ, decree, bond or judgment of any
Governmental Authority.
“LC Disbursement” - A payment made by any Issuing Bank pursuant to a Letter of
Credit.
“LC Exposure” - At any time, the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (ii) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lead Arranger” - Individually, and collectively, HSBC Securities (USA) Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and any successor to either
of such financial institutions as a Lead Arranger under this Agreement.
“Lenders” - The Persons listed on Schedule 2.1 to this Agreement with a
Revolving Credit Commitment and any other Person that shall have become a party
hereto pursuant to an Assignment




--------------------------------------------------------------------------------

Exhibit 10.1




and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Lenders’ Obligations” - As defined in Section 7.2 of this Agreement.
“Letter of Credit” or “Letters of Credit” - Individually, and collectively, any,
and all, standby or commercial letters of credit issued by the Issuing Bank
pursuant to this Agreement upon application by the Borrower, or otherwise
outstanding under this Agreement.
“Letter of Credit Commitment” - With respect to the Issuing Bank, the amount set
forth opposite such Issuing Bank’s name on Schedule 2.1 hereto under the caption
“Letter of Credit Commitment” or, if the Issuing Bank has entered into one or
more Assignments and Assumptions, the amount set forth for the Issuing Bank in
the register maintained by the Agent as such Issuing Bank’s “Letter of Credit
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.13.
“Letter of Credit Facility” - At any time, an amount equal to the amount of the
Issuing Bank’s Letter of Credit Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.13 less the aggregate
Available Amount under all Letters of Credit outstanding at such time.
“Letter of Credit Sublimit” - The $20,000,000 maximum aggregate Available Amount
of all Letters of Credit which can be outstanding at any one time.
“Leverage Ratio” - The ratio of the Borrower’s Consolidated Net Funded Debt as
of a calculation date to Consolidated EBITDA, calculated on a Rolling
Four-Quarter Basis as of such calculation date.
“Libor Interest Determination Date” - A Business Day that is two (2) Business
Days prior to the commencement of each Interest Period during which the Libor
Rate will be applicable.
“Libor Lending Office” - With respect to any Lender, the office of such Lender
specified as its Libor Lending Office” opposite its name on Schedule 2.1 hereto
or in the Assignment and Assumption pursuant to which it became a Lender (or, if
no such office is specified, its Domestic Lending Office), or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent.
“Libor Loan” - Any Loan on which interest is calculated based on the Libor Rate
plus the Applicable Margin.
“Libor Rate” - The reserve adjusted rate of interest per annum determined by
HSBC Bank to be applicable to any selected Interest Period appearing on the ICE
Benchmark Administration (or any successor thereto approved by HSBC Bank in its
reasonable discretion), as published by Reuters or other commercially available
source providing quotations of LIBOR (“LIBOR”) as selected by HSBC Bank in its
reasonable discretion from time to time, as determined for each




--------------------------------------------------------------------------------

Exhibit 10.1




Interest Period at approximately 11:00 a.m. (London time), on a Libor Interest
Determination Date prior to the commencement of such Interest Period, for U.S.
Dollar deposits (for delivery on the first day of the applicable Interest
Period) with a term equivalent to such Interest Period; provided, however, if
any such rate of interest is less than zero, the Libor Rate shall be deemed to
be zero percent (0%).
“Libor Rate Option” - The Rate Option in which interest is calculated based upon
the Libor Rate.
“Lien” - Any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien, charge or encumbrance, or preference, priority or other
security agreement or preferential arrangement in respect of any asset of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement or any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” or “Loans” - Individually and collectively, any Revolving Loan, whether
such is an ABR Loan or a Libor Loan and any Swingline Loan under the Revolving
Credit.
“Loan Account” - An account or accounts maintained with the Agent for the
Borrower into which the proceeds of a Revolving Loan shall be initially
deposited pursuant to Sections 2.1(b) and 2.5 of this Agreement.
“Loan Document” - This Agreement and any other loan, guaranty, mortgage, letter
of credit or collateral document executed and delivered by Borrower, any
Guarantor, or any other Subsidiary or the Lenders in connection with this
Agreement including, without limitation, the Notes, any Guaranty, any Letter of
Credit or any document in connection therewith, and the Collateral Documents, as
any of the same may be amended, modified, renewed or replaced from time to time.
“Loan Party” and “Loan Parties” - Individually the Borrower and each of the
Guarantors and, collectively, all of the Borrower and the Guarantors.
“LSI” - Luminescent Systems, Inc., a New York corporation, formerly known as
Flex-key Corporation, and a Subsidiary of the Borrower.
“Material Adverse Effect” - An effect, individually or in the aggregate, that
(i) is materially adverse to the business, assets, financial condition or
results of operations of Borrower and its Subsidiaries, taken as a whole, or
(ii) does materially impair the ability of the Borrower to perform its
obligations under this Agreement, or any other Loan Documents, or (iii)
materially impairs the rights and remedies of the Agent, the Swingline Lender,
any Issuing Bank or any of the Lenders under the Loan Documents.
“Material Indebtedness” - Indebtedness owing to a Person or Persons in a single
transaction or related transactions (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements entered into
with a Person, of the Borrower and any Subsidiary in an aggregate principal
amount exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the principal amount of the obligations of any Person in respect
of any Hedge




--------------------------------------------------------------------------------

Exhibit 10.1




Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Hedge
Agreement were terminated at such time.
“Material Subsidiary” - Any Subsidiary other than a Non-Material Subsidiary.
“Maximum Limit” - The maximum aggregate amount which the Borrower can borrow
from time to time under the Revolving Credit which on the date of this Agreement
is $500,000,000.
“Max-Viz” - Max-Viz, Inc., an Oregon corporation, and a Domestic Subsidiary of
the Borrower.
“Multiemployer Plan” - A Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, any Person under Common
Control with the Borrower, or any Person Controlled by the Borrower, has an
obligation to contribute.
“Multiple Employer Plan” - A Plan subject to Title IV of ERISA and described in
Section 4063 of ERISA with respect to which the Borrower or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such Plan
has been or were to be terminated.
“Non-Material Subsidiary” - Any Subsidiary that has, as of the date of
determination, total assets equal to less than 5.0% of Consolidated Total
Assets, based on the quarterly financial statements of Borrower most recently
delivered to the Lenders.
“Note” or “Notes” - Individually, any, and collectively, all, of the Revolving
Notes, and the Swingline Note, and any or all replacements and renewals thereof.
“OFAC” - As defined in Section 4.21 of this Agreement.
“OFAC Listed Person” - As defined in Section 4.21 of this Agreement.
“OFAC Sanctions Program” - Any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Operating Lease” - As applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP is not accounted for as a Capital Lease on the balance sheet of that
Person except as otherwise provided in the definition of Capital Lease. For
avoidance of doubt, an Acquired Operating Lease shall be an Operating Lease for
all purposes of this Agreement.


“Original Lenders” - HSBC Bank USA, National Association, Bank of America, N.A.,
Manufacturers and Traders Trust Company and Wells Fargo Bank, National
Association.
“Other Taxes” - Any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of this
Agreement, except for any Excluded Taxes.




--------------------------------------------------------------------------------

Exhibit 10.1




“Participant” - As defined in Section 10.3(b) of this Agreement.
“PBGC” - The Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“PECO” - PECO, Inc., an Oregon corporation and a Domestic Subsidiary of the
Borrower.
“Permitted Acquisition” or “Permitted Acquisitions” - As defined in
Section 6.7(c) of this Agreement.
“Permitted Encumbrance” - As defined in Section 6.2 of this Agreement.
“Person” - Any individual, corporation, partnership, limited liability company,
joint venture, trust, unincorporated association, Governmental Authority or
other entity, body, organization or group.
“Plan” - Any employee benefits plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3(5) of ERISA, each of which Plans is listed on Schedule 1
to this Agreement.
“Prime Rate” - The rate of interest publicly announced by HSBC Bank from time to
time as its prime rate and is a base rate for calculating interest on certain
loans. The Prime Rate may or may not be the most favorable rate charged by HSBC
Bank to its customers from time to time.
“PTE” - A prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” - At any time, each Loan Party that is an Eligible
Contract Participant and can cause another Person to qualify as an Eligible
Contract Participant.
“Rate Option” or “Rate Options” - The choice of applicable interest rates and
Interest Periods offered to the Borrower pursuant to this Agreement to establish
the interest to be charged on certain portions of the unpaid principal borrowed
hereunder from time to time.
“Reaffirmation” - The Reaffirmation of Collateral and Guaranty Documents dated
the date hereof given by the Borrower and the Guarantors to the Agent,
reaffirming the Collateral Documents to which they are parties.
“Recipient” - As applicable, (a) the Agent, (b) any Lender, (c) the Issuing
Bank, and (d) any other recipient of any payment made or to be made by or on
account of any obligation of the Borrower hereunder.
“Related Parties” - With respect to any Person, such Person’s Affiliates and the
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates.




--------------------------------------------------------------------------------

Exhibit 10.1




“Release” - Release as defined in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the regulations promulgated thereunder.
“Replaced Lender” or “Replacement Lender” - As defined in Section 2.19 of this
Agreement.
“Reportable Event” - Any event with regard to a Plan described in
Section 4043(b) of ERISA or in regulations issued thereunder.
“Request Certificate” - A certificate in the form annexed hereto as Exhibit D
with all blanks appropriately completed, and duly executed by the Borrower.
“Required Lenders” - At any time, Lenders that together hold Revolving Credit
Exposures and Unused Revolving Credit Commitments representing at least the
Required Percentage (as defined below) of the sum of the Total Revolving Credit
Exposures and Unused Revolving Credit Commitments at such time; provided,
however, if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (i) the
aggregate principal amount of Loans owing to such Lender (in its capacity as a
Lender) and outstanding at such time, and (ii) the aggregate Commitment of such
Lender at such time. For purposes of this definition, the aggregate principal
amount of Swingline Loans owing to the Swingline Lender, the LC Disbursements
owing to the Issuing Bank and the amount available to be drawn under each Letter
of Credit shall be considered to be owed to the Lenders ratably in accordance
with their respective Commitments. As used herein, Required Percentage means at
least two Lenders holding 51% or more at the time a determination of the
Required Lenders is necessary, of the sum of the Total Revolving Credit
Exposures and Unused Revolving Credit Commitments.
“Revolving Credit” - The five-year revolving credit facility (including
Revolving Loans, Swingline Loans and Letters of Credit) made available to the
Borrower by the Lenders as provided in this Agreement.
“Revolving Credit Commitment” - With respect to each Lender, the commitment of
such Lender to make Revolving Loans, to acquire participations in Letters of
Credit, and to acquire participations in Swingline Loans hereunder, as such
commitment may be (i) reduced from time to time pursuant to Section 2.13 of this
Agreement, (ii) increased pursuant to Section 2.21 of this Agreement, and (iii)
reduced or increased from time to time pursuant to assignment by or to such
Lender pursuant to Section 10.3 of this Agreement. The initial maximum amount of
each Lender’s Revolving Credit Commitment is set forth on Schedule 2.1 of this
Agreement, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable.
“Revolving Credit Exposure” - With respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans, LC Exposure
and Swingline Exposure at such time.




--------------------------------------------------------------------------------

Exhibit 10.1




“Revolving Credit Maturity Date” - February 16, 2023, which date may be
shortened in accordance with Section 7.2 of this Agreement.
“Revolving Loan” or “Revolving Loans” - Individually and collectively, each Loan
by any Lender to Borrower whether initially made as an ABR Loan or a Libor Loan
under Section 2.1 of this Agreement or arising from Borrower’s request for a
Loan to repay a Swingline Loan under Section 2.3(c) of this Agreement, or
arising from Borrower’s request to reimburse an LC Disbursement under
Section 2.4(f) of this Agreement.
“Revolving Note” or “Revolving Notes” - The promissory note or promissory notes
of the Borrower substantially in the form of Exhibit A hereto with all blanks
appropriately completed, and all replacements and renewals thereof, evidencing
the promise of the Borrower to repay Revolving Loans to the applicable
Lender.    
“Rolling Four-Quarter Basis” - The four most recently completed consecutive
fiscal quarters of the Borrower immediately preceding a calculation date.
“SEC” - The U.S. Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Secured Obligations” - All Indebtedness of the Borrower and the Guarantors
under the Loan Documents together with all Indebtedness of Borrower and any
Subsidiary under Designated Hedge Agreements; provided that Secured Obligations
with respect to any Guarantor shall exclude all Excluded Hedge Obligations of
such Guarantor.
“Secured Parties” - The Lenders, the Issuing Bank, any Affiliate of any Lender
while such Affiliate is a party to a Designated Hedge Agreement, and the Agent.
“Securities Act” - The Securities Act of 1933, as amended.
“Subordinated Indebtedness” - Any Indebtedness of the Borrower or any Subsidiary
that is expressly subordinated in right of payment to the payment of all
Indebtedness of the Borrower and the Guarantors under this Agreement and the
other Loan Documents, on terms that are either (a) acceptable to the Agent, in
its reasonable discretion, or (b) if such Indebtedness is issued in a public
offering, in reliance on Rule 144A or in any other private placement
transaction, in accordance with applicable securities laws, customary in the
market for such Indebtedness.
“Subsidiary” - Any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of Borrower in Borrower’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any corporation of which at least 50% of the voting Equity Interest is
owned by any entity directly, or indirectly through one or more Subsidiaries.
“Swap Contract” - (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or




--------------------------------------------------------------------------------

Exhibit 10.1




options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swingline Exposure” - At any time for all Lenders, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” - HSBC Bank, in its capacity as lender of Swingline Loans
hereunder, and any replacement or successor to HSBC Bank in such capacity, as
provided in this Agreement.
“Swingline Loan” - A loan made pursuant to Section 2.3 of this Agreement.
“Swingline Note” - A promissory note of Borrower substantially in the form of
Exhibit B hereto with all blanks appropriately completed, and all replacements
and renewals thereof evidencing the promise of the Borrower to repay Swingline
Loans to the Swingline Lender.
“Synthetic Lease” - Any lease (i) that is accounted for by the lessee as an
Operating Lease and (ii) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.
“Taxes” - Any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Telefonix” – Collectively, Telefonix Inc. and Product Development Technologies,
LLC.
“Telefonix Acquisition” – The acquisition by Astronics Connectivity Systems &
Certification Corp. of all or substantially all of the assets of Telefonix,
which transaction closed on December 1, 2017.
“Threshold Amount” - As of any date, the greater of $25,000,000 or 10% of
Borrower’s Consolidated Net Tangible Assets as of the last fiscal quarter of the
Borrower most recently ended, for which financial statements are available or
required to be delivered under Section 5.2 of this Agreement. For the avoidance
of doubt for purposes of Sections 6.1(g) and 6.3(c), any subsequent change in
the Threshold Amount occurring after any Indebtedness was incurred or Investment
was made will not result in a violation of this Agreement so long as such
Indebtedness or Investment was permitted when incurred, made or taken.




--------------------------------------------------------------------------------

Exhibit 10.1




“Total Commitment” - The total Revolving Credit Commitment.
“Total Revolving Credit Commitment” - The sum of the Revolving Credit
Commitments of the Lenders, as in effect from time to time. On the Closing Date,
the Total Revolving Credit Commitment is equal to $500,000,000
“Total Revolving Credit Exposure” - The total Revolving Credit Exposures of all
the Lenders.
“Transaction Costs” - The sum of all fees, expenses and costs incurred by the
Borrower in connection with the acquisition and financing of a Permitted
Acquisition.
“Type” - When used in reference to any Loan or borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such borrowing, is
determined by reference to the Libor Rate or the Alternate Base Rate.
“Unsecured Notes” - Any senior unsecured notes or convertible senior unsecured
notes of the Borrower or any Guarantor issued in a public offering, in reliance
on Rule 144A or in another private placement transaction, in accordance with
applicable securities laws, on terms and conditions customary in the market for
such notes.
“Unused Revolving Credit Commitment” - With respect to any Lender at any time,
(i) such Lender’s Revolving Credit Commitment at such time minus (ii) the sum of
(x) the aggregate principal amount of all Revolving Loans in each instance made
by such Lender (in its capacity as a Lender) and outstanding at such time, plus
(y) such Lender’s Applicable Percentage of (1) the aggregate Available Amount of
all Letters of Credit outstanding at such time, (2) the aggregate principal
amount of all LC Disbursements made by any Issuing Bank and outstanding at such
time, and (3) the aggregate principal amount of all Swingline Loans made by the
Swingline Lender and outstanding at such time.
“USA Patriot Act” - The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
1.2    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing Borrower’s audited financial statements
previously provided to the Agent and the Lenders, except as otherwise
specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Borrower or the Required Lenders shall so request, the Agent, the
Lenders and the Borrower shall




--------------------------------------------------------------------------------

Exhibit 10.1




negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything to the contrary contained herein,
and irrespective of any change in GAAP, each Acquired Operating Lease shall at
all times be excluded from the definition of “Capital Lease”.
1.3    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.4    Letters of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
ARTICLE II.     THE CREDITS
2.1    The Revolving Credit.
(a)    Revolving Loans. Each Lender agrees, severally and not jointly, subject
to the terms and conditions and relying upon the representations and warranties
set forth in this Agreement and within the limits hereof, to make one or more
Revolving Loans to the Borrower, and Borrower may make a request for a Revolving
Loan or Revolving Loans from the Lenders, at any one time and from time to time,
during the Availability Period. The Borrower shall not at any time permit, and
no Lender shall have any obligation to permit, the aggregate outstanding
principal amounts of all Revolving Loans, Swingline Loans and the aggregate
Available Amount of all Letters of Credit outstanding at such time to exceed the
Maximum Limit or any such Revolving Loan to exceed such Lender’s Unused
Revolving Credit Commitment. The Revolving Loans may be repaid and reborrowed in
accordance with the provisions hereof.
(b)    Method for Revolving Loans. When Borrower wants the Lenders to make a
Revolving Loan available, the Borrower shall notify the Agent not later than
1:00 p.m. on the Business Day on which the Revolving Loan is to be funded in the
case of an ABR Loan, and in the case of a Libor Loan not later than two (2)
Business Days prior to the proposed commencement date of the applicable Interest
Period. In such notice, which may be by telephone, confirmed immediately in
writing, or telex or telecopier, by means of a Request Certificate duly
completed and executed by an Authorized Officer, the Borrower shall specify (i)
the aggregate amount of the Revolving Loan to be made on a designated date which
shall be in a minimum amount of $100,000 and shall be in whole multiples of
$100,000 for amounts in excess of such minimum amount; (ii)




--------------------------------------------------------------------------------

Exhibit 10.1




whether the Revolving Loan shall be an ABR Loan or a Libor Loan, and if a Libor
Loan the applicable Interest Period, provided, however, such Interest Period may
in no event overlap more than nine (9) other Interest Periods; and (iii) the
proposed date on which the Revolving Loan is to be funded which shall be a
Business Day. Each Lender shall make available to the Agent in accordance with
Section 2.5 hereof, in immediately available funds, such Lender’s Applicable
Percentage of such Loan in accordance with the respective Revolving Credit
Commitment of such Lender. As early as practically possible on the date on which
a Revolving Loan is made and upon fulfillment of the conditions set forth in
Article III of this Agreement, the Agent will make the proceeds of the Revolving
Loan available to the Borrower by a deposit to the applicable Loan Account.
(c)    Indebtedness Assigned. As of the Closing Date, there are $262,000,000 of
revolving loans outstanding and letters of credit with a face amount of
$1,051,685.95 outstanding under the Existing Agreement. The Original Lenders
under the Existing Agreement hereby assign to the Agent all of the Indebtedness
under the Existing Agreement effective as of the Closing Date subject to the
terms and provisions of Exhibit E which are incorporated herein by reference as
if each such Original Lender executed and delivered to Agent an Assignment and
Assumption in the form of Exhibit E. As of the Closing Date, such Indebtedness
under the Existing Agreement is amended and restated as Indebtedness hereunder,
and the Agent hereby assigns a portion of the Commitment to the Lenders such
that, after giving effect to such assignment, the Commitment of each Lender
shall be as set forth on Schedule 2.1. The terms and provisions of Exhibit E are
hereby incorporated by reference so that the foregoing assignment shall be
subject to the terms and conditions of such Exhibit E.
2.2    Evidence of Debt.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Agent in the ordinary course of
business. The accounts or records maintained by the Agent and each Lender shall
be conclusive, absent manifest error, of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Loans. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender to the Borrower made through
the Agent, the Borrower shall execute and deliver to such Lender (through the
Agent) a note or notes, which shall evidence such Lender’s Revolving Loans, in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type, amount and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Agent and the accounts and records




--------------------------------------------------------------------------------

Exhibit 10.1




of any Lender in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error.
(c)     At the request of any Lender, its portion of the Revolving Loans shall
be evidenced by the Revolving Notes, executed by an Authorized Officer and with
all blanks appropriately completed, payable as provided therein to the Lenders.
Each Revolving Note may be inscribed by the holder thereof on the schedule
attached thereto, and any continuation thereof, with the date of the making of
each Revolving Loan, the amount of each Revolving Loan, the applicable Rate
Options and Interest Periods, all payments of principal, and the aggregate
outstanding principal balance thereof.
(d)    At the request of the Swingline Lender, the Swingline Loans shall be
evidenced by the Swingline Note, executed by an Authorized Officer with all
blanks appropriately completed, payable as provided therein to the Swingline
Lender. The Swingline Note may be inscribed by the holder thereof on the
schedule attached thereto and any continuation thereof with the date of the
making of each Swingline Loan, the amount thereof and all payments of principal,
and the aggregate principal balance thereof.
Any inscription on the schedules to any Revolving Note or the Swingline Note
made by the holder thereof shall constitute prima facie evidence of the accuracy
of the information so recorded; provided, however, the failure of any Lender or
other holder to make any such inscription shall not affect the obligations of
the Borrower under any Revolving Note, the Swingline Note or this Agreement.
2.3    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Loans (“Swingline Loans”) to Borrower solely for the
Swingline Lender’s own account, from time to time during the Availability
Period, up to an aggregate principal amount at any one time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding $5,000,000 or (ii) the sum of the aggregate Unused Revolving
Credit Commitments of the Lenders at such time being exceeded; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Swingline Lender shall not make any Swingline
Loan in the period commencing one Business Day after the Swingline Lender shall
have received written notice in accordance with Section 10.5 of this Agreement
from the Agent or any Lender that one or more of the conditions contained in
Article III are not then satisfied or a Default or an Event of Default exists
and ending upon the satisfaction or waiver of such condition(s) or cure or
waiver of such Default or Event of Default. Swingline Loans shall bear interest
payable monthly on the first calendar day of each month at the ABR Option from
time to time in effect. Each outstanding Swingline Loan shall be payable on the
Business Day following demand therefor or automatically without demand on the
Revolving Credit Maturity Date, together with interest accrued thereon, and
shall otherwise be subject to all other terms and conditions applicable to all
Revolving Loans, except that all interest thereon shall be payable to the
Swingline Lender solely for its own account other than in the case of the
purchase of a participation therein in accordance with Section 2.3(c) of this
Agreement. Within the foregoing




--------------------------------------------------------------------------------

Exhibit 10.1




limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, Borrower shall notify the Agent of such
request by telephone (confirmed by telecopy), not later than 1:00 p.m. on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Agent will promptly advise the Swingline
Lender of any such notice received from Borrower. The Swingline Lender shall
make each Swingline Loan available to Borrower by means of a credit to the
general deposit account of Borrower with the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.4(f) of this Agreement, by remittance to such Issuing
Bank) by 3:00 p.m. on the requested date of such Swingline Loan.
(c)    At any time after making a Swingline Loan, the Swingline Lender may
request Borrower to, and upon request by the Swingline Lender, Borrower shall,
promptly request a Revolving Loan from all Lenders and apply the proceeds of
such Revolving Loan to the repayment of any Swingline Loan owing by Borrower not
later than the Business Day following the Swingline Lender’s request.
Notwithstanding the foregoing, and upon the earlier to occur of (i) three (3)
Business Days after demand for payment is made by the Swingline Lender for a
Swingline Loan, and (ii) the Revolving Credit Maturity Date, if such Swingline
Loan has not been paid by Borrower, such Swingline Loan shall bear interest as
an ABR Loan and each Lender (other than the Swingline Lender) shall irrevocably
and unconditionally purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in an
amount equal to such Lender’s Applicable Percentage of such Swingline Loan and
promptly pay such amount to the Agent for the account of the Swingline Lender by
wire transfer of immediately available funds in the same manner as provided in
Section 2.5 of this Agreement with respect to Loans made by such Lender, and the
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
shall be made without any offset, abatement, withholding or reduction whatsoever
and such payment shall be made by the other Lenders whether or not an Event of
Default or a Default is then continuing or any other condition precedent set
forth in Article III is then met and whether or not Borrower has then requested
a Revolving Loan in such amount. The Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the Agent
and not to the Swingline Lender. If any Lender fails to make available to the
Agent for the account of the Swingline Lender, any amounts due to the Swingline
Lender from such Lender pursuant to this Section, the Swingline Lender shall be
entitled to recover such amount, together with interest thereon at the Federal
Funds Effective Rate for the first three (3) Business Days after Defaulting
Lender receives such notice and thereafter at the rate for ABR Loans, in either
case payable (i) on demand, (ii) by setoff against any payments made to the
Swingline Lender for the account of Defaulting Lender, or (iii) by payment to
the Swingline Lender by the Agent of amounts otherwise payable to Defaulting
Lender under this Agreement. The failure of any Lender to make available to the
Agent for the account of the Swingline Lender its Applicable Percentage of any
unpaid Swingline Loan shall not relieve any other Lender of its




--------------------------------------------------------------------------------

Exhibit 10.1




obligation hereunder to make available to the Agent for the account of the
Swingline Lender, its Applicable Percentage of any unpaid Swingline Loan on the
date such payment is to be made, but no Lender shall be responsible for the
failure of any other Lender to make available to the Agent for the account of
the Swingline Lender its Applicable Percentage of any unpaid Swingline Loan.
2.4    Letters of Credit.
(a)    General. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue Letters of Credit for the account of the
Borrower from time to time on any Business Day during the period from the
Closing Date until two (2) Business Days prior to the Revolving Credit Maturity
Date (A) in an aggregate Available Amount for all Letters of Credit, not to
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time,
and (B) in an Available Amount for each such Letter of Credit not to exceed an
amount equal to the Unused Revolving Credit Commitments of the Lenders at such
time. Within the limits of the Letter of Credit Facility, and subject to the
limits referred to herein, the Borrower may request the issuance of Letters of
Credit under this Section, repay any LC Disbursements resulting from drawings
under Letters of Credit pursuant to Section 2.4(f) and request the issuance of
additional Letters of Credit under Section 2.4(c). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(b)    Letter of Credit Fees. The Issuing Bank shall have the right to receive,
solely for its own account, and Borrower shall pay on demand with respect to any
Letter of Credit the Issuing Bank’s reasonable and customary administrative,
issuance, amendment, drawing and negotiation charges in connection with letters
of credit. The Issuing Bank shall also be paid for its own account a fronting
fee which shall accrue at the per annum rate set forth in the Fee Letter or in
another agreement between the Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
Unreimbursed LC Disbursements) attributable to Letters of Credit outstanding
during the Availability Period (“Fronting Fee”). The Fronting Fee shall be
payable to the Issuing Bank quarterly in arrears on the first day of each
quarter following the Closing Date. For each day during (i) the period beginning
on the date of this Agreement and ending March 31, 2018, (ii) each full calendar
quarter thereafter during the term of this Agreement and (iii) the period
beginning on the first day of the calendar quarter containing the Revolving
Credit Maturity Date and ending on the day before the Revolving Credit Maturity
Date, the Borrower shall pay, on the first Business Day following each such
calendar quarter or other time period, to the Agent for the account of each
Lender participating in such Letters of Credit a non-refundable letter of credit
fee equal to such Lender’s Applicable Percentage, on such day, of the product
obtained by multiplying (A) that portion of LC Exposure representing the
aggregate Available Amount of Letters of Credit on such day first by (B) the
Applicable Margin then in effect for Libor Loans and then by (C) 1/360.
(c)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions;
Reports. (i) To request the issuance of a Letter of Credit, the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been




--------------------------------------------------------------------------------

Exhibit 10.1




approved by the Issuing Bank) to the Issuing Bank and the Agent (at least two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension for a Letter of Credit) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (d) of this Section), the
Available Amount of such Letter of Credit, the name and address of the
beneficiary thereof, the purpose for which such Letter of Credit is to be
issued, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. Such notice, to be effective, must be
received by the Issuing Bank not later than 2:00 p.m. or the time agreed upon by
such Issuing Bank and the Borrower on the last Business Day on which such notice
can be given under this Section 2.4(c). If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.
(ii)    A Letter of Credit shall be issued, amended, renewed or extended only
if, (x) after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed the Letter of Credit Commitment, and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the Total
Revolving Credit Commitment, and the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Credit Commitment (y) as of the date of
such issuance amendment, renewal or extension, no order, judgment or decree of
any court, arbitrator or Governmental Authority shall purport by its terms to
enjoin or restrain the Issuing Bank from issuing the Letter of Credit and no
law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of letters of credit generally or the
issuance of that Letter of Credit. Unless the Issuing Bank has been notified by
the Agent or the Required Lenders in writing that a Default or an Event of
Default has occurred and is continuing, in which case the Issuing Bank shall
have no obligation to issue, amend, renew or extend any Letter of Credit until
such notice is withdrawn by the Agent or the Required Lenders or such Default or
Event of Default has been effectively waived in accordance with the provisions
of this Agreement, the Issuing Bank shall, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower as agreed between the Issuing Bank and the Borrower in connection with
such issuance.
(iii)    The Issuing Bank shall furnish (i) to the Agent on the first Business
Day of each week a written report summarizing issuance and expiration dates of
Letters of Credit issued during the previous week and drawings during such week
under all Letters of Credit, (ii) to the Agent, the Borrower, and each Lender on
the first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued during the preceding month and
drawings during such month under all Letters of Credit, and (iii) to the Agent,
the Borrower, and each Lender on the first Business Day of each calendar quarter
a written report setting forth the average daily aggregate Available Amount
during the preceding calendar quarter of all Letters of Credit.
(d)    Expiration Date. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than one (1) Business Day




--------------------------------------------------------------------------------

Exhibit 10.1




prior to the Revolving Credit Maturity Date. The foregoing notwithstanding, any
standby Letter of Credit may, by its terms, be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank and the Agent on or prior to any
date for notice of renewal set forth in such Letter of Credit (but in any event
at least two (2) Business Days prior to the date of the proposed renewal of such
standby Letter of Credit) and upon fulfillment of the applicable conditions set
forth in Article III unless the Issuing Bank shall have notified the Borrower
(with a copy to the Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit (but in any event at least thirty (30) Business
Days prior to the date of automatic renewal) of its election not to renew such
standby Letter of Credit (a “Notice of Termination”); provided that the terms of
each standby Letter of Credit that is automatically renewable annually shall not
permit the expiration date (after giving effect to any renewal) of such standby
Letter of Credit in any event to be extended to a date later than one (1)
Business Day before the Revolving Credit Maturity Date. If either a Notice of
Renewal is not given by the Borrower or a Notice of Termination is given by the
Issuing Bank pursuant to the immediately preceding sentence, such standby Letter
of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal, the Issuing Bank may, in its discretion unless instructed
to the contrary by the Agent or the Borrower, deem that a Notice of Renewal had
been timely delivered and, in such case, a Notice of Renewal shall be deemed to
have been so delivered for all purposes under this Agreement.
(e)    Participations. (i) Immediately upon issuance by the Issuing Bank of any
Letter of Credit in accordance with the procedures set forth in Section 2.4(c)
of this Agreement, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Issuing Bank, without recourse
or warranty, an undivided interest and participation equal to its Applicable
Percentage of such Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and any security therefor or
guaranty pertaining thereto.
(ii)    In the event that the Issuing Bank makes any LC Disbursement and the
Borrower shall not have repaid such amount to the Issuing Bank pursuant to
Section 2.4(f) of this Agreement, the Issuing Bank shall promptly notify the
Agent and each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Agent for the account of the Issuing Bank the amount
of such Lender’s Applicable Percentage of the unreimbursed amount of any LC
Disbursement in the same manner as provided in Section 2.5 of this Agreement
with respect to Revolving Loans made by such Lender and the Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders.
(iii)    If any Lender fails to make available to the Issuing Bank any amounts
due to the Issuing Bank pursuant to this Section 2.4(e), the Issuing Bank shall
be entitled to recover such amount, together with interest thereon, at the
Federal Funds Effective Rate for the first three (3) Business Days after
Defaulting Lender receives such notice and thereafter at the rate for ABR Loans,
in either case payable (i) on demand, (ii) by setoff against any payments made
to such Issuing Bank for the account of Defaulting Lender or (iii) by payment to
the Issuing Bank by the Agent of amounts otherwise payable to Defaulting Lender
under this Agreement. The failure of any Lender to make available to the Agent
for the account of the Issuing Bank its Applicable Percentage of the
unreimbursed amount of any LC Disbursement shall not relieve any other Lender of
its obligation




--------------------------------------------------------------------------------

Exhibit 10.1




hereunder to make available to the Agent for the account of the Issuing Bank its
Applicable Percentage of the unreimbursed amount of any LC Disbursement on the
date such payment is to be made, but no Lender shall be responsible for the
failure of any other Lender to make available to the Agent for the account of
the Issuing Bank its Applicable Percentage of the unreimbursed amount of any LC
Disbursement on the date such payment is to be made.
(iv)    Whenever the Issuing Bank receives a payment on account of an LC
Disbursement, including any interest thereon, it shall promptly pay to each
Lender which has funded its participating interest therein, in like funds as
received an amount equal to such Lender’s pro rata share thereof based on the
amount funded.
(v)    The obligations of a Lender to make payments to the Agent for the account
of the Issuing Bank with respect to LC Disbursements shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, set-off,
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, whether or not
an Event of Default or a Default is then continuing.
(vi)    In the event any payment by Borrower received by the Agent with respect
to a Letter of Credit and distributed by the Agent to the Lenders on account of
their participations is thereafter set aside, avoided or recovered from the
Agent in connection with any receivership, liquidation, reorganization or
bankruptcy proceeding, each Lender which received such distribution shall, upon
demand by the Agent, contribute such Lender’s Applicable Percentage of the
amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Agent upon the amount required to be repaid by it.
(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Agent for the
account of the Issuing Bank an amount equal to such LC Disbursement not later
than 12:00 Noon on the date that such LC Disbursement is made, if the Borrower
shall have received notice by telephone or otherwise of such LC Disbursement
prior to 10:00 a.m. on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 Noon on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m. on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.1 or 2.3 of this Agreement that such
payment be financed with an ABR Loan or Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Loan or Swingline Loan.
(g)    Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any




--------------------------------------------------------------------------------

Exhibit 10.1




respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit so long as it complies in all material respects, (iv) the
existence of any claim, set-off, defense or other right which Borrower or any
Subsidiary may have at any time against the beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), the Issuing Bank, any Lender, any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transaction (including any
underlying transactions between Borrower, any Subsidiary and the beneficiary
named in any Letter of Credit), (v) the occurrence of any Event of Default or
Default, or (vi) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. As among the Borrower, the
Issuing Bank and the Lenders, the Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of the Letters of Credit requested by it. In furtherance and not
in limitation of the foregoing, the Issuing Bank and the Lenders shall not be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respect invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon such Letter of Credit so long as such beneficiary is in material compliance
with such conditions; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; (v) errors in interpretation of technical terms; (vi) misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (vii) any consequences arising from causes beyond the
control of the Issuing Bank or the Lenders. In addition to amounts payable as
elsewhere provided in this Section 2.4, Borrower hereby agrees to protect,
indemnify, pay and save the Agent, the Issuing Bank and each Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
posts, charges and expenses (including reasonable attorneys’ fees) arising from
the claims of third parties against the Agent or the Issuing Bank in respect of
any Letter of Credit requested by the Borrower. In furtherance and extension and
not in limitation of the specific provisions hereinabove set forth, any action
taken or omitted by the Issuing Bank or any Lender under or in connection with
the Letters of Credit or any related certificates, if taken or omitted in good
faith, shall not put the Issuing Bank, the Agent or such Lender under any
resulting liability to Borrower or relieve Borrower of any of their obligations
hereunder to the Issuing Bank, the Agent or any Lender. Notwithstanding anything
to the contrary contained in this Section 2.4(g), Borrower shall not have any
obligations to indemnify the Issuing Bank under this Section 2.4(g) in respect
of any liability incurred by the Issuing Bank that is found in a final judgment
by a court of competent jurisdiction to have resulted primarily from the Issuing
Bank’s own gross negligence or willful misconduct, unless such action or
inaction on the part of the Issuing Bank which gave rise to the liability was
taken at the request of Borrower or from the wrongful failure to pay the Letter
of Credit except if pursuant to an order from a Governmental Authority (even if
such order is later invalidated).




--------------------------------------------------------------------------------

Exhibit 10.1




(h)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of the Borrower’s obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then regardless of the time of Borrower’s receipt of notice of such LC
Disbursement, unless the Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to, but excluding, the date that Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then the default interest rate set forth in Section 2.6(c) of this
Agreement shall apply. Interest accrued pursuant to this paragraph shall be for
the account of such Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e)(ii) or (e)(iii) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
(j)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(k)    Cash Collateralization.
(i)    Upon an Event of Default. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than fifty percent (50%) of the
total LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit Cash Collateral in an interest bearing
account with the Agent in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described




--------------------------------------------------------------------------------

Exhibit 10.1




in Section 7.1(d) or (e) of this Agreement. Such deposit shall be held by the
Agent as Collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such deposit. Other
than any interest earned on the interest-bearing account or on any investment of
such deposits, which investments shall be made at the option and sole discretion
of the Agent and at the Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than fifty percent
(50%) of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.
(ii)    Defaulting Lenders. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the Agent, the
Borrower shall Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.15(c) and any Cash Collateral provided by such Defaulting Lender) in an amount
not less than 105% of the Fronting Exposure of the Issuing Bank with respect to
Letters of Credit issued and outstanding at such time (the “Minimum Collateral
Amount”). The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Agent, for the benefit of itself,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of LC Disbursements, to be applied as provided below.
If at any time the Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Agent as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Agent, pay or provide to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender). Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.4(k)(ii) or Section
2.15 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein. Cash Collateral (or the appropriate portion thereof)
provided to reduce the Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.4(k)(ii)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Agent that there exists excess Cash Collateral;
provided that, subject to Section 2.15 the Person providing Cash Collateral and
the Agent may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.




--------------------------------------------------------------------------------

Exhibit 10.1




2.5    Funding of Borrowings.
(a)    Each Loan and each participation in Swingline Loans or Letters of Credit
shall be funded by the Lenders pro rata in all respects according to their
respective Commitments. Each Lender shall fund its Applicable Percentage of each
Loan to be made hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., to the account most recently
designated by the Agent for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.3 hereof. The Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Loan Account; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.4(f) of
this Agreement shall be remitted by the Agent to the appropriate Issuing Bank
and that Loans made to repay Swingline Loans as provided in Section 2.3 of this
Agreement shall be remitted by the Agent to the Swingline Lender.
(b)    Unless the Agent shall have received notice from a Lender in accordance
with Section 10.5 of this Agreement that such Lender will not make available to
the Agent such Lender’s share of such borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Agent, then the
Defaulting Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of Defaulting
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
a Defaulting Lender pays such amount to the Agent, then such amount, less any
interest paid from such amount to the Agent, shall constitute such Lender’s Loan
included in such borrowing. Any Defaulting Lender shall pay on demand to the
Borrower the amount equal to the excess of the interest actually paid by the
Borrower to the Agent over the interest which would have otherwise been payable
by the Borrower to such Defaulting Lender had such Defaulting Lender funded its
share of the applicable borrowing, plus interest on such amount at the rate
applicable to ABR Loans.
(c)    The obligation of each Lender hereunder to fund its Applicable Percentage
of each Loan, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 9.11 are several and not joint. The
failure of any Lender to fund its Applicable Percentage of each Loan, to fund
any such participation or to make any payment under Section 9.11 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so fund its Applicable Percentage, to purchase
its participation or to make its payment under Section 9.11.
2.6    Interest.
(a)    Rates. (i) The Revolving Loans shall bear interest until paid in full on
the balance of principal thereof from time to time unpaid, payable in arrears on
the first day of each




--------------------------------------------------------------------------------

Exhibit 10.1




quarter for interest accrued during the preceding quarter in the case of ABR
Loans and in the case of Libor Loans payable in arrears on the last day of the
applicable Interest Period, and in the case of an Interest Period in excess of
three months also payable on the dates that are successively three months after
the commencement of such Interest Period. The Revolving Loans shall bear
interest in accordance with the Rate Option selected by the Borrower pursuant to
the terms hereof.
(ii)    The Swingline Loan shall bear interest until paid in full payable
monthly in arrears on the first day of each month for interest accrued during
the preceding month on the balance of principal from time to time unpaid. The
Swingline Loan shall bear interest as provided in Sections 2.3(a) and 2.6(b)(ii)
of this Agreement.
(b)    Rate Options. (i) Unless the Borrower has selected a Libor Rate in
accordance with the provisions of this Agreement, the Borrower shall be deemed
to have selected the ABR Option to apply to any portion of a Revolving Loans not
subject to a Libor Rate, and such rate shall continue in effect until the
earlier of when a Libor Rate and Interest Period are available and properly
selected, or until the applicable Revolving Loans is paid in full.
Notice by the Borrower of the selection of a Libor Rate or Interest Period for
any Revolving Loan, the amount subject thereto, and the applicable Interest
Periods shall be irrevocable. Such notice may be given to the Agent by a duly
completed Request Certificate executed by an Authorized Officer of the Borrower.
(ii)    The Swingline Loan shall bear interest at the ABR Option then in effect
and such rate shall continue until the Swingline Loan is paid in full.
(c)    Default Rate. Upon notice to the Borrower by the Agent of the occurrence
of an Event of Default (which notice the Agent shall be obligated to give at the
direction of the Required Lenders) and during the continuance thereof and after
maturity, whether by acceleration or otherwise, the Revolving Loans and
Swingline Loan shall bear interest at the applicable Default Rate. Overdue fees
and other amounts payable by the Borrower under this Agreement other than
principal (“Overdue Amounts”) shall also bear interest at the applicable Default
Rate. In no event shall the rate of interest on the Revolving Loans or the
Swingline Loan, or the rate of interest applicable to Overdue Amounts, exceed
the maximum rate of interest authorized by law.
(d)    Computation of Interest. Interest on ABR Loans shall be calculated on the
basis of a year of 365 days, or 366 days during a leap year, for the actual
number of days elapsed. Interest on Libor Loans shall be calculated on the basis
of the actual number of days elapsed in a year of 360 days, which will result in
a higher effective annual rate. If any of the Notes are not paid when due,
whether because such Notes become due on a Saturday, Sunday or bank holiday or
for any other reason, the Borrower will pay interest thereon at the aforesaid
rate until the date of actual receipt of payment by the holder of the Notes.
(e)    Rate Conversions and Continuations. For any Revolving Loan, the Borrower
may elect to convert any portion of (i) an ABR Loan to a Libor Loan, or (ii) a
Libor Loan to an ABR Loan, or to continue any Libor Loan or ABR Loan as a new
loan of the same Type; provided,




--------------------------------------------------------------------------------

Exhibit 10.1




however, Libor Loans may only be converted to ABR Loans or continued on the
expiration date of the applicable Interest Period.
Subject to the foregoing, with respect to a Revolving Loan, the Borrower may
elect to convert any ABR Loan to a Libor Loan, or, to continue a Libor Loan as a
new Libor Loan, by Borrower giving irrevocable notice of such election to the
Agent by 1:00 p.m. at least two (2) Business Days prior to the requested rate
change date and, in the case of any Libor Loan, such conversion or continuation
shall take place on the last day of the applicable Interest Period with respect
to the Revolving Loan being so converted or continued. Such notice may be given
by a duly completed and executed Request Certificate. Each such request to
convert or continue shall include the requested rate change date (which shall be
a Business Day), the Rate Option selected, and the amount to be converted or
continued (which shall be in a principal amount of $100,000 or more and in whole
multiples of $100,000 in the case of conversion to, or continuation as, a Libor
Loan). If no Event of Default or Default is then existing at such time, and the
Borrower is in compliance with the terms of this Agreement as evidenced by the
Agent’s receipt of a properly completed and executed Request Certificate, such
conversion or continuation shall be made on the requested rate change date,
subject to the foregoing limitations in connection with the conversion or
continuation of Libor Loans.
The Agent shall not incur any liability to Borrower in acting upon any
telephonic notice which the Agent believes to have been given by a duly
authorized officer or other designated representative of Borrower, and which is
confirmed by delivery to the Agent from the Borrower or the Borrower of a
written or facsimile notice signed by Borrower or the Borrower, or for otherwise
acting in good faith hereunder.
2.7    Prepayments and Payments.
(a)    Optional Prepayments.
(i)    ABR Loans. Borrower shall have the right to prepay at any time without
premium all or any portion of the ABR Loans.
(ii)    Libor Loans. Borrower shall have the right to prepay without premium all
or any portion of the Libor Loans on the expiration day of the applicable
Interest Period. If any Libor Loan is prepaid at any other time, Borrower shall
pay to the applicable Lender an amount equal to the Breakage Fee within 10 days
of notice thereof from the Agent, setting forth the amount of such Breakage Fee.
All prepayments of the Revolving Loans shall be subject to a minimum amount of
$100,000, and incremental multiples of $100,000 thereafter.
(b)    Mandatory Prepayments - Revolving Credit Commitments Exceeded. If on any
date, the Revolving Credit Exposures of the Lenders exceed the Total Revolving
Credit Commitment, or the Revolving Credit Exposure of any Lender exceeds such
Lender’s Revolving Credit Commitment, or the aggregate principal amount of
Swingline Loans exceeds the Swingline Commitment, or the total LC Exposure
exceeds the Letter of Credit Commitment, then in each




--------------------------------------------------------------------------------

Exhibit 10.1




case the Borrower shall, upon request made by the Agent, prepay on such date the
principal amount of Revolving Loans in an aggregate amount equal to such excess
or, in the case where total LC Exposure exceeds the Letter of Credit Commitment,
pay to the Agent an amount in cash equal to such excess to be held as security
for the reimbursement obligations of the Borrower in respect of Letters of
Credit pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, the Borrower and the Issuing
Bank.
In the event of any repayment or prepayment of any Revolving Loan (other than a
repayment or prepayment of an ABR Loan prior to the end of the Availability
Period with no related Revolving Credit Commitment reduction), the Borrower
shall pay all accrued interest on the principal amount repaid or prepaid on the
date of such repayment or prepayment.
2.8    Use of Proceeds. Borrower covenants to the Lenders that Borrower will use
the proceeds borrowed under the Revolving Credit to refinance the indebtedness
of Borrower under the Existing Agreement; and for Borrower’s ongoing working
capital and business requirements including, without limitation, Permitted
Acquisitions, stock repurchases and other transactions not prohibited by this
Agreement.
2.9    Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Libor Loan:
(1)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Libor Rate, as applicable, for such Interest Period; or
(2)    the Agent is advised by the Required Lenders that the Libor Rate Option
or the Libor Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Libor Loan for such Interest Period;
then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or facsimile as promptly as practicable thereafter and, until the
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any request to convert or continue any Loan
to or as a Libor Loan shall be ineffective, and (ii) any requested new Loan
shall be made as an ABR Loan.
(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(1) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(1) have not arisen but the supervisor
for the administrator of the Libor Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the Libor Rate shall no longer be used for determining interest
rates for loans, then the Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Libor Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement




--------------------------------------------------------------------------------

Exhibit 10.1




as may be applicable. Notwithstanding anything to the contrary in Section 10.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.9(b), only to the extent the Libor Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Request
Certificate that requests the conversion of any Loan to, or continuation of any
Loan as, a Libor Loan shall be ineffective, and (y) if any Request Certificate
requests a Libor Loan, such Loan shall be made as an ABR Loan; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
2.10    Increased Costs. (a) If any Change in Law shall:
(1)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Libor Rate) or the Issuing Bank; or
(2)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Libor Loans made by such Lender
or any Letter of Credit or participation therein; or
(3)    subject any Recipient to any Taxes (other than Excluded Taxes) on its
loans, letters of credit, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Libor Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy, and provided such Change in Law has or would




--------------------------------------------------------------------------------

Exhibit 10.1




have a similar effect on Lender as a consequence of other similarly situated
credits of Lender), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.10 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
2.11    Taxes. If any Taxes shall be payable, or ruled to be payable, by or to
any Governmental Authority, by, or in respect of any amount owing to, any Lender
which has complied with Section 9.18 of this Agreement, relating to any of the
transactions contemplated by this Agreement (including, but not limited to,
execution, delivery, performance, enforcement, or payment of principal or
interest of or under the Notes or the making of any Libor Loan), by reason of
any now existing or hereafter enacted statute, rule, regulation or other
determination, the Borrower will:
(a)    pay on written request therefor all such Taxes to the relevant
Governmental Authority in accordance with applicable laws, including interest
and penalty, if any,
(b)    promptly furnish the Agent and the Lenders with evidence of any such
payment, and
(c)    indemnify and hold the Agent and the Lenders and any holder or holders of
the Notes harmless and indemnified against any liability or liabilities with
respect to any Indemnified Taxes or Other Taxes withheld or deducted by the
Borrower or the Agent or paid by the Agent or the Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto.
Without prejudice to the survival of any other agreement of the Borrower under
this Agreement, the agreement and obligations of the Borrower contained in this
Section 2.11 shall survive the termination of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1




2.12    Commitment Fee. For each day during (i) the period beginning on the date
of this Agreement and ending March 31, 2018, (ii) each full calendar quarter
thereafter during the term of this Agreement and (iii) the period beginning on
the first day of the calendar quarter containing the Revolving Credit Maturity
Date and ending on the day before the Revolving Credit Maturity Date, the
Borrower shall pay, on demand, following each such calendar quarter or other
time period, to the Agent for the account of each Lender a fee equal to the sum
of the Applicable Commitment Fee Rate times the actual average daily amount by
which the Total Revolving Credit Commitment on each such day exceeds the sum of
(x) the outstanding amount of Revolving Loans and (y) the outstanding amount of
the total LC Exposure of the Lenders multiplied by 1/360.
2.13    Revolving Credit Commitment Termination and Reduction.
(a)    Unless previously terminated, the Revolving Credit Commitment shall
terminate on the Revolving Credit Maturity Date.
(b)    The Borrower may, at any time by three (3) Business Days prior written
notice from the Borrower to the Agent, state the Borrower’s desire to reduce the
Maximum Limit to any amount which is not less than the aggregate of the then
outstanding principal amount of Revolving Loans, Swingline Loans and the
aggregate Available Amount of all Letters of Credit outstanding at such time, if
any. Any reductions of the Maximum Limit shall not be reinstated at any future
date and any partial reduction shall be in the amount of $1,000,000 and in
incremental multiples of $1,000,000 thereafter. Two Business Days after receipt
of such reduction notice, the obligation of the Lenders to make Revolving Loans
hereunder or purchase participations in Swingline Loans or Letters of Credit
hereunder shall be limited to the Maximum Limit as reduced pursuant to said
notice. Any such reduction of the Revolving Credit Commitment shall be
accompanied by payment of any applicable Breakage Fees.
2.14    Payments.
(a)    All payments of interest, principal, fees and other expenses by the
Borrower under this Agreement unless otherwise specified shall be made in lawful
currency of the United States of America, and in immediately available funds
without counterclaim or setoff.
(b)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall to the extent permitted by applicable laws be made free and
clear of and without deduction or withholding for any Taxes. If, however,
applicable laws require the Borrower or the Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such laws as
determined by the Borrower or the Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to Section 9.18 of
this Agreement.
(c)    If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes from any payment, then (i) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to Section 9.18 of this
Agreement (ii) the Agent shall timely pay the full amount withheld or deducted
to the relevant governmental authority in accordance with the Code, and (iii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or




--------------------------------------------------------------------------------

Exhibit 10.1




Other Taxes, the sum payable by the Borrower shall be increased as necessary so
that after any required withholding or the making of all required deductions the
Agent or Lender receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
(d)    All payments shall be made not later than 12:00 Noon on the due date at
the Agent’s office. All payments (unless stated herein otherwise) shall be
applied first to the payment of all fees, expenses and other amounts due to the
Lenders (excluding principal and interest), then to accrued interest, and the
balance on account of outstanding principal; provided, however, that after a
Default or an Event of Default, payments will be applied to the obligations of
Borrower to the Lenders as the applicable Lender determines in its sole
discretion.
2.15    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    No payments of principal, interest or fees delivered to the Agent for the
account of any Defaulting Lender shall be delivered by the Agent to such
Defaulting Lender. Instead, such payments shall, for so long as such Defaulting
Lender shall be a Defaulting Lender, be held by the Agent, and the Agent is
hereby authorized and directed by all parties hereto to hold such funds in
escrow and apply such funds as follows:
(1)    First, if applicable, to any payments due to the Issuing Bank pursuant to
Section 2.4(e) of this Agreement or the Agent, in its capacity as Agent or
Swingline Lender, as applicable, under Section 2.3 or Section 2.5 of this
Agreement; and
(2)    Second, to Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.4(k)(ii); and
(3)    Third, to Loans required to be made by such Defaulting Lender on any
borrowing date to the extent such Defaulting Lender fails to make such Loans;
and
(4)    Fourth, if so determined by the Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.4(k)(ii) of this
Agreement; and
(5)    Fifth, to the payment of any amounts owing to the Borrower, the Lenders,
the Issuing Bank or the Agent as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Agent
against such defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and
(6)    Sixth, to the payment of any amount due to the Borrower under
Section 2.5(b) of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1




(b)    Notwithstanding the foregoing, upon the termination of the Commitments
and the payment and performance of all of the Indebtedness and other obligations
of the Borrower under this Agreement (other than those owing to a Defaulting
Lender), any funds then held in escrow by the Agent pursuant to the preceding
sentence shall be distributed to each Defaulting Lender, pro rata in proportion
to amounts that would be due to each Defaulting Lender but for the fact that it
is a Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.15
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(c)    All or any part of such Defaulting Lender’s participation in Letters of
Credit shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages (in each case, calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Article 3 are satisfied at the time of such reallocation
(and, unless the Borrower shall have otherwise notified the Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
(d)    If the reallocation described in subsection (c) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in Section
2.4(k)(ii) of this Agreement.
(e)    If the Borrower and the Agent agree in writing that a Lender is no longer
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit to be held pro rata by the Lenders
in accordance with their Applicable Percentages (without giving effect to
Section 2.15(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.




--------------------------------------------------------------------------------

Exhibit 10.1




(f)    So long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
2.16    Upfront Fee. Upon the execution of this Agreement by all of the parties
hereto, the Lenders shall have earned, and the Borrower shall be obligated to
pay on such date to the Agent for the account of the Lenders the upfront fee set
forth in the Fee Letter.
2.17    Agent Fees. The Borrower shall pay to the Agent for its own account the
agency fees in the amounts and on the dates set forth in the Fee Letter.
2.18    Charge to Account. On the date that any principal or interest on the
Notes or any fees or charges payable under this Agreement are due, the Borrower
authorizes HSBC Bank to debit account number 770‑804683 of the Borrower
maintained with HSBC Bank on such date in an amount equal to such unpaid
principal, interest, fees or charges, as applicable.
2.19    Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Libor Loans has been suspended pursuant to Section 2.10 of this
Agreement when not all Lenders’ obligations to do so have been suspended, (b)
any Lender has demanded compensation under Sections 2.9 or 2.10 of this
Agreement, in each case when all Lenders have not done so, (c) any Lender is a
Defaulting Lender, (d) any payment of Taxes by the Borrower is required under
Section 2.11 hereof, or (e) in connection with any proposed amendment, waiver or
consent requiring the consent of “all of the Lenders” or of a particular Lender,
the consent of the Required Lenders is obtained, but the consent of any other
necessary Lender is not obtained, the Borrower shall have the right, if no
Default then exists, to replace such Lender (a “Replaced Lender”) with one or
more other lenders (each, a “Replacement Lender”) reasonably acceptable to the
Agent, provided that (i) at the time of any replacement pursuant to this Section
2.19, each Replacement Lender shall enter into one or more Assignment and
Assumptions pursuant to which the Replacement Lender shall acquire the
Commitments and outstanding Loans and other obligations of the Replaced Lender
and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) the amount of principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender, (B) the
amount of all accrued, but theretofore unpaid, fees and expenses, if applicable,
owing to the Replaced Lender hereunder and (C) the amount which would be payable
by the Borrower to the Replaced Lender pursuant to Section 2.7(a)(ii) of this
Agreement, if any, if the Borrower prepaid at the time of such replacement all
of the Loans of such Replaced Lender outstanding at such time and (ii) all
obligations of the Borrower under this Agreement and the other Loan Documents
then owing to the Replaced Lender (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full by the Borrower to such
Replaced Lender concurrently with such replacement. Upon the execution of the
respective Assignment and Assumption, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder. The provisions of
this Agreement shall continue to govern the rights and obligations of a Replaced
Lender with respect to any Loans made or any other actions taken




--------------------------------------------------------------------------------

Exhibit 10.1




by such Replaced Lender while it was a Lender. Nothing herein shall release any
Defaulting Lender from any obligation it may have to the Borrower, the Agent,
the Issuing Bank, Swingline Lender or any other Lender.
2.20    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate office, branch or Affiliate
with respect to its Libor Loans to reduce any liability of Borrower to such
Lender under Sections 2.9, 2.10 and 2.11 of this Agreement, so long as such
designation is not disadvantageous to such Lender in any material respect. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Agent) as to the amount due if any, under Section 2.9, 2.10 or 2.11
of this Agreement. Such written statement shall set forth in reasonable detail
the calculations upon which such Lender determined such amount and shall state
that amounts determined in accordance with such procedures are being charged by
such Lender to other borrowers with credit facilities similar to this Agreement
and credit characteristics comparable to the Borrower as determined by such
Lender and shall be final, conclusive and binding on the Borrower in the absence
of manifest error. Determination of amounts payable under such sections in
connection with Libor Loans shall be calculated as though each Lender funded
such Loans through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the interest
rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in any written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 2.9, 2.10 and 2.11 of
this Agreement shall survive payment of the Indebtedness under this Agreement
and termination of this Agreement. The Borrower shall have no obligation to
compensate any Lender with respect to amounts provided in Section 2.10 of this
Agreement with respect to any period prior to the date which is ninety (90) days
prior to the date such Lender delivers its written statement hereunder
requesting compensation.
2.21    Expansion Option.
(a)    Request for Increase. Provided there exists no Event of Default, and no
Event of Default would be caused thereby, upon notice to the Agent and the
Lenders, the Borrower may on the Closing Date and from time to time thereafter
prior to the Revolving Credit Maturity Date request an increase in the Revolving
Credit Commitments so long as, after giving effect thereto, the Total Revolving
Credit Commitment does not exceed the lesser of (i) $650,000,000, or
(ii) $650,000,000 less the amount by which the Total Revolving Credit Commitment
has previously been reduced in accordance with Section 2.13 hereof, and no such
increase shall result in any increase in the Letter of Credit Sublimit or the
Swingline Sublimit. The Agent may arrange for any such increase to be provided
by one or more Lenders (each Lender so agreeing to an increase in its Revolving
Credit Commitment, an “Increasing Lender”) or by one or more new banks,
financial institutions or other entities suggested by the Agent or the Borrower
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Revolving Credit Commitment or extend a
Revolving Credit Commitment, as the case may be (and if requested by the
Borrower, the Agent shall bring in an Augmenting Lender reasonably acceptable to
the Agent and the Borrower); provided that each Augmenting Lender shall be
subject to the reasonable approval of the Agent and the Borrower, and each
Increasing Lender and each Augmenting Lender executes documentation in form and
content satisfactory to the Agent to either become a party to




--------------------------------------------------------------------------------

Exhibit 10.1




this Agreement or reflect the increase of such Lender’s Revolving Credit
Commitment under this Agreement. At the time of sending a notice requesting an
increase in the Revolving Credit Commitments, the Agent shall specify the time
period within which each Lender is requested to respond which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders (“Notice Period”).    
(b)    Lender Elections to Increase. Each Lender shall notify the Agent within
the Notice Period whether or not it agrees to increase its Revolving Credit
Commitment and the amount thereof. Any Lender not responding within the Notice
Period shall be deemed to have declined to increase its Revolving Credit
Commitment (any Lender declining to increase its Revolving Credit Commitment, a
“Non-Increasing Lender”).
(c)    Notifications by Agent and Borrower. The Agent shall notify the Borrower
and each Lender of the Lenders’ responses to each request made hereunder. The
Agent shall notify the Borrower and the Lenders of the name of each Augmenting
Lender and the applicable Revolving Credit Commitment of such Lender.
(d)    Effective Date and Allocations. If the Revolving Credit Commitments are
increased as provided in this Section, the Agent and the Borrower shall
determine the effective date (“Increase Effective Date”) and the final
allocation of such increase. The Agent shall promptly notify the Lenders of the
final allocation of such increase and the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Agent a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by an
Authorized Officer of Borrower certifying that (i) the resolutions adopted by
Borrower and delivered on the Closing Date have not been revoked, (ii) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.21, the representations and
warranties contained in Section 4.7 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
5.2, and (iii) no Event of Default or Default exists.
(f)    Revolving Credit Commitment Adjustments. Each of the parties hereto
agrees that the Agent may, in consultation with Borrower, take any and all
actions as may be reasonably necessary to ensure that after giving effect to any
increase in the Revolving Credit Commitments pursuant to this Section, the
outstanding Loans (if any) are held by the Lenders with Revolving Credit
Commitments in accordance with their new Applicable Percentages of the Revolving
Credit as shown on an updated Schedule 2.1 which will be attached to this
Agreement. This may be accomplished at the discretion of the Agent: (i) by
requiring the outstanding Loans to be prepaid with the proceeds of new Loans;
(ii) by causing the Non-Increasing Lenders to assign portions of their
outstanding Loans to Increasing Lenders and Augmenting Lenders; (iii) by
permitting the Loans outstanding at the time of any increase in the Revolving
Credit Commitment pursuant to this Section 2.21 to remain outstanding until the
last days of the respective Interest Periods, therefor, even though the Lenders
would hold such Loans other than in accordance with




--------------------------------------------------------------------------------

Exhibit 10.1




their new Applicable Percentages of the Revolving Credit; or (iv) by any
combination of the foregoing.
2.22    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its lending office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any credit extension
or to determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, (a) any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such credit extension or continue LIBOR
Loans, to convert ABR Loans to LIBOR Loans shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBOR Rate component of
ABR, the interest rate on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the LIBOR
Rate component of ABR, in each case until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Agent), prepay or, if applicable, convert all
LIBOR Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Agent without reference to the LIBOR Rate component of ABR), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (ii) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the LIBOR Rate, the Agent shall during the period of such suspension compute ABR
applicable to such Lender without reference to the LIBOR Rate component thereof
until the Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
ARTICLE III.     CONDITIONS TO THE CREDIT
The Lenders’ agreement to lend, contained in this Agreement, shall be effective
only upon fulfillment of the following conditions at or prior to the Closing
Date or such date or time as specifically provided herein.
3.1    No Default. (i) There not existing at the time a Loan is to be made any
Event of Default or Default and (ii) such Lender not reasonably believing that
any Event of Default or Default so exists or, if such Loan is made, will occur
or exist.
3.2    Representations and Warranties. (i) Each representation and warranty made
in this Agreement being true and correct as of the Closing Date and, except to
the extent updated in a certificate executed by an Authorized Officer of
Borrower and received by each Lender before the time a Loan is to be made, as of
such time, (ii) each other representation and warranty made to any Lender by or
on behalf of the Borrower pursuant to any Loan Document before the time such
Loan




--------------------------------------------------------------------------------

Exhibit 10.1




is to be made that is qualified by materiality or Material Adverse Effect, being
true and correct in all respects as of the date thereof and each other
representation and warranty made to any Lender by or on behalf of the Borrower
pursuant to any Loan Document before the time such Loan is being made being true
and correct in all material respects as of the date thereof, (iii) each
financial statement provided to any Lender by or on behalf of the Borrower
pursuant to any Loan Document before the time such Loan is to be made having
fairly presented the financial information it purports to reflect as of the date
thereof and (iv) such Lender not reasonably believing that (A) any such
representation or warranty that is qualified by materiality or Material Adverse
Effect, except to the extent so updated, was or is other than true and correct
in all respects, and any other such representation or warranty, except to the
extent so updated, was or is other than true and correct in all material
respects as of any date or time of determination of the truth or correctness
thereof, (B) any event or condition the occurrence, non-occurrence, existence or
non-existence of which is a subject of any such representation or warranty would
have any Material Adverse Effect or (C) any such financial statement did not so
fairly present such information as of the date thereof.
3.3    Proceedings. Such Lender being satisfied as to each corporate or other
proceeding of the Borrower or any Subsidiary in connection with any transaction
contemplated by this Agreement.
3.4    Closing Conditions. The receipt by each Lender on the date of this
Agreement, or the Swingline Lender or the Issuing Bank, as appropriate, unless
otherwise indicated, of the following, in form and substance satisfactory to
each Lender:
(a)    (i) A reaffirmation agreement duly executed by the Borrower reaffirming
the Existing Borrower Security Agreement and all other collateral documents
executed in connection with the Existing Agreement, and (ii) a reaffirmation
agreement duly executed by each of the Guarantors reaffirming the Existing
Guaranty and the Existing Guarantor Security Agreement;
(b)    An opinion of Hodgson Russ LLP, counsel to the Borrower, addressed to the
Agent, each Lender and counsel to the Agent, and in form and content
satisfactory to the Agent;
(c)    Evidence that the Borrower and each of the Guarantors are in good
standing under the Law of the jurisdiction in which it is organized;
(d)    A copy of the certificate or articles of incorporation or organization,
by-laws, operating or partnership agreement or other charter, organizational or
governing document of the Borrower and each of the Guarantors, and certified by
their respective Secretary, or a Person having functions with respect to it
similar to those of the Secretary of a corporation, to be complete and accurate;
(e)    Evidence of the taking and the continuation in full force and effect of
each corporate or other action of the Borrower and each Guarantor, or any other
Person necessary to authorize the obtaining of all Loans by the Borrower, the
execution, delivery and performance of each Loan Document by each Person other
than any Lender and the imposition or creation of each security interest,
mortgage and other lien and encumbrance imposed or created pursuant to any Loan
Document;




--------------------------------------------------------------------------------

Exhibit 10.1




(f)    Evidence (i) that no asset subject to any mortgage, security interest or
other lien or encumbrance pursuant to any Collateral Document is subject to any
other security interest, mortgage or other lien or encumbrance, except for
Permitted Encumbrances, and (ii) of the making of each recording and filing, and
of the taking of each other action, deemed necessary or desirable by the Agent
at the sole option of the Agent to perfect or otherwise establish, preserve or
protect the priority of any such security interest, mortgage or other lien or
encumbrance;
(g)    Evidence that each requirement contained in any Loan Document with
respect to insurance is being met;
(h)    Each additional agreement, instrument and other writing (including, but
not limited to, each agreement, instrument and other writing intended to be
filed or recorded with any Governmental Authority) to perfect or otherwise
establish, preserve or protect the priority of any security interest, mortgage
or other lien or encumbrance created or imposed pursuant to any Loan Document;
(i)    Payment of all costs and expenses incurred as of the Closing Date by the
Agent and payable pursuant to this Agreement, or arrangements for payment
satisfactory to the Agent for payment thereof having been made; and
(j)    Such other items as may be reasonably required by the Agent or the
Lenders.
3.5    Conditions to Subsequent Borrowing and Issuance. The obligation of the
appropriate Lender to make a Loan to Borrower or issue or renew a Letter of
Credit (collectively, “Issuance”) and the right of the Borrower to request a
Loan or Issuance after the date of this Agreement shall each be subject to the
further conditions that on the date of the making of such Loan or such Issuance:
(a)    Each of the conditions listed in Section 3.4 shall have been satisfied or
waived in accordance with this Agreement.
(b)    The following statements shall be true and the Agent shall have received
a Request Certificate signed by an Authorized Officer of Borrower dated the date
of such Loan or Issuance stating that:
(i)    there does not exist at the time such Loan or Issuance is to be made any
Event of Default, Default or Material Adverse Effect; and
(ii)    each representation and warranty made in this Agreement and any Loan
Document to which the Borrower is a party and in any certificate, document or
financial or other statement furnished at any time thereunder is true, correct
and complete in all material respects (without duplication of materiality
qualifiers) with the same effect as though such representations and warranties
had been made as of the time such Loan or Issuance is to be made, except to the
extent any such representation and warranty relates solely to an earlier date or
to the extent any such representation and warranty has been updated in a
certificate executed by an Authorized Officer and received by the Agent and the
Lenders before the time such Loan or Issuance is to be made, and any such
updated representation and warranty is acceptable to the Required Lenders.




--------------------------------------------------------------------------------

Exhibit 10.1




(c)    The Agent shall have received such other approvals, opinions or documents
as the Agent may reasonably, in both time and scope, request, and all legal
matters incident to such Loan or Issuance shall be satisfactory to counsel to
the Agent.
3.6    Subsequent Extensions of Credit. Subsequent to the satisfaction of the
conditions set forth herein, each request to the Agent for a Loan or Letter of
Credit after the date hereof shall constitute confirmation by the Borrower of
all the factual matters set forth in the form of Compliance Certificate as of
the date of such request in the same manner as if a written Compliance
Certificate had been delivered, and such factual matters shall be true in all
material respects on the date such Loan or Letter of Credit is made or issued.
No Loan or Letter of Credit shall be made if such certification is not made
without qualification.
ARTICLE IV.     REPRESENTATIONS AND WARRANTIES
The Borrower makes the following representations and warranties:
4.1    Good Standing and Authority. Borrower, each Guarantor and each other
Subsidiary is a corporation, duly organized, validly existing, and in good
standing under the laws of the state of its incorporation or other place of
organization; has powers and authority to transact the business in which it is
engaged; is duly licensed or qualified and in good standing in each jurisdiction
in which the conduct of such business requires such licensing or such
qualification except where failure to qualify would not reasonably be expected
to have a Material Adverse Effect; and has all necessary power and authority to
enter this Agreement and to execute, deliver and perform this Agreement, any
Note and any other document executed in connection with this Agreement, all of
which have been duly authorized by all proper and necessary corporate and
shareholder action.
4.2    Valid and Binding Obligation. This Agreement, the Notes and any other
document executed in connection herewith have been duly executed and delivered
by the Borrower and constitute the legal, valid and binding obligations of the
Borrower and each Guarantor, as the case may be, enforceable against the
Borrower or such Guarantor, as the case may be, in accordance with their
respective terms.
4.3    Good Title. The Borrower, each of the Guarantors and each other
Subsidiary has good and marketable title to all of its assets, none of which is
subject to any mortgage, indenture, pledge, lien, conditional sale contract,
security interest, encumbrance, claim, trust or charge except Permitted
Encumbrances.
4.4    No Pending Litigation. There are not any actions, suits, proceedings
(whether or not purportedly on behalf of the Borrower or any Guarantor or any
other Subsidiary) or investigations pending or, to the knowledge of the
Borrower, threatened against the Borrower, any Guarantor or any other Subsidiary
or any basis therefore which reasonably could be expected to have a Material
Adverse Effect, or which question the validity of this Agreement, the Notes or
other documents required by this Agreement, or any action taken or to be taken
pursuant to any of the foregoing.
4.5    No Consent or Filing. No consent, license, approval or authorization of,
or registration, declaration or filing with, any court, Governmental Authority
or other Person is required




--------------------------------------------------------------------------------

Exhibit 10.1




on the part of the Borrower or any Subsidiary in connection with the valid
execution, delivery or performance of this Agreement, the Notes or other
documents required by this Agreement or in connection with any of the
transactions contemplated thereby other than the filing of financing statements
in connection with the Existing Borrower Security Agreement and the Existing
Guarantor Security Agreement.
4.6    No Violations. Neither the Borrower nor any Guarantor or other Subsidiary
is in violation of any term of its certificate of incorporation or by-laws or
other organizational documents, or of any mortgage, borrowing agreement, or any
other instrument or agreement pertaining to Indebtedness for borrowed money
which might reasonably be expected to result in a Material Adverse Effect, and
will not result in the creation of any Lien upon any properties or assets except
in favor of the Agent and the Lenders. Neither the Borrower nor any Guarantors
or other Subsidiary is in violation of any term of any other indenture,
instrument, or agreement to which it is a party or by which it may be bound,
resulting, or which might reasonably be expected to result, in a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in violation of any
order, writ, judgment, injunction or decree of any court of competent
jurisdiction or of any statute, rule or regulation of any competent governmental
authority which might reasonably be expected to result in a Material Adverse
Effect. The execution and delivery of this Agreement, the Notes and other
documents required by this Agreement and the performance of all of the same is
and will be in compliance with the foregoing and will not result in any
violation or result in the creation of any mortgage, lien, security interest,
charge or encumbrance upon any properties or assets except in favor of the Agent
and the Lenders. There exists no fact or circumstance not disclosed in this
Agreement, in the documents furnished in connection herewith, the Borrower’s
filings under the Exchange Act, or in the financial projections furnished to the
Lenders which has, or could reasonably be expected to have, a Material Adverse
Effect, except those facts and circumstances which generally affect all Persons
engaged in the Borrower’s lines of business.
4.7    Financial Statements. The Borrower has furnished to the Lenders
Consolidated financial statements showing the Borrower’s and all Subsidiaries’
financial condition as of December 31, 2016 and the results of operations and
their cash flows for the fiscal year then ended audited by Ernst & Young LLP,
which statements fairly present their Consolidated financial position and the
results of their operations as of the date and for the period referred to and
have been prepared in accordance with GAAP consistently applied throughout the
interval involved. Since the date of such financial statements to the date of
execution hereof, there have not been any materially adverse changes in the
Consolidated financial condition of the Borrower and the Subsidiaries from that
disclosed in such financial statements. None of the property or assets shown in
the Consolidated financial statements delivered to the Lenders has been
materially adversely affected as the result of any fire, explosion, accident,
flood, drought, storm, earthquake, condemnation, requisition, statutory or
regulatory change, act of God, or act of public enemy or other casualty, whether
or not insured.
4.8    Tax Returns. The Borrower, the Guarantors and any other Domestic
Subsidiaries have duly filed all federal and other tax returns required to be
filed except where an extension has been obtained and has duly paid all taxes
required by such returns through its fiscal year ending December 31, 2013.
Federal income tax liability of the Borrower, the Guarantors and the other




--------------------------------------------------------------------------------

Exhibit 10.1




Domestic Subsidiaries has been reviewed by the United States Internal Revenue
Service through its fiscal year ending December 31, 2011, and the Borrower has
not received any assessments by the Internal Revenue Service or other taxing
authority for additional unpaid taxes.
4.9    Federal Regulations. Neither the Borrower nor any Guarantor or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending or arranging for the extension of credit for the purpose
of purchasing or carrying “margin stock” (as defined in Regulation U issued by
the Board of Governors of the Federal Reserve System). Except for the stock
described on, or held in the investment account described on Schedule 6.3,
neither the Borrower nor any Guarantor or other Subsidiary owns nor intends to
carry or purchase any such “margin stock”, and the Borrower will not use the
proceeds of any Loan or Letters of Credit to purchase or carry (or refinance any
borrowing the proceeds of which were used to purchase or carry) any such “margin
stock”. Neither the Borrower nor any Guarantor or other Subsidiary is subject to
regulation with respect to the incurrence of Indebtedness under the Investment
Company Act of 1940, as amended, the Interstate Commerce Act as amended, the
Federal Power Act, as amended, the Energy Policy Act of 2005, as amended, or any
applicable state public utility law. Following the application of the proceeds
of each borrowing hereunder or drawing under each Letter of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 6.2 or 6.7 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 7.1(g) will be margin stock.
4.10    Compliance with ERISA. Compliance by the Borrower with the provisions
hereof and in the incurrence of the Indebtedness under this Agreement will not
involve any prohibited transaction within the meaning of ERISA or Section 4975
of the Code. The Borrower and their Subsidiaries (i) have satisfied all
contribution obligations under any collective bargaining agreement with respect
to each Multiemployer Plan, and, with respect to each other Plan, have fulfilled
all obligations under minimum funding standards of ERISA and the Code with
respect to such Plan, (ii) are in compliance with all other applicable
provisions of ERISA and the Code with respect to each Plan, each Multiemployer
Plan and each Multiple Employer Plan, except to the extent failure to comply has
not had, and will not have, a Material Adverse Effect and (iii) have not
incurred any liability under the Title IV of ERISA to the PBGC with respect to
any Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Plan or trust created thereunder has been terminated
as of the date of this Agreement. There has been no Reportable Event with
respect to any Plan or trust created thereunder or with respect to any
Multiemployer Plan or Multiple Employer Plan, which Reportable Event will or
could result in the termination of such Plan, Multiemployer Plan or Multiple
Employer Plan that would reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any ERISA Affiliate is at the date of this
Agreement, or has been at any time within the two years preceding the date of
this Agreement, an employer required to contribute to any Multiemployer Plan or
Multiple Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan
except for the Multiemployer Plan described on Schedule 1 to this Agreement.
Neither the Borrower nor any ERISA Affiliate has any contingent liability with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as has been




--------------------------------------------------------------------------------

Exhibit 10.1




disclosed in accordance with GAAP in the financial statements delivered to the
Lenders in accordance with this Agreement. As of the Closing Date, the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.
4.11    Subsidiaries; Affiliates. The Borrower has no (a) Subsidiaries except
(i) as listed on Schedule 4.11 to this Agreement or (b) Affiliates, other than
its Subsidiaries.
4.12    Compliance. The present and anticipated conduct of the business and
operations of the Borrower and each Subsidiary and the present and anticipated
ownership and use of each asset of the Borrower and each Subsidiary are in
compliance in each material respect with each applicable statute, regulation and
other law (including, but not limited to, the Environmental Protection Act, the
Occupational Health and Safety Act, the Comprehensive Environmental Response,
Compensation and Liability Act and the Resource Conservation and Recovery Act),
except where noncompliance would not result in a Material Adverse Effect. Each
authorization, approval, permit, consent, franchise and license from, each
registration and filing with, each declaration, report and notice to, and each
other act by or relating to, any Person necessary for the present or anticipated
conduct of the business or operations of the Borrower and each Subsidiary or for
the present or anticipated ownership or use of any material asset of the
Borrower and each Subsidiary has been duly obtained, made, given or done, and is
in full force and effect, except where failure to so obtain, make, give or do
would not have a Material Adverse Effect.
4.13    Fiscal Year. The fiscal year of the Borrower is the year ending
December 31.
4.14    Default. There does not exist any Default or Event of Default as of the
Closing Date nor will any Default or Event of Default begin to exist immediately
after the execution and delivery hereof.
4.15    Indebtedness for Borrowed Money. As of the Closing Date, the Borrower
and its Subsidiaries have no Indebtedness arising from the borrowing of any
money, except for Indebtedness (a) to the Lenders under this Agreement,
(b) outstanding on the date of this Agreement pursuant to any lease, loan or
credit facility fully and accurately described in Schedule 6.2 to this
Agreement, (c) incurred with the prior written consent of the Agent, and (d)
owing to the Borrower or a Subsidiary.
4.16    Securities. Each outstanding share of stock, debenture, bond, note and
other security of the Borrower has been validly issued in full compliance with
each statute, regulation and other law, and, if a share of stock, is fully paid
and nonassessable.
4.17    Environmental Matters. (a) All above ground or underground storage tanks
containing Hazardous Substances that are or have been located on any property
owned, leased or operated by the Borrower or any Subsidiary have been and are
being maintained in compliance with Environmental Laws, except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.




--------------------------------------------------------------------------------

Exhibit 10.1




(b)    Any property owned, leased or operated by the Borrower or any Subsidiary
that is or has been used for the storage. Disposal or treatment of any Hazardous
Substance, is being so used in compliance with Environmental Laws, except for
such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.
(c)    No unpermitted Release of a Hazardous Substance has occurred or is
threatened on, at, from or near any property owned, leased or operated by the
Borrower or any Subsidiary, except where such unpermitted Release does not have,
and could not reasonably be expected to have, a Material Adverse Effect.
(d)    Neither the Borrower nor any Subsidiary is subject to any existing,
pending or threatened suit or claim, notice of material violation or any
investigation under any Environmental Law, that in any such case could
reasonably be expected to result in a Material Adverse Effect.
(e)    The Borrower and each Subsidiary are in compliance with all Environmental
Laws, except where noncompliance does not have, and could not be reasonably
expected to have, a Material Adverse Effect.
(f)    All Environmental Permits have been obtained and are in full force and
effect, except where the failure to obtain such Environmental Permit is not
likely to have a Material Adverse Effect.
(g)    Except as disclosed in the Stock Purchase Agreement, there are no
agreements, consent orders, decrees, judgment, license or permit conditions or
other orders or directives of any federal, state or local court, governmental
agency or authority relating to the past, present or future ownership, use,
operation, sale, transfer or conveyance of any property owned, leased or
operated by the Borrower or any Subsidiary which required any material change in
condition or any work, repairs, construction, containment, clean up,
investigation, study, removal or other remedial action or material capital
expenditures with respect to such property.
4.18    Burdensome Contracts; Labor Relations. Neither the Borrower nor any
Subsidiary (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, walk out or other concerted interruptions of
operations by employees of the Borrower or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of the Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (e) is subject to any pending or, to the
knowledge of the Borrower, threatened grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (f) is subject to
any significant pending or, to the knowledge of the Borrower, threatened strike,
labor dispute, slowdown or stoppage, or (g) is, to the knowledge of the
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Borrower or any
Subsidiary, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the aggregate, which have not
had or will not have a Material Adverse Effect.




--------------------------------------------------------------------------------

Exhibit 10.1




4.19    Liens. Once executed and delivered, each of the Collateral Documents
creates, as security for the Indebtedness of the Borrower to the Lenders or the
obligations for the Guarantors under their respective Guaranty, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence, perfected Lien on all of the Collateral subject thereto from time to
time, in favor of the Agent for the benefit of the Lenders, superior to and
prior to the rights of all third persons and subject to no other Liens, except
that the Collateral under the Collateral Documents may be subject to Permitted
Encumbrances. No filings or recordings are required in order to perfect the
Liens created under any Collateral Document except for filings or recordings
required in connection with any such Collateral Document that shall have been
made, or for which satisfactory arrangements have been made, upon or prior to
the execution and delivery thereof. All recording, stamp, intangible or other
similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the
Collateral Documents in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement thereof have been paid.
4.20    Intellectual Property. Each of the Borrower, the Guarantors and other
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, service
marks, copyrights, technology, know-how and process necessary for the conduct of
its business as currently conducted (collectively, the “Intellectual Property”)
except for those the failure to own or license which has not had or will not
have a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use by the Borrower, any Guarantor or any
other Subsidiaries of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does Borrower, any
Guarantor or any other Subsidiaries know of any valid basis for any such claim,
to the knowledge of the Borrower the use of such Intellectual Property by the
Borrower, any Guarantors and any other Subsidiaries does not infringe on the
rights of any Person, and, to the knowledge of the Borrower, no such
Intellectual Property of the Borrower, any Guarantor and any other Subsidiaries
has been infringed, misappropriated or diluted by any other Person except for
such claims, infringements, misappropriation and dissolution that, in the
aggregate, has not had or will not have a Material Adverse Effect.
4.21    Anti-Terrorism Laws/ Foreign Assets Control Regulations.
(a)    Neither the Borrower, any Guarantor, nor any of their Subsidiaries or
Affiliates, nor, to the knowledge of the Loan Parties or their subsidiaries, any
officer, director, employee, agent, affiliate or representative thereof, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(b)    Neither Borrower nor any Guarantor or Subsidiary or Affiliate of the
Borrower or any Guarantor nor, to the knowledge of the Loan Parties or their
subsidiaries, any officer, director, employee, agent, affiliate or
representative thereof (each Guarantor, Subsidiary and Affiliate of the Borrower
or any Guarantor, a “Controlled Entity”) (i) is a Person whose name appears on
the list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC
Listed Person”) or HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List or any similar list




--------------------------------------------------------------------------------

Exhibit 10.1




enforced by any other relevant sanctions authority, or (ii) is a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, (x) any OFAC Listed Person or (y) any Person,
entity, organization, foreign country or regime that is subject to any OFAC
Sanctions Program (each OFAC Listed Person, each other Person, entity,
organization and government of a country described in clause (ii), and any
Person, entity, organization or individual that is located, organized or
resident in a Designated Jurisdiction, a “Blocked Person”) or (iii) has any
investments in, or knowingly (as such term is defined in Section 101(6) of
CISADA) engages in any dealings or transactions with, any Blocked Person.
(c)    No part of the proceeds from the Loans or Letters of Credit made or
issued hereunder constitute or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used, directly by the Borrower or indirectly
through any Controlled Entity, in connection with any investment in, or any
transactions or dealings with, any Blocked Person.
(d)    To the Borrower’s actual knowledge after making due inquiry, neither
Borrower nor any Controlled Entity nor, to the knowledge of the Loan Parties or
their subsidiaries, any officer, director, employee, agent, affiliate or
representative thereof (i) is under investigation by any Governmental Authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Borrowers have taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that Borrower and each Controlled Entity and any such officer, director,
employee, agent, affiliate or representative is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.
(e)    No part of the proceeds from the Loans or Letters of Credit made or
issued hereunder will be used, directly or indirectly, for any improper payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, official of any public
international organization or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage or
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act of 2010 or any other similar anti-corruption
legislation in other jurisdictions. The Borrower has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that Borrower and each Controlled Entity is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and any other similar
anti-corruption legislation in other jurisdictions.
4.22    Accuracy of Information, etc.. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Materials
or any other certificate furnished by or on behalf of Borrower or the Guarantors
to the Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information or certificate was so




--------------------------------------------------------------------------------

Exhibit 10.1




furnished (or in the case of the Confidential Information Materials, as of the
date of this Agreement), any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in any material respect. The financial statements
contained in the materials referenced above, in conformity with GAAP, require
management to make estimates and assumptions that affect the reported amounts of
assets and liabilities and disclosure of contingent liabilities at the date of
the financial statements and the reported amounts of revenues and expenses
during the reporting periods. In addition, the projections and pro forma
financial information contained in the materials referenced above are not
guarantees of future performance and are subject to factors, risks and
uncertainties, the impact or occurrence of which could cause actual results to
differ materially from the expected results described in the projections and pro
forma financial information.
4.23    Solvency. The Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that the Borrower has
incurred to the Agent, the Issuing Bank and the Lenders under the Loan
Documents. The Borrower now has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is now solvent and able to pay its debts as they mature and the Borrower, as
of the Closing Date and after the closing of the transactions contemplated by
the Stock Purchase Agreement, owns property having a value, both at fair
valuation and at present fair salable value, greater than the amount required to
pay the Borrower’s debts; and the Borrower is not entering into the Loan
Documents with the intent to hinder, delay or defraud its creditors. For
purposes of this Section, “debt” means any liability on a claim, and “claim”
means (y) right to payment whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or (z) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.
4.24    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE V.     AFFIRMATIVE COVENANTS
As long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
all interest, fees, charges and expenses under the Loan Documents have been paid
in full, the Borrower will:
5.1    Payments. Duly and punctually pay the principal of and interest on all
Indebtedness and all fees incurred by Borrower pursuant to this Agreement in the
manner set forth in this Agreement, and duly and punctually pay to the Agent the
arrangement, annual agency fee and other fees set forth in the Fee Letter as and
when due under the terms of the Fee Letter.
5.2    Financial Reporting Requirements. Furnish to the Agent and each Lender
(a) within forty-five (45) days after the end of each of the first three
quarters of each of its fiscal years, unaudited financial statements of the
Borrower and its Subsidiaries, which statements shall consist of Consolidated
and summary consolidating balance sheets as of the end of such quarter, and
related




--------------------------------------------------------------------------------

Exhibit 10.1




statements of income, covering the period from the end of the Borrower’s
immediately preceding fiscal year to the end of such quarter certified to be
correct by the President, Chief Executive Officer, Executive
Vice-President-Finance or Treasurer of the Borrower, who shall also furnish to
the Agent and each Lender a duly completed and executed Compliance Certificate;
(b) within ninety (90) days after the end of each of its fiscal years, audited
Consolidated financial statements of the Borrower and its Subsidiaries, which
shall consist of a Consolidated and consolidating balance sheet as of the end of
such year and the related statements of income, retained earnings and cash flows
covering such fiscal year, audited by and together with an opinion of, in the
case of such Consolidated financial statements, Ernst & Young LLP, or other
independent certified public accountants satisfactory to the Agent, which report
and opinion shall be prepared in accordance with GAAP and shall not be subject
to any “going concern” or like qualification or exception, together with a
Compliance Certificate from the President, Executive Vice President-Finance or
Treasurer of the Borrower; (c) promptly, after their preparations copies of all
such proxy statements, financial statements and reports which the Borrower sends
to its stockholders, and copies of all regular, periodic and special reports, as
well as all registration statements, which the Borrower files with the
Securities and Exchange Commission; (d) upon reasonable request, and if
applicable, promptly after the filing thereof with the Pension Benefit Guaranty
Corporation, a copy of each annual report filed with respect to each Plan;
(e) by the end of each of its fiscal years, a forecast of the statements of
income and cash flows as of and through the close of its following fiscal year
of the Borrower and the Subsidiaries; and (f) such additional information,
reports or statements (including, without limitation, a duly completed and
executed Compliance Certificate) as the Agent may from time to time reasonably
request regarding the financial and business affairs of the Borrower and the
Subsidiaries.
5.3    Notices. Promptly notify the Agent in writing of (a) any pending or
future audits of the Borrower’s or any Guarantor’s or other Subsidiary’s federal
income tax return by the Internal Revenue Service as soon as the Borrower has
knowledge thereof, and the results of each such audit after its completion if
such results could reasonably be expected to have a Material Adverse Effect; and
(b) any default by the Borrower or any Guarantor or other Subsidiary in the
performance of, or any modifications of, any of the terms or conditions
contained in this Agreement, any other agreement, mortgage, indenture or
instrument to which the Borrower or any Guarantor or other Subsidiary is a party
or which is binding upon the Borrower or any Guarantor or other Subsidiary and
of any default by the Borrower or any Guarantor or other Subsidiary in the
payment of any of its Indebtedness. The Borrower shall not, however, be required
to so notify the Agent of potential or actual defaults in payment of any such
Indebtedness or the performance under, or of modifications of terms or
provisions of, those documents or agreements pertaining to its transactions in
the ordinary course of business which do not have a Material Adverse Effect or
constitute a Default or an Event of Default.
5.4    Taxes. Promptly pay and discharge all of its taxes, assessments and other
governmental charges (including any charged or assessed on the issuance of the
Notes) prior to the date on which penalties are attached thereto, establish
adequate reserves for the payment of such taxes, assessments and governmental
charges and make all required withholding and other tax deposits; provided,
however, that nothing herein contained shall be interpreted to require the




--------------------------------------------------------------------------------

Exhibit 10.1




payment of any tax, assessment or charge so long as its validity is being
contested in good faith and by appropriate proceedings diligently conducted.
5.5    Insurance. (a) Keep, and cause each Subsidiary to keep, all its property
so insurable insured at all times with responsible insurance carriers against
fire, theft and other risks in coverage, form and amount consistent with
industry standards and reasonably satisfactory to the Agent and the Lenders;
(b) keep, and cause each Subsidiary to keep, adequately insured at all times in
reasonable amounts with responsible insurance carriers against liability on
account of damage to persons or property and under all applicable worker’s
compensation laws; (c) promptly deliver to the Agent certificates of insurance,
with appropriate endorsements designating the Agent as a lender’s loss payee and
additional insured as requested by the Agent; and (d) cause each such insurance
policy to contain a thirty (30) day notice of cancellation or material change in
coverage provision satisfactory to the Agent.
5.6    Litigation. Promptly notify the Agent in writing as soon as the Borrower
has knowledge thereof, of the institution or filing of any litigation, action,
suit, claim, counterclaim, or administrative proceeding against, or
investigation of, the Borrower or any Subsidiary to which the Borrower or any
Subsidiary is a party by or before any regulatory body or governmental agency
(a) the outcome of which could reasonably be expected to have a Material Adverse
Effect or could reasonably be expected to materially and adversely affect the
Borrower’s ability to fulfill its obligations hereunder, or (b) which questions
the validity of this Agreement, the Notes or any action taken or to be taken
pursuant to any of the foregoing; and furnish or cause to be furnished to the
Agent such information regarding the same as the Agent may request.
5.7    Judgments. Promptly notify the Agent in writing as soon as the Borrower
has knowledge thereof, of any judgment, order or award of any court, agency or
other governmental agency or any arbitrator, (a) the outcome of which could
reasonably be expected to have a Material Adverse Effect or could reasonably be
expected to materially and adversely affect the Borrower’s ability to fulfill
its obligations hereunder, or (b) renders invalid this Agreement, any Note or
any action taken or to be taken pursuant to any of the foregoing, and furnish or
cause to be furnished to the Agent such information regarding the same as the
Agent may request.
5.8    Corporate Standing. Maintain, and cause each Subsidiary to maintain, its
corporate, partnership or limited liability company existence in good standing
and remain or become duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business requires such qualification or
licensing, except where the failure to be so licensed or qualified and in good
standing would not have a Material Adverse Effect; provided, however, nothing in
this Section shall be deemed to prohibit any transaction permitted by
Section 6.7 of this Agreement.
5.9    Books and Records. Keep proper books and records in accordance with
generally accepted accounting principles consistently applied and notify the
Agent promptly in writing of any proposed change in the location at which such
books and records are maintained.
5.10    Compliance with Law. Comply, and cause each Subsidiary to comply, with
all applicable laws and governmental rules and regulations, except where the
failure to so comply does not have, and would not be reasonably expected to
have, a Material Adverse Effect.




--------------------------------------------------------------------------------

Exhibit 10.1




5.11    Pension Reports. With respect to each Plan, the Borrower will furnish
notice of the following to the Agent as soon as possible and in any event within
thirty days after the Borrower knows or has reason to know of either the
circumstances described in (a) or (b), but only if such circumstances have
resulted in or would reasonably be expected to result in a Material Adverse
Effect:
(a)    the occurrence of any Reportable Event with respect to such Plan; or
(b)    the institution of proceedings or the taking of any other action by the
Pension Benefit Guaranty Corporation or the Borrower or any Subsidiary to
terminate, withdraw or partially withdraw from any Plan and, with respect to a
Multiemployer Plan, the reorganization (as defined in Section 4241 of ERISA) or
insolvency (as defined in Section 4245 of ERISA) of such Plan.
Together with any such notice, the Borrower will deliver to the Agent, whichever
of the following may be applicable:
        (i)    a certificate of the President or Executive Vice
President-Finance or Treasurer of the Borrower setting forth details known to
the Borrower as to such Reportable Event, together with a copy of any notice
thereof that is required to be filed by the Borrower or any Subsidiary with
Pension Benefit Guaranty Corporation, or
(ii)    any notice delivered by the Pension Benefit Guaranty Corporation to the
Borrower or any Subsidiary evidencing its intent to institute such proceedings
or any notice by the Borrower or any Subsidiary to Pension Benefit Guaranty
Corporation that such Plan is to be terminated, as the case may be.
5.12    Inspections. Upon request of the Agent, permit any officer, employee,
accountant, attorney or other agent of the Agent upon reasonable notice and
during regular business hours to (a) visit and inspect each of the premises of
the Borrower and each Subsidiary, (b) examine, audit, copy and make extracts
from each accounting record of the Borrower, and (c) discuss the business,
operations, assets, affairs and condition (financial or other) of the Borrower
and each Subsidiary with a responsible officer of the Borrower and with the
independent accountants of the Borrower.
5.13    Environmental Compliance. (a) Comply with all Environmental Laws except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
(b)    Promptly notify the Agent in the event of the Disposal of any Hazardous
Substance at any property owned, leased or operated by the Borrower or any
Subsidiary, or in the event of any Release, or threatened Release, of a
Hazardous Substance, on, at or from any such Property, except when such Disposal
or Release is in the ordinary course of the Borrower’s or such Subsidiary’s
business and in compliance with all applicable Environmental Laws or could not
reasonably be expected to have a Material Adverse Effect.
(c)    Deliver promptly to the Agent (i) copies of any non-routine, material
documents received from the United States Environmental Protection Agency or any
state, county or municipal environmental or health agency concerning the
Borrower’s or any Guarantor’s operations except




--------------------------------------------------------------------------------

Exhibit 10.1




documents of general applicability; and (ii) copies of any documents submitted
by the Borrower or any Subsidiary to the United States Environmental Protection
Agency or any state, county or municipal environmental or health agency
concerning its operations, except submissions in the ordinary course of
business.
5.14    Certain Subsidiaries to Become Guarantors. In the event that at any time
after the Closing Date Borrower creates, holds, acquires or at any time has any
Subsidiary (other than a Non‑Material Subsidiary and a Foreign Subsidiary to
which Section 5.15(b) applies) that is not a Guarantor, Borrower will
immediately, but in any event within five (5) Business Days, notify the Agent in
writing of such event, identifying the Subsidiary in question and referring
specifically to the rights of the Agent and the Lenders under this Section.
Borrower will, within fifteen (15) days following request therefor from the
Agent (who may give such request on its own initiative or upon request by the
Required Lenders), cause such Subsidiary to deliver to the Agent, in sufficient
quantities for the Lenders, (i) a Guaranty duly executed by such Subsidiary, and
(ii) if such Subsidiary is a corporation, resolutions of the Board of Directors
of such Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary as duly adopted and in full force and effect, authorizing the
execution and delivery of such Guaranty, or if such Subsidiary is not a
corporation, such other evidence of the authority of such Subsidiary to execute
such a Guaranty as the Agent may reasonably request. If any Subsidiary is
required to provide a security agreement, whether pursuant to Section 5.15 or
otherwise, such Subsidiary shall also be subject to the requirements of this
Section 5.14.
5.15    Additional Security; Further Assurances.
(a)    Additional Security. Subject to subpart (b) below, if Borrower or any
Domestic Subsidiary (other than a Non Material Subsidiary and other than
Astronics Air LLC and Astronics Air II LLC with respect to its existing
ownership of a corporate aircraft) acquires, owns or holds any personal property
that is not at the time included in the Collateral, the Borrower will promptly
notify the Agent in writing of such event, identifying the property or interests
in question and referring specifically to the rights of the Agent and the
Lenders under this Section, and Borrower will, or will cause such Domestic
Subsidiary to, within 30 days following a request by the Agent (or such longer
period as the Agent shall deem reasonable under the circumstances), grant to the
Agent for the benefit of the Lenders, a Lien on such personal property pursuant
to the terms of such security agreements, assignments or other documents as the
Agent deems appropriate (collectively, the “Additional Security Document”).
Furthermore, the Borrower shall cause to be delivered to the Agent such
resolutions and other related documents as may be reasonably requested by the
Agent in connection with the execution, delivery and recording of any such
Additional Security Document, all of which documents shall be in form and
substance reasonably satisfactory the Agent.
(b)    Foreign Subsidiaries. In the event that Borrower or any existing
Subsidiary acquires any other Foreign Subsidiary other than a Non-Material
Subsidiary, or any Foreign Subsidiary which is a Non Material Subsidiary ceases
to be a Non Material Subsidiary, the Borrower will, or will cause such existing
Subsidiary to, if so requested by the Agent, pledge to the Agent




--------------------------------------------------------------------------------

Exhibit 10.1




for the benefit of the Lenders, the Agent and the Issuing Bank 65% of the Equity
Interests in any such Foreign Subsidiary.
(c)    Further Assurances. Borrower will, and will cause each Subsidiary, at the
expense of Borrower, to make, execute, endorse, acknowledge, file and/or deliver
to the Agent from time to time such conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to any Collateral covered by
any of the Loan Documents as the Agent may reasonably require. If at any time
the Agent determines, based on applicable law, that all applicable taxes
(including, without limitation, mortgage recording taxes or similar charges)
were not paid in connection with the recordation of any mortgage or deed of
trust, the Borrower shall promptly pay the same upon demand.
5.16    Accounting; Reserves; Tax Returns. Cause the Borrower and any Subsidiary
at all times to (i) maintain a system of accounting established and administered
in material accordance with GAAP, and (ii) file each tax return it is required
to file except where the failure to so file will not and has not had a Material
Adverse Effect.
5.17    Liens and Encumbrances. Promptly upon acquiring knowledge or reason to
know in the ordinary course of its business that any asset of Borrower or any
Subsidiary has or may become subject to any Lien other than Permitted
Encumbrances, provide to each Lender a certificate executed by an Authorized
Officer of Borrower and specifying the nature of such Lien and what action
Borrower has taken, is taking or proposes to take with respect thereto.
5.18    Defaults and Material Adverse Effects. Promptly upon acquiring knowledge
or reason to know in the ordinary course of its business of the occurrence or
existence of (i) any Event of Default or Default or (ii) any event or condition
that has had or will have any Material Adverse Effect, provide to each Lender a
certificate executed by an Authorized Officer and specifying the nature of such
Event of Default, Default, event or condition, the date of occurrence or period
of existence thereof and what action the Borrower has taken, is taking or
proposes to take with respect thereto.
5.19    Good Repair. The Borrower will, and will cause each of its Subsidiaries
to, ensure that its material properties and equipment used or useful in its
business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear excepted, and that from time
to time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
similar businesses.
5.20    Further Actions. Promptly upon the request of the Agent, execute and
deliver or cause to be executed and delivered each writing, and take or cause to
be taken each other action, that the Agent shall deem necessary or desirable at
the sole option of the Agent to perfect or otherwise preserve or protect the
priority of any security interest, mortgage or other lien or encumbrance imposed
or created pursuant to any Loan Document or to correct any error in any Loan
Document.




--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE VI.     NEGATIVE COVENANTS
As long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
all interest, fees, charges and expenses under the Loan Documents have been paid
in full:
6.1    Indebtedness. Neither the Borrower nor any Subsidiary will create, incur,
assume or suffer to exist any Indebtedness except (a) to the Agent and the
Lenders, (b) as set forth on Schedule 6.2 attached hereto, (c) Indebtedness owed
by a Subsidiary to the Borrower or to another Subsidiary or by the Borrower to a
Subsidiary, in each case made in the ordinary course of business including,
without limitation, in connection with a Permitted Acquisition, (d) Indebtedness
incurred for Capital Leases of fixed assets or fixed asset purchases, provided
that after taking into effect such Indebtedness, the Borrower is in compliance
with the Leverage Ratio on a pro-forma basis, (e) Subordinated Indebtedness or
Indebtedness under Unsecured Notes with maturity dates after the Revolving
Credit Maturity Date including guaranties thereof, provided that after taking
into effect such Indebtedness, the Borrower is in compliance with the Leverage
Ratio on a pro-forma basis and the Borrower delivers to the Agent a certificate
signed by the Executive Vice President-Finance or Treasurer of the Borrower
certifying (i) the stated maturity date of such Indebtedness, (ii) that no
Default or Event of Default is then in existence or would be caused by the
issuance of such Subordinated Indebtedness or Unsecured Notes and (iii) the
Borrower is in compliance with the Leverage Ratio both immediately before and
after giving pro-forma effect to the incurrence of such Indebtedness,
(f) Indebtedness incurred under Hedge Agreements entered into for the purposes
of mitigating interest rate or foreign currency risk and (g) any other
Indebtedness which does not cause the then outstanding amount of the
Indebtedness of the Borrower and its Subsidiaries incurred pursuant to this
clause (g), after giving pro-forma effect to such incurrence, to exceed the
Threshold Amount, determined as of the date of such incurrence; provided that
Borrower or any Subsidiary may exchange, refinance or refund any such
Indebtedness described in clause (b) or (g) hereof if the aggregate principal
amount thereof (or Capitalized Lease Obligation in the case of a Capital Lease
or present value, based on the implicit rate, in the case of a Synthetic Lease)
is not increased (other than in connection with the capitalization of interest.
6.2    Encumbrances. Neither the Borrower nor any Subsidiary will create, incur,
assume or suffer to exist any mortgage, lien, security interest, pledge or other
encumbrance on any of its property or assets, whether now owned or hereafter
owned or acquired, except in favor of the Agent or a trustee for the benefit of
the Agent and except for the following permitted encumbrances (collectively, the
“Permitted Encumbrances”): (a) any lease of any asset as a lessor in the
ordinary course of its business and without interference with the conduct of its
business or operations, (b) any pledge or deposit made by the Borrower or any
Subsidiary in the ordinary course of its business (i) in connection with any
workers’ compensation, unemployment insurance, social security or similar
statute, regulation or other law or (ii) to secure the payment of any
indebtedness, liability or obligation in connection with any letter of credit,
bid, tender, trade or government contract, lease, surety, appeal or performance
bond or statute, regulation or other law, or of any similar indebtedness,
liability or obligation, not incurred in connection with the borrowing of any
money or in connection with the deferral of the payment of the purchase price of
any asset, (c) any attachment, levy or similar lien with respect to the Borrower
or any Subsidiary arising in connection with any action




--------------------------------------------------------------------------------

Exhibit 10.1




or other legal proceeding so long as (i) the validity of the claim or judgment
secured thereby is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, (ii) adequate reserves have been
appropriately established for such claim or judgment, (iii) the execution or
other enforcement of such attachment, levy or similar lien is effectively stayed
and (iv) neither such claim or judgment nor such attachment, levy or similar
lien has a Material Adverse Effect, (d) any statutory lien in favor of the
United States for any amount paid to the Borrower or any Subsidiary as a
progress payment pursuant to any government contract, (e) any statutory lien
securing the payment of any tax, assessment, fee, charge, fine or penalty
imposed by any government or political subdivision upon the Borrower or any
Subsidiary or upon any of its respective assets but not yet due to be paid
(excluding any lien arising under ERISA), (f) any statutory lien securing the
payment of any claim or demand of any materialman, mechanic, carrier,
warehouseman, garageman or landlord against the Borrower or any Subsidiary, but
not yet due to be paid, (g) any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or similar title exception
or encumbrance affecting title to any real property of the Borrower or any
Subsidiary but not interfering with the conduct of its business or operations,
(h) liens listed on Schedule 6.2 hereto and (i) liens on assets securing
Indebtedness permitted by Section 6.1(a), (b), (d), (f) or (g) hereof.
6.3    Investments and Guaranty Obligation. Neither the Borrower nor any
Subsidiary will, directly or indirectly, (i) make or commit to make any
Investment or (ii) be or become obligated under any guaranty other than a
Guaranty, except for the following permitted investments (collectively, the
“Permitted Investments”):
(a)    Investments by Borrower or any Subsidiary in (i) Cash and Cash
Equivalents (each as defined under GAAP) including any readily marketable direct
obligation of the United States maturing within one year after the date of
acquisition thereof, (ii) any time deposit maturing within one year after the
date of acquisition thereof and issued by any banking institution that is
authorized to conduct a banking business under any statute of the United States
or any state thereof, or with respect to a Foreign Subsidiary authorized to
conduct a banking business under any statute of the foreign country in which
such Foreign Subsidiary is formed or organized or any political subdivision
thereof, and has a combined capital and surplus of not less than $100,000,000,
(iii) any demand or savings deposit with any such institution, (iv) any Dollar
deposits in the London Interbank Market with such banking institution or any
subsidiary of any such banking institution, (v) any commercial paper rated at
least A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investor
Services, Inc. (or equivalent if such rating scale is modified), (vi) money
market funds registered under the Investment Company Act of 1940 that are rated
AAAm by Standard & Poor’s Ratings Group or Aaa-mf by Moody’s Investor Services,
Inc. (or equivalent if such rating scale is modified) and have portfolio assets
of at least $5 million, and (vii) instruments equivalent to those referred to in
clauses (i) through (v) above or funds equivalent to those referred to in clause
(vi) above denominated in Euros, or any other foreign currency comparable, in
credit quality and tenor to those referred to in such clauses and customarily
used by corporations for cash management purposes in jurisdictions outside the
United States to the extent reasonably required in connection with any business
conducted by any Foreign Subsidiary, all as determined in good faith by the
Borrower;




--------------------------------------------------------------------------------

Exhibit 10.1




(b)    to the extent not permitted by the foregoing, Investments existing as of
the Closing Date and described on Schedule 6.3 hereto; and
(c)    intercompany advances or loans permitted by Section 6.1 or Contingent
Obligations incurred by a Subsidiary or by the Borrower, with respect to the
obligations of the Borrower or any Subsidiary, entered into in the ordinary
course of business, including, without limitation, in connection with a
Permitted Acquisition or Permitted Indebtedness and any other Investment (i) of
Borrower or any Subsidiary in any Subsidiary existing as of the Closing Date
(plus any additional investments after the Closing Date not exceeding the
aggregate amounts paid on such Investments after the Closing Date), (ii) of
Borrower in any Guarantor made after the Closing Date, (iii) of any Guarantor in
any Guarantor made after the Closing Date, (iv) constituting a Permitted
Acquisition or to fund the consideration directly relating to a Permitted
Acquisition, including, without limitation, capital contributions made by the
Borrower in a Subsidiary, or by any Subsidiary in another Subsidiary, or
purchases made by the Borrower of the Equity Interests of a Subsidiary, or by
any Subsidiary of the Equity Interests of another Subsidiary, in connection with
a Permitted Acquisition subject, however, to any limits applicable to a
Permitted Acquisition under Section 6.7(c) of this Agreement, (v) that is
received by the Borrower or any Subsidiary in the ordinary course of business in
a satisfaction of a claim made by the Borrower or such Subsidiary, (vi) that
represents not more than 25% in non-cash consideration received in an Asset Sale
(for the avoidance of doubt, to the extent such consideration exceeds such
percentage, the Investment may be made under clause (viii) hereof to the extent
of any capacity under such clause), (vii) that represents an earn-out or other
deferred compensation received in connection with an Asset Sale or (viii) not
exceeding at the time such Investment is made, when combined with the then
outstanding amount of all other Investments made pursuant to this clause (viii),
the Threshold Amount determined as of such date.
6.4    Equity Interest Repurchases and Dividends. Neither the Borrower nor any
Subsidiary will, directly or indirectly make any repurchase or repurchases of
Equity Interests in the Borrower or any Subsidiary or pay any dividend, except
for:
(a)    the repurchase by a Subsidiary of Equity Interests owned by the Borrower
or another Subsidiary;
(b)    the payment of a dividend by a Subsidiary to the Borrower or to another
Subsidiary;
(c)    dividends paid in Equity Interests; and
(d)    any other repurchases made or dividends paid, provided that:
(i)    promptly following the approval of any stock repurchase program or any
cash dividend by the Board of Directors of the Borrower, the Borrower shall have
provided written notice to the Agent of such approval with a description of the
stock repurchase program or dividend; and




--------------------------------------------------------------------------------

Exhibit 10.1




(ii)    after giving effect to such repurchases or the payment of such dividends
pursuant to clause (d), the Borrower is in compliance with the Leverage Ratio on
a pro-forma basis and has at least $10,000,000 of unused availability under the
Revolving Credit and no Default or Event of Default is then in existence.
6.5    Limitation on Certain Restrictive Agreements. Neither the Borrower nor
any Subsidiary will, directly or indirectly, enter into, incur or permit to
exist or become effective, any “negative pledge” covenant or other agreement,
restriction or arrangement that prohibits, restricts or imposes any condition
upon (a) the ability of Borrower or any Subsidiary to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Subsidiary to make dividends or distributions or
any other interest or participation in its profits owned by the Borrower or any
Subsidiary, or pay any Indebtedness owed to the Borrower or a Subsidiary, or to
make loans or advances to the Borrower or any other Subsidiaries, or transfer
any of its property or assets to the Borrower or any other Subsidiaries, except
for such restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Loan Documents, (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (iv) customary provisions restricting assignment of any licensing
agreement entered into in the ordinary course of business, (v) customary
provisions restricting the transfer or further encumbering of assets subject to
Liens permitted under Section 6.2, (vi) customary restrictions affecting only a
Subsidiary under any agreement or instrument governing any of the Indebtedness
of a Subsidiary permitted pursuant to Section 6.1, (vii) customary restrictions
imposed on the Borrower or any Subsidiary by any indenture or similar agreement
governing any Subordinated Indebtedness or Indebtedness under Unsecured Notes
permitted to be issued under Section 6.1; (viii) any document relating to
Indebtedness secured by a Permitted Encumbrance, insofar as the provisions
thereof limit grants of junior liens on the assets securing such Indebtedness,
and (ix) any Operating Lease or Capital Lease, insofar as the provisions thereof
limit grants of a security interest in, or other assignments of, the related
leasehold interest to any other Person.
6.6    Material Indebtedness Agreements.
(a)    Amendments. Neither the Borrower nor any Subsidiary will amend, restate,
supplement or otherwise modify any Material Indebtedness without the prior
written consent of the Agent if any such amendment, restatement, supplement or
other modification would materially impact the rights or remedies of the Agent
and the Lenders hereunder.
(b)    Prepayment and Refinance of Other Debt, etc. After the Closing Date, the
Borrower will not, and will not permit any Subsidiary to, make (or give any
notice in respect thereof) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of Borrower or its Subsidiaries that has an outstanding principal
balance (or Capitalized Lease Obligation, in the case of a Capital Lease or
present value, based on the implicit interest rate, in the case of a Synthetic
Lease) greater than $30,000,000 (other than the Indebtedness and intercompany
loans and advances among Borrower and its Subsidiaries); provided that (a)
Borrower or any Subsidiary may exchange refinance or refund any such
Indebtedness if the




--------------------------------------------------------------------------------

Exhibit 10.1




aggregate principal amount thereof (or Capitalized Lease Obligation, in the case
of a Capital Lease or present value, based on the implicit interest rate, in the
case of a Synthetic Lease) is not increased (other than in connection with the
capitalization of interest and except to the extent such increase is permitted
to be incurred under Section 6.1 hereof), and (b) the Borrower or any Subsidiary
may make any such payment or prepayment or redemption or acquisition for value
if any such payment or prepayment or redemption or acquisition for value is made
with the proceeds of the sale of Equity Interests in Borrower.
6.7    Consolidation, Merger, Acquisitions, Asset Sales, etc. Neither the
Borrower nor any Subsidiary will (1) wind up, liquidate or dissolve its affairs,
(2) enter into any transaction of merger or consolidation, (3) make or otherwise
effect any acquisition of all or substantially all of the assets or Equity
Interests of any other Person, or assets constituting all or substantially all
of a division or product line of any other Person, other than Permitted
Acquisitions set forth in Section 6.7(c), (4) sell or otherwise dispose of any
of its property or assets outside the ordinary course of business, or otherwise
make or otherwise effect any Asset Sale, or (5) agree to do any of the foregoing
at any future time, except the following shall be permitted (collectively,
6.7(a) and 6.7(b) being “Permitted Dispositions”):
(a)    Certain Intercompany Mergers. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger,
consolidation or amalgamation of any Domestic Subsidiary with or into Borrower,
provided Borrower is the surviving or continuing or resulting corporation; (ii)
the merger, consolidation or amalgamation of any Domestic Subsidiary with or
into any Guarantor, provided that the surviving or continuing or resulting
corporation is a Guarantor, (iii) the merger, consolidation or amalgamation of
any existing Foreign Subsidiary with or into any other existing Foreign
Subsidiary; (iv) any Asset Sale by Borrower or any Guarantor to Borrower or any
Guarantor, (v) any Asset Sale by any Foreign Subsidiary to Borrower or any
Guarantor; or (vi) any Asset Sale by any existing Foreign Subsidiary to any
other existing Foreign Subsidiary.
(b)    Other Dispositions. If no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and no Material Adverse Effect has
occurred or will result therefrom, the Borrower or any Subsidiary may consummate
any Asset Sale, provided that: (i) the consideration for each such Asset Sale
represents fair value and any non-cash consideration does not exceed 25% of such
consideration or such non-cash consideration otherwise qualifies as a Permitted
Investment (with earn outs and other deferred consideration not treated as part
of consideration); and (ii) the cumulative aggregate value of the assets subject
to Asset Sales does not exceed $10,000,000 in any one fiscal year (excluding for
purposes of computing such maximum amount conveyances of mere record title to
any asset to a Governmental Authority to save taxes where Borrower or any
Subsidiary has an option to require reconveyance of such property for a nominal
price) for all such transactions completed during any fiscal year.
(c)    Permitted Acquisitions. Any acquisition by the Borrower or any Subsidiary
of all or substantially all of the assets of any other Person or of Equity
Interests of any other Person that becomes a Subsidiary as result thereof (in
either case, such Person being the “Target”) in a related line of business, or
assets constituting all or substantially all of a division or product line




--------------------------------------------------------------------------------

Exhibit 10.1




of a Target in a related line of business, so long as Borrower delivers to the
Agent and the Lenders a certificate in form and content satisfactory to the
Agent (“Acquisition Certificate”) indicating that (i) immediately prior to
contracting for or consummating such acquisition there does not exist, and there
does not occur as a direct or indirect result of the consummation of such
acquisition, any Event of Default or Default, (ii) Borrower is in compliance
with the Financial Covenant on a pro-forma basis as of the last fiscal quarter
of Borrower most recently ended for which financial statements are then
available or required to be delivered under Section 5.2 of this Agreement
assuming the acquisition had been consummated during such quarter (and giving
effect to the increase in the Leverage Ratio permitted following a Permitted
Acquisition), and Borrower demonstrates based on pro-forma projections covering
the four fiscal quarters of the Borrower following the date of such Acquisition
Certificate that Borrower will be in compliance with the Financial Covenant upon
and after consummation of such acquisition (giving effect to the increase in the
Leverage Ratio permitted following a Permitted Acquisition) and that the
Borrower has at least $10,000,000 of unused availability under the Revolving
Credit, (iii) such acquisition is being completed on a non-hostile basis without
opposition from the board of directors, managers or equity owners of the Target,
and (iv) with respect to any assets or Equity Interest of any Person acquired
directly or indirectly pursuant to any such acquisition, there are no liens
thereon other than Permitted Encumbrances (each such acquisition, including any
such acquisition specifically consented to is, a “Permitted Acquisition” and all
such acquisitions, the “Permitted Acquisitions”).
6.8    Transactions with Affiliates. Neither the Borrower nor any Subsidiary
will enter into any transaction or series of transactions with any Affiliate
(other than, in the case of the Borrower, any Subsidiary, and in the case of a
Subsidiary, the Borrower or another Subsidiary) (each, an “Affiliate
Transaction”), except for transactions in the ordinary course of business upon
fair and reasonable terms no less favorable to the Borrower or any Subsidiary
than would apply in a comparable arm’s length transaction with a Person who is
not an Affiliate, and agreements and transactions with and payments to officers,
directors and shareholders that are either (i) entered into in the ordinary
course of business and not prohibited by any of the provisions of this Agreement
or that are expressly permitted by the provisions of this Agreement, or
(ii) entered into outside the ordinary course of business, approved by the
directors or shareholders of the Borrower, and not prohibited by any of the
provisions of this Agreement or in violation of any law, rule or regulation.
6.9    Disposal of Hazardous Substances. Neither the Borrower nor any Subsidiary
will suffer, cause or permit the Disposal of Hazardous Substances at any
property owned, leased or operated by the Borrower or any Subsidiary, except in
the ordinary course of the Borrower’s business in material compliance with
applicable Environmental Laws.
6.10    Fiscal Year, Fiscal Quarters. Neither the Borrower nor any Subsidiary
will change its, or permit any Guarantor or other Subsidiary to change its,
fiscal year or fiscal quarters (other than the fiscal year or fiscal quarters of
a Person that becomes a Subsidiary, at the time such Person becomes a
Subsidiary, to conform to Borrower’s, any Subsidiary’s fiscal year and fiscal
quarters).
6.11    Anti-Terrorism Laws. Neither the Borrower nor any Subsidiary shall be
subject to or in violation of any law, regulation, or list of any government
agency (including without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act)




--------------------------------------------------------------------------------

Exhibit 10.1




that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or any Issuing Bank from making any advance
or extension of credit to the Borrower or from otherwise conducting business
with the Borrower. Without limiting the foregoing, Borrower will not, and will
not permit any Controlled Entity (as defined in Section 4.21(b) hereof) to
(i) become a Blocked Person or (ii) have any investments in, or knowingly (as
such term is defined in Section (101)(6) of CISADA) engage in any dealings on
transactions with, any Blocked Person.
6.12    Changes in Business. Neither the Borrower nor any Subsidiary will engage
in any business if, as a result, the general nature of the business, taken on a
Consolidated Basis, which would then be engaged in by the Borrower and any
Subsidiary, would be substantially changed from the general nature of the
business engaged in by the Borrower and any Subsidiary on the Closing Date.
6.13 Maximum Leverage Ratio. The Borrower will not permit, as of the end of any
fiscal quarter ending on or after December 31, 2017, the Leverage Ratio to
exceed 3.75 to 1.0, provided, however, if no Default or Event of Default exists,
the Borrower may, upon the occurrence of a Material Acquisition, elect to
increase the Maximum Leverage Ratio for the Post-Acquisition Fiscal Quarter End
Dates (as hereafter defined), provided that the Leverage Ratio may not exceed
4.5 to 1.0, and that the Borrower may not exercise this right more than three
(3) times after the Closing Date. “Material Acquisition” means one (1) or more
Permitted Acquisitions in a four (4) fiscal quarter period for, in the
aggregate, consideration in excess of $40,000,000. “Post-Acquisition Fiscal
Quarter End Dates” means the end of the fiscal quarter in which the Borrower
elects to exercise the increased Maximum Leverage Ratio in accordance with this
Section 6.13 and the end of the next three (3) fiscal quarters, unless the
Borrower elects to exercise the increased Maximum Leverage Ratio within the last
45 days of any fiscal quarter, then “Post-Acquisition Fiscal Quarter Ends” means
the end of such fiscal quarter in which the Borrower elects to exercise the
increased Maximum Leverage Ratio, and the end of the immediately following four
(4) fiscal quarters.


ARTICLE VII.     DEFAULT
7.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (individually, “Event of Default,”
or, collectively, “Events of Default”):
(a)    Nonpayment. Nonpayment within three (3) Business Days after the same
becomes due whether by acceleration or otherwise of (i) principal or, or
interest on, any of the Loans; (ii) any charge, fee or premium provided for
hereunder or under the Fee Letter; or (iii) any reimbursement obligation in
connection with any Letter of Credit.
(b)    Negative Covenants. Default in the observance of any of the covenants or
agreements of the Borrower contained in Article VI.
(c)    Other Covenants. Default in the observance of any of the covenants or
agreements of the Borrower contained in this Agreement or any other Loan
Document, other than




--------------------------------------------------------------------------------

Exhibit 10.1




those specified in Sections 5.1 and 7.1(b) hereof, which is not remedied within
thirty (30) days after notice thereof by the Agent to the Borrower.
(d)    Voluntary Insolvency Proceedings. If the Borrower or any Material
Subsidiary (i) shall file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, relief as a debtor or other relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) shall make a general assignment for the benefit of creditors;
(iii) shall consent to the appointment of a receiver or trustee for the Borrower
or any Subsidiary or any of the Borrower’s or any Material Subsidiary’s assets,
including, without limitation, the appointment of or taking possession by a
“custodian” as defined in the Bankruptcy Code; (iv) shall make any, or send
notice of any intended, bulk sale; or (v) shall execute a consent to any other
type of insolvency proceeding (under the Bankruptcy Code or otherwise) or any
formal or informal proceeding for the dissolution or liquidation of, or
settlement of claims against or winding up of affairs of, the Borrower or any
Guarantor or other Material Subsidiary.
(e)    Involuntary Insolvency Proceedings. The appointment of a receiver,
trustee, custodian or officer performing similar functions for the Borrower or
any Material Subsidiary or any of the Borrower’s or any Material Subsidiary’s
assets, including, without limitation, the appointment of or taking possession
by a “custodian” as defined in the Bankruptcy Code; or the filing against the
Borrower or any Subsidiary of a request or petition for liquidation,
reorganization, arrangement, adjudication as a bankrupt or other relief under
the bankruptcy, insolvency or similar laws of the United States of America or
any state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; or the institution against the Borrower or any Material Subsidiary of
any other type of insolvency proceeding (under the Bankruptcy Code or otherwise)
or of any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of the Borrower or any
Material Subsidiary, and the failure to have such appointment vacated or such
filing, petition or proceeding dismissed within ninety (90) days after such
appointment, filing or institution.
(f)    Representations. If any certificate, statement, representation, warranty
or financial statement furnished by or on behalf of the Borrower or any
Guarantor pursuant to or in connection with this Agreement or as an inducement
to the Agent and the Lenders to enter into this Agreement or any other lending
agreement with the Borrower shall prove to have been false in any material
respect at the time as of which the facts therein set forth were represented, or
to have omitted any substantial contingent or unliquidated liability or claim
against the Borrower or any Material required to be stated therein, or if on the
date of the execution of this Agreement there shall have been any materially
adverse change in any of the facts disclosed by any such statement or
certificate, which change shall not have been disclosed by the Borrower to
Lenders at or prior to the time of such execution.
(g)    Cross Default Under Other Agreements. If the Borrowers or any of their
Material Subsidiaries shall (i) default in any payment with respect to any
Material Indebtedness (other than this Agreement), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default




--------------------------------------------------------------------------------

Exhibit 10.1




in the observance or performance of any agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (and all grace periods applicable to
such observance, performance or condition shall have expired), or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or such Material Indebtedness of the Borrowers or any of their Material
Subsidiaries shall be due and payable, or shall be required to be prepaid (other
than by a regularly scheduled required prepayment or redemption), prior to the
stated maturity thereof; or (iii) without limitation of the foregoing clauses,
default in any payment obligation under a Designated Hedge Agreement, and such
default shall continue after the applicable grace period, if any, specified in
such Designated Hedge Agreement or any other agreement or instrument relating
thereto.
(h)    Judgments. If any judgment or judgments (other than any judgment for
which it is fully insured) against the Borrower or any Material Subsidiary in an
aggregate amount in excess of the Threshold Amount remains unpaid, unstayed on
appeal, undischarged, unbonded or undismissed for a period of thirty (30) days
after entry thereof.
(i)    Pension Default.
(1)    The Borrower or any of its Subsidiaries (or any officer or director
thereof) shall engage in any “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code) involving any Plan,
(2)    any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), shall exist with respect to any Plan,
(3)    with respect to any Multiemployer Plan, the Borrower or any Commonly
Controlled Entity fails to make a contribution required to be made thereto, or
withdraws therefrom,
(4)    a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan which is not a Multiemployer Plan, which
Reportable Event or institution of proceedings is, in the reasonable opinion of
the Agent, likely to result in the termination of such Plan for purposes of
Title IV of ERISA and, in the case of a Reportable Event, the continuance of
such Reportable Event unremedied for ten (10) days after notice of such
Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is given or
the continuance of such proceedings for ten (10) days after commencement
thereof, as the case may be,
(5)    any Plan shall terminate for purposes of Title IV of ERISA, or
(6)    any other similar event or condition shall exist with respect to any
Plan,




--------------------------------------------------------------------------------

Exhibit 10.1




which, in the case of (1) through (6) individually, or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect.
(j)    Change in Control. If there occurs a Change in Control.
(k)    Challenge to Loan Documents. If Borrower or any Guarantor shall challenge
the validity and binding effect of any provision of any of the Loan Documents or
shall state its intention to make such a challenge of any of the Loan Documents
or any of the Collateral Documents shall for any reason (except to the extent
permitted by its express terms) cease to be perfected or lose the priority of
the Lien granted thereunder or cease to be effective.
(l)    Guarantor Default. Any Guaranty shall cease, for any reason, to be in
full force and effect or any Guarantor or the Borrower shall so assert in
writing.
7.2    Effects of an Event of Default.
(a)    Upon the happening of one or more Events of Default (except a default
with respect to the Borrower or any Subsidiary under either Section 7.1(d) or
7.1(e) hereof), the Agent may, and shall at the request of the Required Lenders,
by notice to the Borrower declare any commitments of the Lenders to lend money
to the Borrower or issue Letters of Credit hereunder (individually, the
“Lender’s Obligations”, and collectively, the “Lenders’ Obligations”) to be
cancelled and the principal of the Notes then outstanding and all reimbursement,
Cash Collateralization and other obligations of the Borrower (other than under
any Designated Hedge Agreement) to be immediately payable and any Letters of
Credit outstanding to be terminated (to the extent each such Letter of Credit is
terminable in accordance with its terms), together with all interest thereon and
fees and expenses accruing under this Agreement and under any Loan Document.
Upon such declaration, the Lenders’ Obligations shall be immediately canceled
and the Notes shall become immediately due and payable without presentation,
demand or further notice of any kind to the Borrower.
(b)    Upon the happening of one or more Events of Default under Section 7.1(d)
or 7.1(e) hereof with respect to the Borrower or any Subsidiary, the Lenders’
Obligations shall be cancelled immediately, automatically and without notice,
and the Notes shall become immediately payable without presentation, demand or
notice of any kind to the Borrower.
(c)    No termination of this Agreement will relieve or discharge Borrower of
its duties, obligations and covenants hereunder until all of the Indebtedness
hereunder has been indefeasibly paid in full.
7.3    Remedies. Upon the occurrence and during the continuance of any Event of
Default or upon any termination of this Agreement as a result of an Event of
Default, then any of the Lenders and the Agent shall have all of their rights
under this Agreement or otherwise under law. In addition to, and without
limitation of, any rights of the Lenders under applicable law, if any Event of
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender




--------------------------------------------------------------------------------

Exhibit 10.1




to or for the credit or account of Borrower may be offset and applied toward the
payment of the Indebtedness of the Borrower due under this Agreement or the Loan
Documents.
7.4    Application of Certain Payments and Proceeds. All payments and other
amounts received by the Agent or any Lender through the exercise of remedies
hereunder or under the other Loan Documents shall, unless otherwise required by
the terms of the other Loan Documents or by applicable law, be applied as
follows:
(i)    first, to the payment of all expenses (to the extent not otherwise paid
by the Borrower or any of the Guarantors) incurred by the Agent and the Lenders
in connection with the exercise of such remedies, including, without limitation,
all reasonable costs and expenses of collection, reasonable attorneys’ fee and
expenses, court costs and any foreclosure expenses;
(ii)    second, to the payment pro rata of interest then accrued on the
outstanding Loans;
(iii)    third, to the payment pro rata of any fees and expenses (other than
expenses paid under item (i) above) then accrued and payable to the Agent, any
Issuing Bank or any Lender under this Agreement in respect of the Loans or the
Letters of Credit;
(iv)    fourth, to the payment pro rata of (A) the principal balance then owing
on the outstanding Loans, (B) the amounts then due under Designated Hedge
Agreements to creditors of the Borrower or any Subsidiary, subject to
confirmation by the Agent of any calculations of termination or other payment
amounts being made in accordance with normal industry practice, (C) the
principal amount of the outstanding Letters of Credit (to be held and applied by
the Agent as security for the reimbursement obligations in respect thereof) and
(D) the unreimbursed amount of any LC Disbursements;
(v)    fifth, to the payment to the Lenders of any amounts then accrued and
unpaid under Sections 2.9, 2.10 and 2.11 of this Agreement, and if such proceeds
are insufficient to pay such amounts in full, to the payment of such amounts pro
rata;
(vi)    sixth, to the payment pro rata of all other amounts owed by the Borrower
to the Agent, to any Issuing Bank or any Lender under this Agreement or any
other Loan Document, and to any counterparties under Designated Hedge Agreements
of the Borrower and any Subsidiary, and if such proceeds are insufficient to pay
such amounts in full, to the payment of such amounts pro rata; and
(viii)    finally, any remaining surplus after all of the Indebtedness has been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
ARTICLE VIII.     INDEMNIFICATION - EXPENSES - DAMAGE WAIVER    
8.1    Indemnification. The Borrower agrees to indemnify, defend, and hold
harmless the Agent, the Lenders, the Issuing Bank and their respective Related
Parties (each an “Indemnitee”) from and against any and all liabilities, claims,
damages, penalties, expenditures, losses, or charges




--------------------------------------------------------------------------------

Exhibit 10.1




incurred in connection with this Agreement, including, but not limited to, the
use of, or proposed use of, the proceeds borrowed under this Agreement, and all
costs of investigation, monitoring, legal representation, remedial response,
removal, restoration or permit acquisition, which may now or in the future be
undertaken, suffered, paid, awarded, assessed, or otherwise incurred by any
Indemnitee, or any other Person as a result of the presence of, Release of or
threatened Release of Hazardous Substances on, in, under or near the property
owned or operated by the Borrower or any Subsidiary except to the extent
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The liability of the Borrower under the covenants of this Section
is not limited by any exculpatory provisions in this Agreement and shall survive
repayment of the Notes, or any transfer or termination of this Agreement
regardless of the means of such transfer or termination, with respect to acts or
omissions or a Release occurring before such repayment, transfer or termination.
8.2    Expenses. The Borrower shall reimburse the Agent promptly for all of its
out-of-pocket expenses including, without limitation, reasonable counsel fees,
filing fees, appraisal fees and recording fees incurred in connection with this
Agreement and with any indebtedness subject hereto and for any taxes which the
Agent may be required to pay in connection with the execution and delivery of
this Agreement and the Notes. The Borrower shall further reimburse the Agent,
the Lenders and the Issuing Bank promptly for any reasonable expenses, including
counsel fees and out-of-pocket expenses, incident to the enforcement of any
provision of this Agreement, the Notes or any other document executed in
connection with this Agreement or in connection with any Letter of Credit.
Without limiting the Borrower’s obligation to reimburse the Agent, the Lenders
and the Issuing Bank pursuant to this Section 8.2, the Borrower hereby
irrevocably authorizes the Agent to make Revolving Loans to the Borrower and to
use the proceeds thereof to pay any amount owed by the Borrower under this
Section 8.2 upon the failure of the Borrower to make such payment, and the Agent
agrees to notify the Borrower of the making of such Revolving Loans. Any such
Revolving Loans shall be made (i) in the minimum amount necessary and (ii)
without regard to the requirements of this Agreement with respect to notice or
minimum amount.
8.3    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower agrees not to assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 8.1 above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
ARTICLE IX.    THE AGENT AND ISSUING BANK




--------------------------------------------------------------------------------

Exhibit 10.1




9.1    Appointment and Authorization.
(a)    Appointment as Agent. Each Lender hereby irrevocably appoints HSBC Bank
as Agent, and HSBC Bank accepts such appointment. Each Lender hereby irrevocably
authorizes the Agent to take such action as such agent on its behalf and to
exercise such powers hereunder as are delegated to such agent by the terms
hereof, together with such powers as are reasonably incidental thereto or to
take or refuse to take any action which the Agent regards as necessary for the
Agent to comply with any applicable law, regulation or fiscal requirement, court
order or the rules, operating procedures or market practice of any relevant
stock exchange or other market or clearing system. Neither the Agent nor any of
its Related Parties shall be liable for any action taken or omitted to be taken
by such agent or them hereunder or in connection herewith by reason of any
occurrence beyond their control (including, but not limited to any act or
provision of any present or future law or regulation of any Governmental
Authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility, collectively, a
“Force Majeure Event”), except for such agent’s or their own gross negligence or
willful misconduct as determined in a final judgment by a court of competent
jurisdiction. The Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents, and
shall not by reason of this Agreement or any other Loan Documents be a trustee
or fiduciary for any Lender; (b) shall not be responsible to any Lender for any
recitals, statements, representations or warranties contained in this Agreement
or in any of the other Loan Documents, or in any certificate or other document
referred to or provided for in, or received by any Lender under, this Agreement
or any other Loan Documents, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Documents or any other document referred to or provided for herein or therein or
for any failure by Borrower, or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Documents or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, including
by reason of the occurrence of a Force Majeure Event, except in the event of
such agent’s own gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction. The Agent may employ agents
and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agent or attorneys-in-fact selected by it in good faith.
In administering the Letters of Credit, the Issuing Bank shall not be under any
liability to any Lender, except for such Issuing Bank’s own gross negligence or
willful misconduct, as determined in a final non-appealable decision of a court
of competent jurisdiction or as set forth in Section 2.4 of this Agreement.
(b)    Appointment as Secured Party Representative. In its capacity, the Agent
is a “representative” of the Secured Parties within the meaning of the term
“secured party” as defined in the New York Uniform Commercial Code. Each Lender
confirms its authority for the Agent entering into each of the Collateral
Documents to which it is a party and to take all action contemplated by such
documents. Each Lender agrees that no Secured Party (other than the Agent) shall
have the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely




--------------------------------------------------------------------------------

Exhibit 10.1




by the Agent for the benefit of the Secured Parties upon the terms of the
Collateral Documents. In the event that any Collateral is hereafter pledged by
any Person as collateral security for the Secured Obligations, the Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the Agent
on behalf of the Secured Parties. The Lenders hereby authorize the Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral (i) as described in Section 9.14; (ii) as permitted
by, but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the Agent, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Secured Parties herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that (i)
the Agent shall not be required to execute any such document on terms which, in
the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations of the Borrower or any
Guarantor under any Loan Document, or any Liens upon (or obligations of the
Borrower or any Guarantor in respect of) all interests retained by the Borrower
or any Guarantor, including (without limitation) the proceeds of the sale, all
of which shall continue to constitute part of the Collateral.
9.2    Waiver of Liability of Agent. The Agent shall not have any liability or,
as the case may be, any duty or obligation:
(a)    To Borrower on account of any failure of any Lender to perform, or the
delay of any Lender in the performance of, any of its respective obligations
under this Agreement or any of the Loan Documents or any of the other documents
in connection herewith;
(b)    To any Lender on account of any failure or delay in performance by
Borrower or any other Lender of any of their respective obligations under this
Agreement or any of the Loan Documents or any of the other documents in
connection herewith;
(c)    To any Lender to provide either initially or on a continuing basis any
information with respect to Borrower or any of its Affiliates or Subsidiaries or
its condition, or for analyzing or assessing or omitting to analyze or assess
the status, creditworthiness or prospects of Borrower or any of the Affiliates
of Borrower or any Subsidiaries, provided, however, the Agent shall promptly
provide to each Lender a copy of the documents delivered by Borrower to the
Agent pursuant to Section 5.2 of this Agreement;
(d)    To any Lender to investigate whether or not any Default or Event of
Default has occurred (and the Agent may assume that, until Agent shall have
actual knowledge or shall




--------------------------------------------------------------------------------

Exhibit 10.1




have received notice from any Lender or Borrower, to the contrary, no such
Default or Event of Default has occurred);
(e)    To any Lender to account for any sum or profit or any property of any
kind received by the Agent or any Issuing Bank arising out of any present or
future banking or other relationship with Borrower or any of the Affiliates of
Borrower or any Subsidiaries, or with any other Person except the relationship
established pursuant to this Agreement or the Loan Documents;
(f)    To any Lender to disclose to any Person any information relating to
Borrower or any of the Affiliates of Borrower or any Subsidiaries received by
the Agent or any Issuing Bank, if in any such party’s reasonable determination
(such determination to be conclusive), such disclosure would or might constitute
a breach of any law or regulation or be otherwise actionable by suit against
such agent or any Issuing Bank by Borrower or any other Person;
(g)        To take any action or refrain from taking any action other than as
expressly required by this Agreement and the Loan Documents; and
(h)        To commence any legal action or proceeding arising out of or in
connection with this Agreement or the Loan Documents or to incur any liability,
financial or otherwise in the performance of any of its duties as Agent until
either of the Agent or the Issuing Bank, shall have been indemnified to the
Agent’s or the Issuing Bank’s satisfaction against any and all costs, claims and
expenses (including, but not limited to, attorneys’ fees and expenses) in
respect of such legal action or proceeding.
9.3    Note Holders. The Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to the Agent.
9.4    Consultation with Advisors. The Agent may consult with legal and other
professional advisors selected by the Agent, as to any matter relating to this
Agreement, and shall not be liable for any action taken or suffered in good
faith by the Agent in accordance with the opinion of any such professional
advisor.
9.5    Documents. The Agent shall not be under any duty to examine into or pass
upon the validity, effectiveness, genuineness or value of any Loan Documents or
any other documents furnished pursuant hereto or in connection herewith or the
value of any Collateral obtained hereunder, and the Agent shall be entitled to
assume that the same are valid, effective and genuine and what they purport to
be.
9.6    Agent and Affiliates. With respect to the Loans, the Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not the Agent, and the Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower, any Guarantor or any other Subsidiary or any Affiliate thereof
including, without limitation, entering into any kind of Hedge Agreement with
respect to the Loans.




--------------------------------------------------------------------------------

Exhibit 10.1




9.7    Knowledge of Default. It is expressly understood and agreed that the
Agent and each Issuing Bank shall be entitled to assume that no Default or Event
of Default has occurred and is continuing, unless the Agent or such Issuing Bank
has been notified by a Lender in writing that such Lender believes that a
Default or Event of Default has occurred and is continuing and specifying the
nature thereof.
9.8    Enforcement. In the event any remedy may be exercised with respect to
this Agreement or the Loan Documents, the Agent shall have the sole right of
enforcement and each Lender agrees that no Lender shall have any right
individually to enforce any provision of this Agreement or the Loan Documents,
or make demand under this Agreement or the Loan Documents; provided, that any
Issuing Bank or the Agent on behalf of such Issuing Bank may make demand upon
Borrower as an Issuing Bank.
9.9    Action by Agent. (a) So long as the Agent shall be entitled, pursuant to
Section 9.7 of this Agreement, to assume that no Default or Event of Default
shall have occurred and be continuing, the Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, or with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement. The Agent shall incur no liability under or in respect of
this Agreement by acting upon any notice, certificate, warranty or other paper
or instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the premises.
(b)    Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial, administrative or like proceeding or
any assignment for the benefit of creditors relative to Borrower or any of its
Subsidiaries, the Agent (irrespective of whether any Indebtedness hereunder
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise;
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of any Secured Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties under the terms of this Agreement) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party, to make such payments to the Agent and, in the event that
the Agent shall consent to the making of such payments directly to the Secured
Parties, to pay to the Agent any amount due for the reasonable compensation,




--------------------------------------------------------------------------------

Exhibit 10.1




expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under the terms of this Agreement.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Secured Party, any plan of
reorganization, arrangement, adjustment or composition affecting any
Indebtedness under this Agreement or any other Loan Document or the rights of
any Secured Party, to authorize the Agent to vote in respect of the claim of any
Secured Party in any such proceeding.
9.10    Notices, Defaults, etc. In the event that the Agent shall have acquired
actual knowledge of any Default or Event of Default, the Agent shall promptly
notify the Lenders and shall take such action and assert such rights under this
Agreement as the Required Lenders shall direct and the Agent shall inform the
other Lenders in writing of the action taken. The Agent may take such action and
assert such rights as it deems to be advisable, in its discretion, for the
protection of the interests of the holders of the Notes.
9.11    Indemnification of Agent. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to their
respective Applicable Percentages from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in its capacity as the Agent in
any way relating to or arising out of this Agreement or any Loan Document or any
action taken or omitted by the Agent with respect to this Agreement or any Loan
Document, provided no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees and expenses) or disbursements
resulting from the Agent’s gross negligence or willful misconduct as determined
in a final judgment by a court of competent jurisdiction or from any action
taken or omitted by the Agent in any capacity other than as the Agent under this
Agreement.
9.12    Successor Agent.
(a)    The Agent may resign as the Agent hereunder by giving not fewer than
thirty (30) days prior written notice to the Borrower and the Lenders. If the
Agent shall resign under this Agreement, then provided no Event of Default has
occurred, the Borrower shall have the right, (i) with the consent of the
Required Lenders, such consent not to be unreasonably withheld, to appoint from
among the Lenders a successor administrative agent for the Lenders who is
willing to accept such appointment, or (ii) with the consent of the Required
Lenders, which may be withheld in their sole discretion, to appoint a successor
that is not a Lender, but which shall be a bank with an office in New York
State, or an Affiliate of any such bank.
(b)    If no successor shall have been so appointed and approved within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may appoint a successor Agent meeting the qualifications specified in
Section 9.12(a), provided that if the Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan




--------------------------------------------------------------------------------

Exhibit 10.1




Documents (except that in the case of any Collateral held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such Collateral until such time as a successor Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Borrower appoints and the Required Lenders
approve a successor Agent as provided for above in the preceding paragraph.
(c)    Upon its appointment, such successor administrative agent shall succeed
to the rights, powers and duties as the Agent, and the term “Agent” shall mean
such successor effective upon its appointment, and the former Agent’s rights,
powers and duties as the Agent shall be terminated without any other or further
act or deed on the part of such former Agent or any of the parties to this
Agreement.
9.13    Lenders’ Independent Investigation. Each Lender, by its signature to
this Agreement, acknowledges and agrees that the Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of Borrower or any
Subsidiary, or with respect to the statements contained in the Confidential
Information Materials or in any other oral or written communication between the
Agent and such Lender. Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Borrower and any Subsidiary in connection
with the extension of credit hereunder, and agrees that the Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by the Agent to the Lenders
hereunder), whether coming into its possession before the granting of the first
Loans hereunder or at any time or times thereafter.
9.14    Amendments, Consents. No amendment, modification, termination or waiver
of any provision of any Loan Document nor consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the Agent
and the Lenders or Required Lenders, as appropriate, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Anything herein to the contrary notwithstanding, no
amendment, modification, termination or waiver shall increase the amount of any
Commitment of any Lender without the written consent of such Lender or increase
the total Commitment without the consent of all of the Lenders, and the
unanimous consent of the Lenders shall be required with respect to (a) the
extension or postponement of the Revolving Credit Maturity Date, the payment
dates of interest thereunder, or the payment of facility or other fees or
amounts payable hereunder, (b) any reduction in the rate of interest on the
Notes, or in any amounts of principal or interest due on any Note or the payment
of facility or other fees hereunder, (c) any change to Section 2.5 or any other
section of this Agreement in a manner that would alter the pro rata funding of
each Loan or participation in Swingline Loans or Letters of Credit, any change
in the manner of pro rata application of any payments made by the Borrower to
the Lenders hereunder or any change to the definition of Applicable Percentage,
(d) any change in any percentage voting requirement, voting rights, or the
Required Lenders definition in this Agreement, (e) any amendment to Section 7.4
of this Agreement, (f) the release of the Borrower or any Guarantor, (g) the
release of any material Collateral other than as provided below, or (h) any
amendment to this Section 9.14 or to Section 9.16




--------------------------------------------------------------------------------

Exhibit 10.1




of this Agreement; provided, however, only the consent of the Required Lenders
shall be required for a waiver involving (i) the applicability of any post-Event
of Default interest rate increase or the applicability of interest on Overdue
Amounts as provided in Section 2.6(c) of this Agreement, or (ii) any other
amendment hereunder or under the other Loan Documents which does not
specifically require unanimous consent of the Lenders; provided, further that no
such document shall amend, modify or otherwise affect the rights or duties of
the Agent, the Issuing Bank or the Swingline Lender without the prior written
consent of the Agent, the Issuing Bank or the Swingline Lender, as the case may
be, and any change to Section 2.15 shall require the consent of each of the
Agent, the Swingline Lender and the Issuing Bank. Notice of amendments or
consents ratified by the Required Lenders hereunder shall immediately be
forwarded by the Agent to all Lenders. Each Lender or other holder of a Note
shall be bound by any amendment, waiver or consent obtained as authorized by
this Section, regardless of its failure to agree thereto. Except as specifically
provided below, a Defaulting Lender shall not be entitled to give instructions
to the Agent or to approve, disapprove, consent to or vote on any matters
relating to this Agreement and the other Loan Documents, and all amendments,
waivers and other modifications of this Agreement and the other Loan Documents
may be made without regard to a Defaulting Lender.
The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Liens granted to the Agent by the Borrower or
any Guarantor on any Collateral (i) upon the termination of the Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
any such Secured Obligations that are contingent in nature or unliquidated at
such time), and the Cash Collateralization of all such contingent and
unliquidated Secured Obligations in a manner satisfactory to the Agent, (ii)
constituting property being sold or disposed of if the Borrower certifies to the
Agent that the sale or disposition is a Permitted Disposition made in compliance
with the terms of this Agreement (and the Agent may rely conclusively on any
such certificate, without further inquiry), and to the extent that the property
being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary and such sale is permitted or approved under the terms of this
Agreement, the Agent is authorized to release any Guaranty provided by such
Subsidiary, (iii) constituting property leased to the Borrower or a Guarantor
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to affect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Agent will not release any Liens on any material
Collateral without the prior written authorization of all Lenders. Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon, or
obligations of the Borrower or any Guarantor in respect of, all interests
retained by the Borrower or any Guarantor, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral.
Notwithstanding the foregoing, any amendment, waiver, modification or agreement
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than the
Defaulting Lenders except that (i) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Defaulting Lender, (ii)
the principal amount of, or interest or fees payable on, Loans may not be
reduced or excused or the scheduled date of payment may not be postponed as to
such Defaulting Lender without such Defaulting Lender’s consent and (iii) any
waiver, amendment or modification requiring




--------------------------------------------------------------------------------

Exhibit 10.1




the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
9.15    Funding by Agent. Unless the Agent shall have been notified in writing
by any Lender not later than 4:00 p.m. on the day before the day on which Loans
are requested by Borrower to be made that (or, if the request for a Loan is made
by Borrower on the date such Loan is to be made, then not later than 2:00 p.m.
on such day) such Lender will not make its ratable share of such Loans, the
Agent may assume that such Lender will make its ratable share of the Loans, and
in reliance upon such assumption the Agent may (but in no circumstances shall be
required to) make available to the Borrower a corresponding amount. If and to
the extent that any Lender fails to make such payment on such date, such Lender
shall pay such amount to the Agent on demand, together with interest thereon, as
set forth in Section 2.5(b) of this Agreement.
9.16    Sharing of Payments. If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) with respect to the Loans in excess of its pro rata share of such
payments shared by all Lenders, such Lender shall forthwith purchase from the
other Lenders participation in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, if all or any portion of such excess payment is
hereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount recovered.
Borrower agrees that any Lender purchasing a participation from another Lender
pursuant to this Section 9.16 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.
9.17    Payment to Lenders. Except as otherwise set forth in Sections 2.3(c),
2.4(e), 2.15 and 9.16 of this Agreement, promptly after receipt from Borrower of
any principal or interest payment on the Notes or any fees payable under, or in
connection with, this Agreement (other than fees payable to the Agent for the
account of the Agent), the Agent shall promptly distribute to each Lender that
Lender’s ratable share of the funds so received. If the Agent fails to
distribute collected funds received by 2:00 p.m. on any Business Day prior to
the end of the same Business Day, or to distribute collected funds received
after 2:00 p.m. on any Business Day by the end of the next Business Day, the
funds shall bear interest until distributed at the Federal Funds Effective Rate.
9.18    Tax Withholding Clause
(a)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Agent, at the time
or times prescribed by applicable laws or when reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Agent, as the case may be, to determine (A) whether or not payments




--------------------------------------------------------------------------------

Exhibit 10.1




made hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of §
7701(a)(30) of the Code shall deliver to the Borrower and the Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.




--------------------------------------------------------------------------------

Exhibit 10.1




(C)    each Foreign Lender shall provide, promptly upon the reasonable demand of
the Borrower or the Agent, any information, form or document, accurately
completed, that may be required in order to demonstrate that such Foreign Lender
is in compliance with the requirements of FATCA, including § 1471(b) of the
Code, if such Foreign Lender is a foreign financial institution (as such term is
defined in § 1471(d)(4) of the Code) or § 1472(b), if such Foreign Lender is a
non-financial foreign entity (as such term is defined in § 1472(d) of the Code).
(iii)    Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.
(b)    Each Lender, whether or not a Foreign Lender, shall additionally:
(i)    deliver to the Borrower and the Agent two further copies of any such form
or certification at least five (5) Business Days before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Agent and the Borrower;
(ii)    obtain such extensions of time for filing and complete such forms
certifications as may reasonably be requested by the Borrower or the Agent; and
(iii)    file amendments to such forms as and when required unless an event
(including, without limitation, any change in treaty, law or regulation) has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent; provided, however, that the Borrower may rely upon such
forms provided to the Borrower for all periods prior to the occurrence of such
event. Furthermore, the Borrower shall not be required to pay any additional
amounts to a Foreign Lender pursuant to Section 2.11, and shall be permitted to
reduce any payment required to be made to any Lender by any Indemnified Taxes or
Other Taxes (that otherwise would not be permitted to reduce such payment
pursuant to the provisions of Section 2.14 of this Agreement), if such
additional amounts, Indemnified Taxes or Other Taxes would not have arisen or
would not have been required to have been withheld, but for a failure by such
Foreign Lender to comply with the provisions of this Section 9.18.
(c)    The Borrower shall indemnify the Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental




--------------------------------------------------------------------------------

Exhibit 10.1




Authority, except to the extent that the Borrower has paid additional amounts
with respect to such Indemnified Taxes or Other Taxes pursuant to Section 2.14
of this Agreement. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Each Lender shall, and does hereby, indemnify the Borrower and the Agent,
and shall make payment in respect thereof within 10 days after demand therefore,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Agent) incurred by or asserted against
the Borrower or the Agent by any Governmental Authority as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender or
to the Borrower or the Agent pursuant to this Section 9.18.
9.19    USA Patriot Act. Each Lender or assignee or participant of a Lender that
is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (i) within 10 days after the Closing Date, and
(ii) at such other times as re required under the USA Patriot Act.
9.20    ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(1)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(2)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,




--------------------------------------------------------------------------------

Exhibit 10.1




(3)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I or PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(4)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:
(1)    none of the Agent or any Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),
(2)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(3)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),
(4)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement




--------------------------------------------------------------------------------

Exhibit 10.1




and is responsible for exercising independent judgment in evaluating the
transactions thereunder; and
(5)    no fee or other compensation is being paid directly to the Agent or any
Lead Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.
(c)    The Agent and each Lead Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
9.21    Other Agents. Any Lender identified herein as Lead Syndication Agent,
Co-Syndication Agent, Documentation Agent, Arranger or any other corresponding
title other than “Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so named in deciding to enter into
this Agreement or in taking or not taking any action hereunder.
9.22    Issuing Bank. Each Lender acknowledges and agrees that the provisions of
this Article IX shall apply to the Issuing Bank, in its capacity as issuer of
any Letter of Credit, in the same manner as such provisions are expressly stated
to apply to the Agent.
9.23    Benefit of Article IX. The provisions of this Article IX are intended
solely for the benefit of the Agent, the Issuing Bank and the Lenders. The
Borrower shall not be entitled to rely on any such provisions or assert any such
provisions in a claim, or as a defense, against the Agent, the Issuing Bank or
any Lender. The Borrower acknowledges and consents to the foregoing provisions
of this Article IX.
ARTICLE X.     MISCELLANEOUS
10.1    Amendment and Restatement; Amendments.
(a)    On the Closing Date, this Agreement shall supersede the Existing
Agreement in its entirety, and the rights and obligations of the parties
evidenced by the Existing Agreement shall be evidenced by this Agreement and the
other Loan Documents. This Agreement shall




--------------------------------------------------------------------------------

Exhibit 10.1




constitute an amendment of, and contemporaneous restatement of, but not a
novation of, the Existing Agreement and this Agreement is not intended and
should not be construed as in any way extinguishing the Indebtedness under, or
terminating the Existing Agreement or any of the Collateral Documents granted in
connection therewith, each of which shall remain in full force and effect,
except as modified herein or in the Collateral Documents, and continue to secure
the obligations of the Borrower and the Guarantors under the Loan Documents as
set forth therein.
(b)    All interest, fees and expenses, if any, owing or accruing under or in
respect of the Existing Agreement through the Closing Date shall be calculated
as of the Closing Date (pro rated in the case of any fractional periods) and
shall be paid in full at times that interest, fees and expenses under this
Agreement are required to be paid pursuant to this Agreement.
(c)     No modification, rescission, waiver, release or amendment of any
provision of this Agreement shall be made except by a written agreement or as
otherwise provided in Section 9.14 of this Agreement, subscribed by an
Authorized Officer of the Borrower and by authorized officers of the Required
Lenders (or all the Lenders, if applicable), and the Agent.
10.2    Delays and Omissions. No course of dealing and no delay or omission by
the Agent or the Lenders in exercising any right or remedy hereunder or with
respect to any Indebtedness of the Borrower to shall operate as a waiver thereof
or of any other right or. remedy, and no single or partial exercise thereof
shall preclude any other or further exercise thereof or the exercise of any
other right or remedy. The Agent and the Lenders may remedy any Event of Default
in any reasonable manner without waiving the Event of Default remedied and
without waiving any other prior or subsequent Event of Default by Borrower and
shall be reimbursed for their expenses in so remedying such Event of Default.
All rights and remedies of the Lenders and the Agent hereunder are cumulative.
10.3    Assignments/Participation. (a) The Borrower shall not assign or
otherwise transfer any of its rights pursuant to this Agreement without the
prior written consent of the Agent, and any such assignment or other transfer
without such prior written consent shall be void.
(b)    Any Lender may, in accordance with applicable law, at any time sell to
one or more Persons who would qualify as an Eligible Assignee (each, a
“Participant”) participating interests in any Revolving Loan owing to such
Lender, any Revolving Note held by such Lender, any Commitment of such Lender or
any other interest of such Lender under the Loan Documents. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Revolving Loan
or Revolving Note for all purposes under the Loan Documents, all amounts payable
by Borrower under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrower and the Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. In no event shall any
Participant have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by Borrower or any
Guarantor therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or




--------------------------------------------------------------------------------

Exhibit 10.1




postpone the Revolving Credit Maturity Date, in each case to the extent subject
to such participation. Each Lender that sells a participation shall, acting as
an agent of the Borrower solely for this purpose, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish compliance with any applicable provision of the Code,
including to establish that any Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entities in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement.
(c)    Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to an Eligible Assignee all or any part
of its rights and obligations under the Loan Documents. Such assignment shall be
pursuant to an Assignment and Assumption. The consent of the Agent and the
Borrower shall be required prior to an assignment becoming effective if so
required for the assignee to be an “Eligible Assignee”. Each such assignment
shall be in an amount not less than the lesser of (i) $5,000,000 for each
portion of the Revolving Credit Commitment of such assigning Lender, or (ii) the
remaining amount of the assigning Lender’s Commitment (calculated as at the date
of such assignment). Upon (i) delivery to the Agent of an Assignment and
Assumption, together with any consents required above, and (ii) payment of a
$3,500 fee to the Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Assignment and
Assumption. On and after the effective date of such assignment, such Eligible
Assignee shall for all purposes be a Lender to this Agreement and any other Loan
Document executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by the Borrower, the
Lenders or the Agent shall be required to release the transferor Lender, and the
transferor Lender shall be released without any further action, with respect to
the Commitments and Revolving Loans assigned to such Eligible Assignee. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.3(c) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.3(b) of this Agreement. Upon the
consummation of any assignment to an Eligible Assignee pursuant to this
Section 10.3(c), the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that replacement Revolving Notes are issued to such
transferor Lender, if requested by such transferor Lender, and new Revolving
Notes or, as appropriate, replacement Revolving Notes are issued to such
Eligible Assignee, if requested by such Eligible Assignee, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.
(d)    Any Lender may at any time pledge or assign all or any portion of its
rights under the Loan Documents to any of the twelve (12) Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No
such pledge or assignment or enforcement thereof shall release Lender from its
obligations under any of the Loan Documents.




--------------------------------------------------------------------------------

Exhibit 10.1




(e)    Notwithstanding anything to the contrary contained herein, if at any time
the Issuing Bank assigns all of its Commitment pursuant to this Section 10.3,
the Issuing Bank may, upon sixty (60) days’ notice to the Borrower and the
Lenders, resign as Issuing Bank. In the event of any such resignation as Issuing
Bank, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder subject to the consent of such successor
Issuing Bank and the consent of the Required Lenders; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the Issuing Bank as Issuing Bank. If the Issuing Bank resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation issued by the Issuing Bank and all
unreimbursed amounts of any LC Disbursements with respect thereto (including the
right to require the Lenders to fund risk participations in such amounts
pursuant to Section 2.4(e)(ii)). Upon the appointment of a successor Issuing
Bank, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning Issuing Bank to effectively
assume the obligations of such Issuing Bank with respect to such Letters of
Credit.
10.4    Successors and Assigns. Borrower, Guarantor, Subsidiary, Lenders and
Agent as such terms are used herein shall include the legal representatives,
successors and assigns of those parties.
10.5    Notices. Any notice, request or demand to or upon the respective parties
hereto to be effective shall be in writing, unless otherwise expressly provided
herein, and shall be deemed to have been given or made when delivered by hand or
by facsimile (with a copy by regular mail), one (1) Business Day after being
delivered to a courier for overnight delivery or three (3) Business Days after
being deposited in the first class United States mail, addressed as follows, or
to such other address as may be hereafter notified by the respective parties
hereto:
To the Borrower:    Astronics Corporation
130 Commerce Way
East Aurora, New York 14052
Attn: Anna Donovan, Corporate Treasurer
Facsimile No. 716-805-1286
Telephone No. 716-655-0800 ext. 213


(With a copy        Hodgson Russ LLP
which shall not    The Guaranty Building
itself constitute    140 Pearl Street, Suite 100
notice to):        Buffalo, New York 14202-4040
Attention: Christofer C. Fattey, Esq.
Facsimile No. 716-819-4714
Telephone No. 716-848-1757






--------------------------------------------------------------------------------

Exhibit 10.1




To HSBC Bank:    HSBC Bank USA, National Association
Commercial Banking Department
95 Washington Street
Buffalo, New York 14273
Attn: Joseph W. Burden, Vice President
Facsimile No. 716-841-0750
Telephone No. 716-841-6763


and


HSBC Bank USA, National Association
Corporate Trust and Loan Agency
452 Fifth Avenue - 8E6
New York, New York 10018
Attn: Corporate Trust and Loan Agency
Facsimile No.: 917-229-6659
Telephone No.: 212-525-7293
Email: CTLANY.loanagency@us.hsbc.com


(With a copy        Phillips Lytle LLP
which shall not    One Canalside
itself constitute    125 Main Street
notice to):        Buffalo, New York 14203
Attention: Deborah A. Doxey, Esq.
Facsimile No. 716-852-6100
Telephone No. 716-847-5480
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
10.6    Governing Law. This Agreement, the transactions described herein and the
obligations of the parties hereto shall be construed under, and governed by, the
internal laws of the State of New York without regard to principles of conflicts
of law.
10.7    Counterparts. This Agreement may be executed in any number of
counterparts and by the Agent, the Lenders and the Borrower on separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1




10.8    Titles. Titles to the sections of this Agreement are solely for the
convenience of the parties, and are not an aid in the interpretation of this
Agreement or any part thereof.
10.9    Inconsistent Provisions. The terms of this Agreement and any related
agreements, instruments or other documents shall be cumulative except to the
extent that they are specifically inconsistent with each other, in which case
the terms of this Agreement shall prevail.
10.10    Course of Dealing. Without limitation of the foregoing, the Agent and
the Lenders shall have the right, but not the obligation, at all times to
enforce the provisions of this Agreement and all other documents executed in
connection herewith in strict accordance with their terms, notwithstanding any
course of dealing or performance by the Lenders or the Agent in refraining from
so doing at any time and notwithstanding any custom in the banking trade. Any
delay or failure by the Lenders or the Agent at any time or times in enforcing
its rights under such provisions in strict accordance with their terms shall not
be construed as having created a course of dealing or performance modifying or
waiving the specific provisions of this Agreement.
10.11    USA Patriot Act Notification. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107‑56), such Lender is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the USA Patriot Act (collectively, the
“Customer Identification Materials”). Borrower has delivered to the Agent, and
the Agent acknowledges receipt from the Borrower of, the Customer Identification
Materials requested by the Agent to satisfy the Agent’s regulatory requirements
with respect thereto. Borrower consents to the dissemination of such Customer
Identification Materials by the Agent to each Lender.
10.12    Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Agent, to the fullest extent
permitted by applicable law, to set-off and apply any and all deposits (general
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate) to or for the credit or the account of the Borrower
or any Guarantor against any and all of the obligations of such Borrower or such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of set-off) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Agent promptly after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
10.13    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees,
and acknowledges its




--------------------------------------------------------------------------------

Exhibit 10.1




Affiliates’ understanding, that: (i) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agent, the Lead Arrangers
and the Lenders, on the other hand, and the Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Agent, the Lead
Arrangers and the Lenders each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Agent, the Lead Arrangers nor any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Agent, the
Lead Arrangers or any Lender has advised or is currently advising the Borrower
or its Affiliates on other matters) and none of the Agent, the Lead Arrangers
nor any Lender has any obligation to the Borrower or its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Agent, the Lead
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Agent, the Lead Arrangers nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) none of the Agent, the Lead
Arrangers nor any Lender has provided or will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agent, the Lead Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty.
10.14    JURY TRIAL WAIVER. BORROWER, THE AGENT AND EACH LENDER, HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THEY
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO. BORROWER
REPRESENTS AND WARRANTS THAT NEITHER ANY REPRESENTATIVE OF THE AGENT OR ANY
LENDER NOR THE AGENT NOR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.
10.15    CONSENT TO JURISDICTION. BORROWER, THE AGENT AND EACH LENDER AGREE THAT
ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT MAY BE
COMMENCED IN THE SUPREME COURT OF NEW YORK




--------------------------------------------------------------------------------

Exhibit 10.1




IN ERIE COUNTY, OR IN THE DISTRICT COURT OF THE UNITED STATES IN THE WESTERN
DISTRICT OF NEW YORK, AND THE BORROWER WAIVES PERSONAL SERVICE OF PROCESS AND
AGREES THAT A SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY
SUCH COURT SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF
SERVED BY REGISTERED OR CERTIFIED MAIL TO THE BORROWER, OR AS OTHERWISE PROVIDED
BY THE LAWS OF THE STATE OF NEW YORK OR THE UNITED STATES.
10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.17    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
any Guaranty or the grant of a Lien under the Loan Documents, in each case, by
any Loan Party becomes effective with respect to any Swap Contract, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Loan Party with respect to such Swap
Contract as may be needed by such Loan Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Contract (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
10.18    Contractual Recognition of Bail-In
(a)    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and




--------------------------------------------------------------------------------

Exhibit 10.1




(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
1.    a reduction in full or in part or cancellation of any such liability;
2.    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
3.    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(b)    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
any EEA Financial Institution.
(c)    “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.
(d)    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
(e)    “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
(f)    Add to the end of the definition of “Defaulting Lender”: “or has become
the subject of a Bail-In Action”.






--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized officers, all as of the Closing Date.




[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------


Exhibit 10.1




ASTRONICS CORPORATION




By: /s/ David C. Burney
David C. Burney
Executive Vice President-Finance







HSBC BANK USA, NATIONAL ASSOCIATION,
as Agent




By: /s/ Anita B. Ram
Anita B. Ram
Assistant Vice President        
      









HSBC BANK USA, NATIONAL ASSOCIATION,
as Swingline Lender, a Lender and Issuing Bank




By: /s/ Joseph W. Burden
Joseph W. Burden
Vice President    












--------------------------------------------------------------------------------


Exhibit 10.1




BANK OF AMERICA, N.A., as a Lender




By: /s/ Thomas C. Strasenburgh
Name: Thomas C. Strasenburgh
Title: Senior Vice President










--------------------------------------------------------------------------------


Exhibit 10.1




MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender






By: /s/ Michael J. Prendergast
Name: Michael J. Prendergast
Title: Vice President







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/ Joseph Wild
Name: Joseph Wild
Title:    Vice President

SUNTRUST BANK, as a Lender






By: /s/ Anika Kirs
Name: Anika Kirs
Title: Vice President







EXHIBIT A


FORM OF REVOLVING NOTE


Buffalo, New York                                February __, 2018
$_____________                                


FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION (“Borrower”) hereby
unconditionally promises to pay, on or before February __, 2023, to the order of
_____________________ (“Lender”) at the Corporate Trust & Loan Agency office of
the Agent (as defined in the Credit Agreement as hereinafter defined) at
452 Fifth Avenue, New York, New York 10018, Attn: Loan Agency, or at the
holder’s option, at such other place as may be designated by the holder, in
lawful money of the United States of America, a principal sum equal to the
lesser of _____________________________________ ($__________________) or the
aggregate unpaid principal amount of all Revolving Loans made by Lender to the
Borrower from time to time under a Fifth Amended and Restated Credit Agreement,
dated of as of February __, 2018, among the Borrower, HSBC Bank USA, National
Association as agent, for itself, the Lender and other lending institutions and
issuing banks now or hereafter parties thereto, as the same may hereafter be
amended, supplemented, renewed, restated, replaced or otherwise modified from
time to time (“Credit Agreement”) as evidenced by the inscriptions made on the
schedule attached hereto, or any continuation thereof (“Schedule”). The Borrower
further promises to pay interest on the unpaid principal amount hereof from time
to time at the rates and at such times as are specified in the Credit Agreement.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings specified in the Credit Agreement.


The Lender and each holder of this Note are authorized to inscribe on the
Schedule, the date of the making of each Revolving Loan, the amount of each
Revolving Loan, the applicable Rate Options and Interest Periods, all payments
on account of principal and the aggregate outstanding principal balance of this
Note from time to time unpaid. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Lender or any
holder of this Note to make, and no error in making, any inscriptions on the
Schedule shall affect Borrower’s obligation to repay the full principal amount
loaned to or for the account of Borrower, or the Borrower’s obligation to pay
interest thereon at the agreed upon rate.


If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.


No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.


No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Borrower and the holder hereof.


Borrower waives diligence, presentment, protest and demand, and also notice of
protest, demand, dishonor and nonpayment of this Note.


This Note evidences a borrowing under the Credit Agreement to which reference is
hereby made with respect to interest rate options and periods, prepayments of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and rights of acceleration of the principal hereof on the
occurrence of certain events. The obligations of the Borrower under this Note,
and the obligations of the Guarantors under the Loan Documents, are secured by
the Collateral referred to in the Collateral Documents.


Borrower agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.


This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.


[SIGNATURE PAGE FOLLOWS]





ASTRONICS CORPORATION


By: ________________________________
David C. Burney
Executive Vice President-Finance











SCHEDULE

LOANS, RATE OPTIONS AND PAYMENTS OF PRINCIPAL


TYPE OF LOAN
DATE LOAN MADE, CON-TINED OR CONVERTED
AMOUNT OF LOAN MADE, CONTINUED OR CONVERTED
INTEREST PERIOD DATES
DUE DATE
AMOUNT OF PRINCIPAL PAID OR PREPAID
AGGREGATE UNPAID PRINCIPAL BALANCE
NOTATION MADE BY AND DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






EXHIBIT B

FORM OF SWINGLINE NOTE




Buffalo, New York                                February __, 2018
$5,000,000.00                                    


FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION, a New York business
corporation having its principal place of business at 130 Commerce Way, East
Aurora, New York 14052 (“Borrower”) promises to pay, ON DEMAND, to the order of
HSBC BANK USA, NATIONAL ASSOCIATION (“Swingline Lender”) at the Corporate Trust
& Loan Agency office of the Agent (as defined in the Credit Agreement as
hereinafter defined) at 452 Fifth Avenue, New York, New York 10018, Attn: Loan
Agency, in lawful money of the United States and in immediately available funds,
the lesser of (i) the principal amount of Five Million Dollars ($5,000,000) or
(ii) the aggregate amount of all unpaid Swingline Loans made by Swingline Lender
to Borrower as shown on the schedule on the reverse side of this Note or any
continuation schedule (“Schedule”) together with interest as provided in the
next paragraph. In this Note, any capitalized term not defined in this Note has
the meaning defined in a Fifth Amended and Restated Credit Agreement, dated as
of February __, 2018, among the Borrower, HSBC Bank USA, National Association as
agent, for itself, the Swingline Lender and other lending institutions and
issuing banks now or hereafter parties thereto, as the same may hereafter be
amended, supplemented, renewed, restated, replaced or otherwise modified from
time to time (“Credit Agreement”).
From and including the date of this Note to but not including the date the
outstanding principal amount of this Note is paid in full, the Borrower shall
pay to the Agent for the account of the holder of this Note (“Holder”) interest
on such outstanding principal amount at a rate per year that shall on each day
prior to demand be equal to the ABR Option from time to time in effect pursuant
to the Credit Agreement. After an unsatisfied demand for payment, this Note
shall bear interest at a per annum rate of interest equal to 2% in excess of the
Prime Rate from time to time in effect. In no event shall such interest be
payable at a rate in excess of the maximum rate of interest permitted by
applicable law. A payment of such interest shall become due on the first day of
each calendar month, beginning on March 1, 2018 and on the date this Note is
repaid in full. Interest shall be calculated on the basis of a 365-day year or
366-day year, as applicable, for the actual number of days elapsed.
The Holder is authorized to inscribe on the Schedule the date of each Swingline
Loan made hereunder, each repayment of principal and the aggregate unpaid
principal balance of this Note. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Holder to
make, and no error by the Holder in making, any inscription on the Schedule
shall affect the Borrower’s obligation to repay the full amount advanced on this
Note to or for the account of the Borrower, or Borrower’s obligation to pay
interest thereon at this agreed upon rate.
If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.
No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.
No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Borrower and the holder hereof.
Borrower waives diligence, presentment, protest and demand, and also notice of
protest, demand, dishonor and nonpayment of this Note.
This Note is the Swingline Note referred to in the Credit Agreement and is
otherwise entitled to the benefits of the Credit Agreement. The obligations of
the Borrower under this Note, and the obligations of the Guarantors under the
Loan Documents, are secured by the Collateral referred to in the Collateral
Documents.
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.
This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.
[SIGNATURE PAGE FOLLOWS]

ASTRONICS CORPORATION


By: ________________________________
    David C. Burney
    Executive Vice President-Finance









SCHEDULE


SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL


DATE
 
PRINCIPAL
AMOUNT
AMOUNT OF PRINCIPAL PAID OR REPAID
AGGREGATE UNPAID PRINCIPAL BALANCE
INSCRIPTION MADE BY








































































































































































































































































































































































































































EXHIBIT C


COMPLIANCE CERTIFICATE


ASTRONICS CORPORATION (“Borrower’) hereby certifies to HSBC BANK USA, NATIONAL
ASSOCIATION (“HSBC Bank”) as Agent and the Lenders pursuant to a Fifth Amended
and Restated Credit Agreement between the Borrower and the Agent and the Lenders
dated as of February __, 2018 (“Agreement”), that:
1.    Capitalized terms not defined herein shall have the meanings set forth in
the Agreement.
2.    The Borrower has complied with all the terms, covenants and conditions to
be performed or observed by it contained in the Agreement and the Loan
Documents.
3.    There exists no Default or Event of Default or Material Adverse Effect on
the date hereof or, if applicable, after giving effect to the Loan made,
continued or converted on the date hereof.
4.    The representations and warranties contained in the Agreement, in any Loan
Document or in any certificate, document or financial or other statement
furnished at any time thereunder that are qualified by materiality or Material
Adverse Effect are true, correct and complete in all respects, and the other
representations and warranties contained in the Agreement, in any Loan Document
or in any certificate, document or financial statement furnished at any time
thereunder are true, correct and complete in all material respects, with the
same effect as though such representations and warranties had been made on the
date hereof, except to the extent that any such representation and warranty
relates solely to an earlier date (in which case such representation and
warranty shall be true, correct and complete on and as of such earlier date).
5.    There is no unsatisfied reimbursement obligation of the Borrower in
connection with any Letter of Credit.
6.    As of the date hereof and for the period ending date set forth below, the
computations, ratios and calculations set forth in this Certificate are true and
correct:
Period Ending Date: _____________
§6.13    Maximum Leverage Ratio
Leverage Ratio            = _______:1.0
Required:     3.75 to 1.0 [4.5 to 1.0 for the
four fiscal quarters following Borrower’s election
after a Material Acquisition]





WITNESS the signature of a duly authorized officer of the Borrower on
__________, 20__.
ASTRONICS CORPORATION


By: ________________________________
Name: _____________________________
Title: ______________________________







EXHIBIT D


REQUEST CERTIFICATE


Revolving Loans


The undersigned hereby certifies to HSBC Bank USA, National Association (“HSBC
Bank”) as Agent and the Lenders pursuant to a Fifth Amended and Restated Credit
Agreement dated as of February __, 2018 among Astronics Corporation
(“Borrower”), HSBC Bank as Agent and the Lenders:
The undersigned requests or has requested by telephone or facsimile notice a:
¨ Revolving Loan        
(Check One)             
[ ] new loan            
[ ] conversion                
[ ] continuation         
of a            
(Check One)            
[ ] Libor Loan            
[ ] ABR Loan            
to a or as a        
(Check One)            
[ ] Libor Loan            
[ ] ABR Loan            
in the amount of $_____________ for an Interest Period, if applicable, of
(Check One)
[ ] one month.
[ ] three months.
[ ] six months.


The proposed loan/conversion/continuation is to be made on ____________, 20___
which is a Business Day.



WITNESS the signature of the undersigned authorized signatory of the Borrower
this ____ day of _____________, 20___.




ASTRONICS CORPORATION




By: ________________________________





EXHIBIT E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement identified below (as amended, the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower:        Astronics Corporation

4.
Administrative Agent:     HSBC Bank USA, National Association, as the
administrative

agent under the Credit Agreement


5.
Credit Agreement:        Fifth Amended and Restated Credit Agreement dated as of
March __, 2014 among Astronics Corporation, HSBC Bank USA, National Association,
as Agent, for itself, the Lenders and other lending institutions and issuing
banks now or hereafter parties thereto

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and the Subsidiaries and Affiliates of
the Borrower, or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:______________________________
Title:




[Consented to and] Accepted:


HSBC Bank USA, National Association, as
Administrative Agent




By_________________________________
Title:




[Consented to:]


[NAME OF RELEVANT PARTY]




By________________________________
Title:




--------------------------------------------------------------------------------


Exhibit 10.1




ANNEX 1
to
Assignment and Assumption




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.2 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.




--------------------------------------------------------------------------------

Exhibit 10.1




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York,
but giving effect to federal laws applicable to national banks.




